             Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 1 of 97




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS                                                   ENTERED
                                     HOUSTON DIVISION                                                            07/03/2019

                                                         §
    In re:                                               §      Case No. 19-33694 (DRJ)
                                                         §
    WEATHERFORD INTERNATIONAL                            §      Chapter 11
    PLC, et al.,                                         §
                                                         §      (Joint Administration Requested)
                              Debtors. 1                 §
                                                         §

          ORDER (I) CONDITIONALLY APPROVING DISCLOSURE
           STATEMENT, (II) SCHEDULING COMBINED HEARING
         ON (A) ADEQUACY OF DISCLOSURE STATEMENT AND (B)
       CONFIRMATION OF PLAN, (III) ESTABLISHING DEADLINE TO
       OBJECT TO DISCLOSURE STATEMENT AND PLAN AND FORM
          OF NOTICE THEREOF, (IV) APPROVING SOLICITATION
         PROCEDURES AND FORMS OF BALLOTS AND NOTICE OF
   NON-VOTING STATUS, (V) CONDITIONALLY WAIVING REQUIREMENT
      OF FILING SCHEDULES AND STATEMENTS AND OF CONVENING
SECTION 341 MEETING OF CREDITORS, AND (IV) GRANTING RELATED RELIEF

                                                                     16 ]
                                   [Relates to Motion at Docket No. ____

             Upon the motion (the “Motion”)2 of the Debtors for an order under Sections 105(a), 341,

521(a), 1125, 1126 and 1128 of the Bankruptcy Code, Bankruptcy Rules 1007(b), 2002, 2003,

3016, 3017, 3018, 3020, and 9006, Bankruptcy Local Rule 9013-1(b) and the Complex Chapter

11 Procedures for entry of an order (i) conditionally approving the Disclosure Statement for Joint

Prepackaged Plan of Reorganization for Weatherford International plc and Its Affiliate Debtors

Under Chapter 11 of the Bankruptcy Code (the “Disclosure Statement”); (ii) scheduling the

Combined Hearing to (a) approve the Disclosure Statement and (b) consider confirmation of the


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Weatherford International plc (6750); Weatherford International Ltd. (1344); and Weatherford International, LLC
(5019). The location of the Debtors’ U.S. corporate headquarters and the Debtors’ service address is: 2000 St. James
Place, Houston, TX 77056.
2
    Capitalized terms used but not defined herein shall have the same meanings ascribed to them in the Motion.




US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 2 of 97



Joint Prepackaged Plan of Reorganization for Weatherford International plc and Its Affiliate

Debtors Under Chapter 11 of the Bankruptcy Code (the “Plan”); (iii) establishing August 20, 2019

as the proposed Objection Deadline to object to the adequacy of the Disclosure Statement or

confirmation of the Plan; (iv) approving the Solicitation Procedures and the Prepetition Solicitation

with respect to the Plan, including the forms of the Ballots and the Notice of Non-Voting Status;

(v) approving the form and manner of the Combined Notice which notifies parties in interest of

the Combined Hearing, the Objection Deadline, and notice of commencement of the Chapter 11

Cases; (vi) conditionally waiving the requirement that the Debtors file Statements and Schedules

so long as the plan is confirmed by the September 13, 2019 SOAL/SOFA Deadline; (vii)

conditionally waiving the requirement to convene the meeting of creditors under Section 341 of

the Bankruptcy Code so long as the Plan is confirmed by the SOAL/SOFA Deadline; and (viii)

granting other relief relating thereto as set forth herein; all as more fully set forth in the Motion;

and upon consideration of the First Day Declaration; and the Court having jurisdiction to consider

the Motion and the relief requested therein in accordance with 28 U.S.C. § 1334; and consideration

of the Motion and the requested relief being a core proceeding pursuant to 28 U.S.C. § 157(b); and

it appearing that venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

due and proper notice of the Motion having been provided, and it appearing that no other or further

notice need be provided; and the Court having reviewed the Motion; and the Court having held a

hearing on the Motion; and all objections, if any, to the Motion having been withdrawn, resolved,

or overruled; and the Court having determined that the legal and factual bases set forth in the

Motion establish just cause for the relief granted herein; and it appearing that the relief requested

in the Motion is necessary to avoid immediate and irreparable harm to the Debtors and their estates

as contemplated by Bankruptcy Rule 6003 and is in the best interests of the Debtors and their



                                                  2
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 3 of 97



respective estates and creditors; and upon all of the proceedings had before the Court and after due

deliberation hereon and sufficient cause appearing therefor,

        IT IS HEREBY ORDERED THAT:

        1.      A Combined Hearing to consider compliance with disclosure and solicitation

requirements and confirmation of the Plan is hereby scheduled to be held before this Court on

September 11, 2019 at 2:30 p.m. (Prevailing Central Time). The Combined Hearing may be

continued from time to time by the Court without further notice other than adjournments

announced in open court or in the filing of a notice or a hearing agenda in the Chapter 11 Cases.

        2.      Any objections to the Disclosure Statement and/or the Plan shall be: (i) in writing,

(ii) filed with the Clerk of the Court together with proof of service thereof, (iii) set forth the name

of the objecting party, and the nature and amount of any claim or interest asserted by the objecting

party against the estate or property of the Debtors, and state the legal and factual basis for such

objection, (iv) conform to the applicable Bankruptcy Rules and the Bankruptcy Local Rules; and

(v) be filed with the Bankruptcy Court no later than 5:00 p.m. (Prevailing Central Time) on

August 20, 2019 (the “Objection Deadline”).

        3.      Any objections that fail to comply with the requirements set forth in this Order may,

in the Court’s discretion, not be considered and may be overruled.

        4.      The deadline to file any brief in support of the Disclosure Statement and

confirmation of the Plan and reply to any objections shall be September 9, 2019 at 5 :00 p.m.

(Prevailing Central Time) (the “Reply Deadline”).

        5.      The Combined Notice as proposed in the Motion and the form of notice annexed

hereto as Exhibit 1 shall be deemed good and sufficient notice of the Combined Hearing and no

further notice need be given; provided, however, that any provision of Bankruptcy Rule 3017(d)



                                                  3
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 4 of 97



requiring the Debtors to distribute the Disclosure Statement and the Plan to parties not entitled to

vote, whether because they are unimpaired or because they are deemed to reject the Plan, or any

parties in interest other than as prescribed in this Order, shall be waived; provided further, however,

that the Disclosure Statement and Plan shall remain posted in PDF format to the following page at

http://cases.primeclerk.com/weatherford and shall be provided in either electronic or paper form

to any parties in interest upon written request to the Debtors. The Debtors shall also serve a copy

of the Combined Notice on all known creditors, interest holders, and interested parties.

        6.       Service of the Combined Notice as set forth in the Motion and herein is sufficient

notice of the Petition Date, the Combined Hearing, the Objection Deadline, the Reply Deadline

and procedures for objecting to the adequacy of the Disclosure Statement and to confirmation of

the Plan.

        7.       The Debtors, in their discretion, are authorized pursuant to Bankruptcy Rule 2002(l),

to give supplemental publication notice of the Combined Hearing, within five (5) business days after

the entry of the Proposed Order, in the Houston Chronicle, the national edition of USA Today,

electronically      on     the     Debtors’     case     information       website     (located      at

http://cases.primeclerk.com/weatherford), and/or any other trade or other publications the Debtors

deem necessary, which publication notice shall constitute good and sufficient notice of the

Combined Hearing and the Objection Deadline (and related procedures) to persons who do not

receive the Combined Notice by mail.

        8.       The Debtors are authorized to solicit acceptances of the Plan from Holders of

Existing Common Stock in Class 10 of the Plan and continue to solicit acceptances of the Plan

from Holders of Prepetition Note Claims in Class 7 of the Plan.




                                                   4
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 5 of 97



        9.      The Disclosure Statement is conditionally approved as having adequate

information as required by Section 1125 of the Bankruptcy Code for solicitation purposes only

without prejudice to any party with standing objecting to the Disclosure Statement at the

Combined Hearing.

        10.     The Solicitation Procedures utilized by the Debtors for distribution of the

Solicitation Packages as set forth in the Motion, including the Prepetition Solicitation described

therein, in soliciting acceptances and rejections of the Plan satisfy the requirements of the

Bankruptcy Code and the Bankruptcy Rules and are approved.

        11.     Nominees are required to forward to the beneficial holders of Existing Common

Stock in Class 10 of the Plan and Prepetition Note Claims in Class 7 of the Plan (as applicable)

Solicitation Packages and notices to the respective beneficial holder within five (5) business days

of receiving the Solicitation Packages and related notices. To the extent the Nominees incur out-

of-pocket expenses in connection with distribution of the Combined Notice, the Debtors are

authorized, but not directed, to reimburse such entities for their reasonable and customary expenses

incurred in this regard.

        12.     The procedures used for tabulations of votes to accept or reject the Plan as set forth

in the Motion and as provided by the Ballots are approved.

        13.     Within seven (7) business days of the entry of the Scheduling Order, the Debtors

will send a notice of non-voting status to Holders of Unexercised Equity Interests that includes a

“check the box” opt out of the Releases.

        14.     The Notice of Non-Voting Status, substantially in the form attached hereto as

Exhibit 2 is approved. The Debtors are authorized to send the Notice of Non-Voting Status and

the Combined Hearing Notice to the Non-Voting Holders in lieu of a Solicitation Package.



                                                  5
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 6 of 97



        15.     The Beneficial Owner Ballot, the Master Ballot, the Class 10 Registered Holder

Ballot, the Class 10 Beneficial Holder Ballot, and the Class 10 Master Ballot substantially in the

forms attached hereto as Exhibits 3A, 3B, 3C, 3D and 3E respectively are approved.

        16.     The time within which the Debtors shall file the Schedules and Statements is

extended through and including the SOAL/SOFA Deadline without prejudice to the Debtors’ right

to seek further extensions of the time within which to file the Schedules and Statements.

        17.     The requirement that the Debtors file the Schedules and Statements is permanently

waived effective upon the date of confirmation of the Plan, provided confirmation occurs on or

before the SOAL/SOFA Deadline.

        18.     The necessity to convene and hold the Section 341 Meeting will be waived unless

the Plan is not confirmed on or before the SOAL/SOFA Deadline.

        19.     The Debtors are authorized to make non-substantive modifications and ministerial

changes to any documents in the Solicitation Package without further approval of the Court prior

to the dissemination of such documents, including, without limitation, changes to correct

typographical and grammatical errors and to make conforming changes to the Plan and Disclosure

Statement and any other materials included in the Solicitation Package prior to their dissemination.

        20.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion under the circumstances and the requirements of the applicable Bankruptcy Rules

and the Bankruptcy Local Rules are satisfied by such notice.

        21.     The requirements of Bankruptcy Rule 6003(b) are satisfied.

        22.     Notwithstanding any Bankruptcy Rule to the contrary, this Order shall be effective

and enforceable immediately upon entry hereof.




                                                 6
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 7 of 97



        23.     The Debtors are authorized to take all action necessary to effectuate the relief

granted in this Order.

        24.     This Court shall retain exclusive jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, and/or enforcement of this Order.

 Signed: _______________, 2019
           Signed: July 02, 2019.
        Houston, Texas                              UNITED STATES BANKRUPTCY JUDGE
                                                         ____________________________________
                                                         DAVID R. JONES
                                                         UNITED STATES BANKRUPTCY JUDGE




                                                7
US-DOCS\107885595
         Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 8 of 97



                                                    Chart A

                           Summary Chart of Approved Dates and Deadlines1



                                        Event                                       Date/Deadline

           Noteholder Voting Record Date                                       June 24, 2019
           Common Stock Voting Record Date                                     July 2, 2019
           Commencement of Plan Solicitation                                   June 28, 2019
           Petition Date                                                       July 1, 2019
           Mailing of Combined Notice                                          July 8, 2019
           Plan Supplement Filing Deadline                                     7 days prior to
                                                                               Confirmation Hearing
           Noteholder Voting Deadline                                          August 1, 2019
           Common Stock Voting Deadline                                        August 13, 2019
           Plan and Disclosure Statement Objection Deadline                    August 20, 2019
                                                                               September 9, 2019
           Reply Deadline
                                                                               September 11, 2019
           Combined Hearing
           SOAL/SOFA Deadline                                                  September 13, 2019




1
 To the extent of any conflict between the dates in this chart and those in the Order, the dates in the Order shall
control.


US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 9 of 97



                                   EXHIBIT 1

                                Combined Notice




US-DOCS\107885595
             Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 10 of 97




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION
                                                       §
    In re:                                             §       Case No. 19-33694 (DRJ)
                                                       §
    WEATHERFORD INTERNATIONAL                          §       Chapter 11
    PLC, et al.,                                       §
                                                       §
                            Debtors. 1                 §       (Jointly Administered)
                                                       §

                        NOTICE OF (I) COMMENCEMENT
                    OF CHAPTER 11 BANKRUPTCY CASES, (II)
               COMBINED HEARING ON DISCLOSURE STATEMENT,
            AND CONFIRMATION OF JOINT PREPACKAGED CHAPTER 11
         PLAN, AND RELATED MATTERS, AND (III) OBJECTION DEADLINES,
       AND SUMMARY OF DEBTORS’ JOINT PREPACKAGED CHAPTER 11 PLAN

             YOU ARE RECEIVING THIS NOTICE BECAUSE YOU MAY BE ENTITLED
                TO VOTE ON THE PLAN. THEREFORE, YOU SHOULD READ THIS
               NOTICE CAREFULLY AND DISCUSS IT WITH YOUR ATTORNEY. IF
             YOU DO NOT HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT ONE.

TO:          ALL HOLDERS OF CLAIMS AGAINST, AND HOLDERS OF EQUITY
             INTERESTS IN, WEATHERFORD INTERNATIONAL PLC AND ITS
             AFFILIATED DEBTORS AND DEBTORS IN POSSESSION AND ALL OTHER
             PARTIES IN INTEREST IN THE ABOVE-CAPTIONED CHAPTER 11 CASES.

        PLEASE TAKE NOTICE THAT on July 1, 2019 (the “Petition Date”), Weatherford
International plc and its affiliated debtors, as debtors and debtors in possession (collectively, the
“Debtors”), each commenced a case under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of Texas
(the “Bankruptcy Court”).

       PLEASE TAKE FURTHER NOTICE THAT on June 28, 2019, the Debtors
commenced solicitation of votes to accept the Plan from the Eligible Holders of Claims in Class 7
(Prepetition Notes Claims), of record as of June 24, 2019 (the “Noteholder Voting Record Date”)
via physical and/or electronic mail.


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Weatherford International plc (6750); Weatherford International Ltd. (1344); and Weatherford International, LLC
(5019). The location of the Debtors’ U.S. corporate headquarters and the Debtors’ service address is: 2000 St. James
Place, Houston, TX 77056.


US-DOCS\107885595
           Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 11 of 97



        PLEASE TAKE FURTHER NOTICE THAT upon conditional approval of the
Disclosure Statement, the Debtors intend to solicit votes from Class 10 (Existing Common Stock),
of record as of JULY 2, 2019 (the “Common Stock Voting Record Date”) via physical and/or
electronic mail.

       Only Holders of Claims in Class 7 and Equity Interests in Class 10 are entitled to vote to
accept or reject the Plan. All other Classes of Claims and Equity Interests are either deemed to
accept or reject the Plan and, therefore, are not entitled to vote.

                                              VOTING DEADLINES

    PLEASE NOTE THAT CLASS 7 AND CLASS 10 HAVE DIFFERENT VOTING
DEADLINES.

       The deadline for the submission of votes for Holders of Prepetition Notes in Class 7
to accept or reject the Plan is August 1, 2019 at 5:00 p.m. (Prevailing Central Time) (the
“Noteholder Voting Deadline”).

       The deadline for the submission of votes for Holders of Existing Common Stock in
Class 10 to accept or reject the Plan is August 13, 2019 at 5:00 p.m. (Prevailing Central Time)
(the “Common Stock Voting Deadline”).

                CRITICAL INFORMATION REGARDING VOTING ON THE PLAN

        1.      On the Petition Date, the Debtors filed a “prepackaged” plan of reorganization (the
“Plan”)2 and a proposed disclosure statement (the “Disclosure Statement”) pursuant to Sections
1125 and 1126(b) of the Bankruptcy Code. Copies of the Plan and the Disclosure Statement may
be obtained free of charge by visiting the website maintained by the Debtors’ voting agent, Prime
Clerk LLC (the “Voting and Claims Agent”), at the following website:
http://cases.primeclerk.com/weatherford. Copies of the Plan and Disclosure Statement may also
be obtained by calling the Voting and Claims Agent at 844-233-5155 (domestic) or 917-942-6392
(international) or by sending an electronic mail message to weatherfordballots@PrimeClerk.com
with “Weatherford” in the subject line.

           2.  In accordance with Bankruptcy Code Sections 1122 and 1123, the Plan
contemplates classifying Holders of Claims and Equity Interests into various Classes for all
purposes, including with respect to voting on the Plan, as follows:




2
    Capitalized terms used but not otherwise defined herein will have the meanings set forth in the Plan.
                                                           11
US-DOCS\107885595
            Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 12 of 97




                                  SUMMARY OF STATUS AND VOTING RIGHTS

    Class                  Claim/Equity Interest                          Status                  Voting Rights

      1          Other Priority Claims                            Unimpaired                Deemed to Accept

      2          Other Secured Claims                             Unimpaired                Deemed to Accept

      3          Secured Tax Claims                               Unimpaired                Deemed to Accept

      4          Prepetition Revolving Credit Claims              Unimpaired                Deemed to Accept

      5          Prepetition Term Loan Claims                     Unimpaired                Deemed to Accept

      6          Prepetition A&R Claims                           Unimpaired                Deemed to Accept

      7          Prepetition Notes Claims                         Impaired                  Entitled to Vote

      8          General Unsecured Claims                         Unimpaired                Deemed to Accept

      9          Intercompany Claims                              Unimpaired                Deemed to Accept

     10          Existing Common Stock3                           Impaired                  Entitled to Vote

     11          Intercompany Equity Interests                    Unimpaired                Deemed to Accept

     12          Unexercised Equity Interests                     Impaired                  Deemed to Reject


       3.     Noteholder Voting Record Date. The Noteholder Voting Record Date is June 24,
2019. The Noteholder Voting Record Date is the date by which it will be determined which
Holders of Claims in Class 7 are entitled to vote on the Plan.

        4.    Common Stock Voting Record Date. The Common Stock Voting Record Date is
July 2, 2019. The Common Stock Voting Record Date is the date by which it will be determined
which Holders of Equity Interests in Class 10 are entitled to vote on the Plan.

            5.  Noteholder Voting Deadline. The Noteholder Voting Deadline for voting on the
Plan is 5:00 p.m. prevailing Central Time on August 1, 2019. If you held a Claim against one
or more of the Debtors as of the Noteholder Voting Record Date and are entitled to vote to accept
or reject the Plan, you should have received a Beneficial Holder Ballot, or a Master Ballot (as
applicable) and corresponding voting instructions. For your vote to be counted, you must:
(a) follow such voting instructions carefully, (b) complete all the required information on the
Beneficial Holder Ballot, or Master Ballot, as applicable; and (c) sign, date and return your
completed Beneficial Holder Ballot, or Master Ballot, as applicable, so that it is actually received
by the Voting and Claims Agent according to and as set forth in detail in the voting instructions
on or before the Noteholder Voting Deadline. If you are instructed to return your Beneficial Holder

3
    This class excludes the Unexercised Equity Interests that are classified in Class 12.
                                                            12
US-DOCS\107885595
         Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 13 of 97



Ballot to your Nominee, you must submit your completed ballot to your Nominee in enough time
for your Nominee to send a Master Ballot recording your vote to the Voting and Claims Agent by
the Noteholder Voting Deadline. A failure to follow such instructions may disqualify your vote.

         6.     Common Stock Voting Deadline. The Common Stock Voting Deadline for voting
on the Plan is 5:00 p.m. prevailing Central Time on August 13, 2019. If you held an Equity
Interest of one or more of the Debtors as of the Common Stock Voting Record Date and are entitled
to vote to accept or reject the Plan as a member of Class 10, you should have received a Class 10
Registered Holder Ballot, a Class 10 Beneficial Holder Ballot, or a Class 10 Master Ballot (as
applicable) and corresponding voting instructions. For your vote to be counted, you must:
(a) follow such voting instructions carefully, (b) complete all the required information on the Class
10 Registered Holder Ballot, Class 10 Beneficial Holder Ballot, or Class 10 Master Ballot, as
applicable; and (c) sign, date and return your completed Class 10 Registered Holder Ballot, Class
10 Beneficial Holder Ballot, or Class 10 Master Ballot, as applicable, so that it is actually received
by the Voting and Claims Agent according to and as set forth in detail in the voting instructions
on or before the Common Stock Voting Deadline.

          CRITICAL INFORMATION REGARDING OBJECTING TO THE PLAN

                ARTICLE X OF THE PLAN CONTAINS RELEASE, EXCULPATION AND
              INJUNCTION PROVISIONS. THUS, YOU ARE ADVISED TO REVIEW AND
              CONSIDER THE PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE
                                  AFFECTED THEREUNDER.

         7.    Plan Objection Deadline. The deadline for filing objections to the Plan is August
20, 2019 at 5:00 p.m. prevailing Central Time (the “Objection Deadline”).

        8.     Objections to the Plan. Any objection to the Plan must: (i) be in writing; (ii)
conform to the Bankruptcy Rules and the Local Rules; (iii) state the name and address of the
objecting party and the amount and nature of the Claim or Equity Interest held by such Entity (as
defined in Section 101(15) of the Bankruptcy Code; (iv) state with particularity the basis and nature
of any objection to the Plan and, if practicable, a proposed modification to the Plan that would
resolve such objection; and (v) be filed, contemporaneously with a proof of service, with the
Bankruptcy Court and served so that it is actually received no later than the Objection Deadline
by the parties listed below (the “Notice Parties”). CONFIRMATION OBJECTIONS NOT
TIMELY FILED AND SERVED IN THE MANNER SET FORTH HEREIN MAY NOT BE
CONSIDERED BY THE BANKRUPTCY COURT AND MAY BE OVERRULED WITHOUT
FURTHER NOTICE.

                                        SUMMARY OF THE PLAN4



4
  The statements contained herein are summaries of the provisions contained in the Disclosure Statement and the Plan
and do not purport to be precise or complete statements of all the terms and provisions of the Plan or documents referred
to therein. For a more detailed description of the Plan, please refer to the Disclosure Statement. Capitalized terms
used but not otherwise defined herein have the meanings ascribed to such terms in the Plan.
                                                          13
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 14 of 97



        9.     Solicitation of votes on the Plan commenced prior to the Petition Date. The
following chart summarizes the treatment provided by the Plan to each class of Claims and
Equity Interests:

         Class 1 - Other Priority Claims

                (a)   Classification: Class 1 consists of the Other Priority Claims.

                (b)   Treatment: Subject to Article VIII of the Plan, thereof, on, or as soon as
                      reasonably practicable after, the later of (i) the Initial Distribution Date if
                      such Class 1 Claim is an Allowed Class 1 Claim as of the effective date (as
                      defined in the Plan, the “Effective Date”) or (ii) the next Subsequent
                      Distribution Date after the date on which such Class 1 Claim becomes an
                      Allowed Class 1 Claim, each Holder of an Allowed Class 1 Claim will
                      receive in full satisfaction, settlement, discharge and release of, and in
                      exchange for, such Allowed Class 1 Claim, at the election of the Debtors or
                      Reorganized Debtors, as applicable (with the consent of the Required
                      Consenting Noteholders in the manner set forth in the RSA): (A) Cash equal
                      to the amount of such Allowed Class 1 Claim; (B) such other less favorable
                      treatment as to which the Debtors or Reorganized Debtors, as applicable,
                      and the Holder of such Allowed Class 1 Claim will have agreed upon in
                      writing; or (C) such other treatment such that it will not be impaired
                      pursuant to Section 1124 of the Bankruptcy Code; provided, however, Class
                      1 Claims incurred by any Debtor in the ordinary course of business may be
                      paid in the ordinary course of business following the occurrence of the
                      Effective Date by the applicable Reorganized Debtor in accordance with the
                      terms and conditions of any agreements relating thereto without further
                      notice to or order of the Bankruptcy Court.

                (c)   Voting: Class 1 is an Unimpaired Class, and the Holders of Claims in Class
                      1 are conclusively deemed to have accepted this Plan pursuant to Section
                      1126(f) of the Bankruptcy Code. Therefore, the Holders of Claims in Class
                      1 are not entitled to vote to accept or reject this Plan.

         Class 2 - Other Secured Claims

                (a)   Classification: Class 2 consists of the Other Secured Claims. Class 2
                      consists of separate subclasses for each Other Secured Claim.

                (b)   Treatment: Subject to Article VIII of the Plan, thereof, on, or as soon as
                      reasonably practicable after, the later of (i) the Initial Distribution Date if
                      such Class 2 Claim is an Allowed Class 2 Claim as of the Effective Date or
                      (ii) the next Subsequent Distribution Date after the date on which such Class
                      2 Claim becomes an Allowed Class 2 Claim, each Holder of an Allowed
                      Class 2 Claim will receive in full satisfaction, settlement, discharge and
                      release of, and in exchange for, such Allowed Class 2 Claim, at the election
                      of the Debtors or Reorganized Debtors, as applicable (with the consent of

                                                14
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 15 of 97



                      the Required Consenting Noteholders in the manner set forth in the RSA):
                      (A) Cash equal to the amount of such Allowed Class 2 Claim; (B) such other
                      less favorable treatment as to which the Debtors or Reorganized Debtors, as
                      applicable, and the Holder of such Allowed Class 2 Claim will have agreed
                      upon in writing; (C) the Collateral securing such Allowed Class 2 Claim; or
                      (D) such other treatment such that it will not be impaired pursuant to Section
                      1124 of the Bankruptcy Code; provided, however, Class 2 Claims incurred
                      by any Debtor in the ordinary course of business may be paid in the ordinary
                      course of business following the occurrence of the Effective Date by the
                      applicable Reorganized Debtor in accordance with the terms and conditions
                      of any agreements relating thereto without further notice to or order of the
                      Bankruptcy Court.

                (c)   Voting: Class 2 is an Unimpaired Class, and the Holders of Claims in Class
                      2 are conclusively deemed to have accepted this Plan pursuant to Section
                      1126(f) of the Bankruptcy Code. Therefore, the Holders of Claims in Class
                      2 are not entitled to vote to accept or reject this Plan.

         Class 3 - Secured Tax Claims

                (a)   Classification: Class 3 consists of the Secured Tax Claims.

                (b)   Treatment: Subject to Article VIII of the Plan, thereof, on, or as soon as
                      reasonably practicable after, the later of (i) the Initial Distribution Date if
                      such Class 3 Claim is an Allowed Class 3 Claim as of the Effective Date or
                      (ii) the next Subsequent Distribution Date after the date on which such Class
                      3 Claim becomes an Allowed Class 3 Claim, each Holder of an Allowed
                      Class 3 Claim will receive in full satisfaction, settlement, discharge and
                      release of, and in exchange for, such Allowed Class 3 Claim, at the election
                      of the Debtors or Reorganized Debtors, as applicable (with the consent of
                      the Required Consenting Noteholders in the manner set forth in the RSA):
                      (A) Cash equal to the amount of such Allowed Class 3 Claim; (B) such other
                      less favorable treatment as to which the Debtors or Reorganized Debtors, as
                      applicable, and the Holder of such Allowed Class 3 Claim will have agreed
                      upon in writing; (C) the Collateral securing such Allowed Class 3 Claim;
                      (D) such other treatment such that it will not be impaired pursuant to Section
                      1124 of the Bankruptcy Code or (E) pursuant to and in accordance with
                      Sections 1129(a)(9)(C) and 1129(a)(9)(D) of the Bankruptcy Code, Cash in
                      an aggregate amount of such Allowed Class 3 Claim payable in regular
                      installment payments over a period ending not more than five (5) years after
                      the Petition Date, plus simple interest at the rate required by applicable non-
                      bankruptcy law on any outstanding balance from the Effective Date, or such
                      lesser rate as is agreed to in writing by a particular taxing authority and the
                      Debtors or Reorganized Debtors, as applicable, pursuant to Section
                      1129(a)(9)(C) of the Bankruptcy Code; provided, however, Class 3 Claims
                      incurred by any Debtor in the ordinary course of business may be paid in
                      the ordinary course of business following the occurrence of the Effective

                                                15
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 16 of 97



                      Date by the applicable Reorganized Debtor in accordance with such
                      applicable terms and conditions relating thereto without further notice to or
                      order of the Bankruptcy Court. Any installment payments to be made under
                      clause (D) or (E) above will be made in equal quarterly Cash payments
                      beginning on the first applicable Subsequent Distribution Date, and
                      continuing on each Subsequent Distribution Date thereafter until payment
                      in full of the applicable Allowed Class 3 Claim.

                (c)   Voting: Class 3 is an Unimpaired Class, and the Holders of Claims in Class
                      3 will be conclusively deemed to have accepted this Plan pursuant to
                      Section 1126(f) of the Bankruptcy Code. Therefore, Holders of Claims in
                      Class 3 are not entitled to vote to accept or reject this Plan.

         Class 4 – Prepetition Revolving Credit Claims

                (a)   Classification: Class 4 consists of the Prepetition Revolving Credit Claims.

                (b)   Allowance: The Prepetition Revolving Credit Claims are deemed Allowed
                      in the aggregate principal amount of $316,742,581 plus accrued and unpaid
                      interest thereon.

                (c)   Treatment: To the extent not paid in full in Cash prior to the Effective Date,
                      on the Effective Date, the Allowed Prepetition Revolving Credit Claims
                      will, in full satisfaction, settlement, discharge and release of, and in
                      exchange for, such Claims, be indefeasibly paid in full in Cash and the
                      Prepetition Revolving Credit Agreement Liens will be deemed discharged,
                      released, and terminated for all purposes without further action of or by any
                      Person or Entity.

                (d)   Voting: Class 4 is an Unimpaired Class, and the Holders of Claims in
                      Class 4 will be conclusively deemed to have accepted this Plan pursuant to
                      Section 1126(f) of the Bankruptcy Code. Therefore, Holders of Claims in
                      Class 4 are not entitled to vote to accept or reject this Plan.

         Class 5 – Prepetition Term Loan Claims

                (a)   Classification: Class 5 consists of the Prepetition Term Loan Claims.

                (b)   Allowance: The Prepetition Term Loans Claims are deemed Allowed in the
                      aggregate principal amount of $297,500,000 plus accrued and unpaid
                      interest thereon.

                (c)   Treatment: To the extent not paid in full in Cash prior to the Effective Date,
                      on the Effective Date, the Allowed Prepetition Term Loan Claims will, in
                      full satisfaction, settlement, discharge and release of, and in exchange for,
                      such Claims, be indefeasibly paid in full in Cash and the Prepetition Term
                      Loan Agreement Liens will be deemed discharged, released, and terminated
                      for all purposes without further action of or by any Person or Entity.
                                               16
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 17 of 97



                (d)   Voting: Class 5 is an Unimpaired Class, and the Holders of Claims in Class
                      5 will be conclusively deemed to have accepted this Plan pursuant to
                      Section 1126(f) of the Bankruptcy Code. Therefore, Holders of Claims in
                      Class 5 are not entitled to vote to accept or reject this Plan.

         Class 6 – Prepetition A&R Claims

                (a)   Classification: Class 6 consists of the Prepetition A&R Claims.

                (b)   Allowance: The Prepetition A&R Claims are deemed Allowed in the
                      aggregate principal amount of $305,000,000 plus accrued and unpaid
                      interest thereon plus outstanding letters of credit in an amount of
                      $166,000,000.

                (c)   Treatment: On the Effective Date, the Allowed Prepetition A&R Claims
                      will, in full satisfaction, settlement, discharge and release of, and in
                      exchange for, such Claims, be indefeasibly paid in full in Cash. Any letters
                      of credit issued and outstanding as of the Effective Date under the
                      Prepetition A&R Credit Agreement will either be cash collateralized or
                      receive such other treatment as may be acceptable to the Debtors, the
                      Prepetition A&R Credit Agreement Agent, and the Required Consenting
                      Noteholders.

                (d)   Voting: Class 6 is an Unimpaired Class, and the Holders of Claims in Class
                      6 will be conclusively deemed to have accepted this Plan pursuant to
                      Section 1126(f) of the Bankruptcy Code. Therefore, Holders of Claims in
                      Class 6 are not entitled to vote to accept or reject this Plan.

         Class 7 - Prepetition Notes Claims

                (a)   Classification: Class 7 consists of the Prepetition Notes Claims.

                (b)   Allowance: The Prepetition Notes Claims are deemed Allowed in the
                      aggregate principal amount of $7,427,067,000, plus accrued and unpaid
                      interest thereon, consisting of:

                      (i)     $365,107,000 in aggregate principal amount, plus accrued and
                              unpaid interest on account of the 5.125% Notes;

                      (ii)    $750,000,000 in aggregate principal amount, plus accrued and
                              unpaid interest on account of the 7.750% Notes;

                      (iii)   $1,265,000,000 in aggregate principal amount, plus accrued and
                              unpaid interest on account of the 5.875% Notes;

                      (iv)    $646,286,000 in aggregate principal amount, plus accrued and
                              unpaid interest on account of the 4.500% Notes;


                                               17
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 18 of 97



                      (v)     $750,000,000 in aggregate principal amount, plus accrued and
                              unpaid interest on account of the 8.250% Notes;

                      (vi)    $790,000,000 in aggregate principal amount, plus accrued and
                              unpaid interest on account of the 9.875% 2024 Notes;

                      (vii)   $453,045,000 in aggregate principal amount, plus accrued and
                              unpaid interest on account of the 6.500% Notes;

                      (viii) $461,300,000 in aggregate principal amount, plus accrued and
                             unpaid interest on account of the 7.000% Notes;

                      (ix)    $250,000,000 in aggregate principal amount, plus accrued and
                              unpaid interest on account of the 9.875% 2039 Notes;

                      (x)     $462,601,000 in aggregate principal amount, plus accrued and
                              unpaid interest on account of the 6.750% Notes;

                      (xi)    $374,961,000 in aggregate principal amount, plus accrued and
                              unpaid interest on account of the 5.950% Notes;

                      (xii)   $600,000,000 in aggregate principal amount, plus accrued and
                              unpaid interest on account of the 9.875% 2025 Notes; and

                      (xiii) $258,767,000 in aggregate principal amount, plus accrued and
                             unpaid interest on account of the 6.8000% Notes.

                (c)   Treatment: On the Initial Distribution Date, each Holder of an Allowed
                      Prepetition Notes Claim will receive, in full satisfaction, settlement,
                      discharge and release of, and in exchange for, such Claim, its Pro Rata share
                      of (i) 99% of the New Common Stock, subject to dilution on account of
                      equity issued pursuant to the New Management Incentive Plan, the Tranche
                      B Equity Conversion (as defined below), and the New Common Stock
                      issuable pursuant to the New Warrants and (ii) the New Tranche B Senior
                      Unsecured Notes; provided, however, that each of such Holders will have
                      the option, in its sole discretion, to convert its Pro Rata share of
                      $500,000,000 in principal amount of the New Tranche B Senior Unsecured
                      Notes into New Common Stock (the “Tranche B Equity Conversion”) at
                      a conversion price of $36.20 per share of New Common Stock; provided,
                      further that the aggregate principal amount of New Tranche B Senior
                      Unsecured Notes converted into New Common Stock will not exceed
                      $500,000,000. To the extent that less than $500,000,000 in principal
                      amount of the New Tranche B Senior Unsecured Notes is converted in New
                      Common Stock pursuant to the Tranche B Equity Conversion, any such
                      Holder that elected to convert its full Pro Rata share of New Tranche B
                      Senior Unsecured Notes into New Common Stock in the Tranche B Equity
                      Conversion will also be eligible to exercise its Overallotment Rights.
                      Procedures for the effectuation of the Tranche B Equity Conversion and the
                                               18
US-DOCS\107885595
           Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 19 of 97



                              Overallotment Rights are set forth in Article V.U of the Plan, thereof. In
                              addition, each of such Holders will receive Subscription Rights to purchase
                              its Pro Rata share of New Tranche A Senior Unsecured Notes pursuant to
                              the Rights Offering and in accordance with the applicable Rights Offerings
                              Procedures.

                    (d)       Voting: Class 7 is Impaired, and Holders of Claims in Class 7 are entitled
                              to vote to accept or reject this Plan.

            Class 8 – General Unsecured Claims

                    (a)       Classification: Class 8 consists of the General Unsecured Claims.

                    (b)       Treatment: The legal, equitable, and contractual rights of the holders of
                              General Unsecured Claims are unaltered by this Plan. Except to the extent
                              that a holder of a General Unsecured Claim agrees to a different treatment,
                              on and after the Effective Date, the Debtors will continue to pay (if
                              Allowed) or dispute each General Unsecured Claim in the ordinary course
                              of business in accordance with applicable law.

                    (c)       Voting: Class 8 is an Unimpaired Class, and the Holders of Claims in Class
                              8 are conclusively deemed to have accepted this Plan pursuant to Section
                              1126(f) of the Bankruptcy Code. Therefore, the Holders of Claims in Class
                              8 are not entitled to vote to accept or reject this Plan.

            Class 9 – Intercompany Claims

                    (a)       Classification: Class 9 consists of the Intercompany Claims.

                    (b)       Treatment: Subject to the Restructuring Transactions, the Intercompany
                              Claims will be adjusted, reinstated, compromised, or cancelled to the extent
                              determined appropriate by the Debtors, with the consent of the Required
                              Consenting Noteholders.

                    (c)       Voting: Class 9 is an Unimpaired Class and the Holders of Claims in Class
                              9 are conclusively deemed to have accepted this Plan pursuant to Section
                              1126(f) of the Bankruptcy Code. Therefore, the Holders of Claims in Class
                              9 are not entitled to vote to accept or reject this Plan.

            Class 10 – Existing Common Stock

                    (a)       Classification: Class 10 consists of the Existing Common Stock.5

                    (b)       Treatment: On the Effective Date, the Existing Common Stock will be
                              cancelled without further notice to, approval of or action by any Entity. On
                              the Initial Distribution Date, each Holder of Existing Common Stock will

5
    This class excludes the Unexercised Equity Interests that are classified in Class 12.
                                                            19
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 20 of 97



                        receive its Pro Rata share of (i) 1.0% of the New Common Stock, subject to
                        dilution on account of the equity issued pursuant to the New Management
                        Incentive Plan, the Tranche B Equity Conversion and the New Common
                        Stock issuable pursuant to the New Warrants and (ii) the New Warrants.

The foregoing is offered solely for settlement purposes under Rule 408 of the Federal Rules of
Evidence and analogous state law, and such settlement is conditioned on the Bankruptcy Court
confirming this Plan and the occurrence of the Effective Date.

                (c)     Voting: Class 10 is Impaired, and the Holders of Existing Common Stock
                        in Class 10 are entitled to vote to accept or reject this Plan.

         Class 11 – Intercompany Equity Interests

                (a)     Classification: Class 11 consists of Intercompany Equity Interests.

                (b)     Treatment: Subject to the Restructuring Transactions and the applicable
                        law of the Debtors’ jurisdiction of incorporation, the Intercompany Equity
                        Interests will be reinstated for administrative convenience or cancelled as
                        determined by the Debtors, with the reasonable consent of the Required
                        Consenting Noteholders.

                (c)     Voting: Class 11 is an Unimpaired Class and the Holders of Claims in Class
                        11 are conclusively deemed to have accepted this Plan pursuant to Section
                        1126(f) of the Bankruptcy Code. Therefore, the Holders of Claims in Class
                        11 are not entitled to vote to accept or reject this Plan.

         Class 12 – Unexercised Equity Interests

                (a)     Classification: Class 12 consists of Unexercised Equity Interests.

                (b)     Treatment: On the Effective Date, the Unexercised Equity Interests will be
                        cancelled, and the Holders of such Unexercised Equity Interests will not
                        receive any distribution or retain any property on account of such
                        Unexercised Equity Interests.

                        (c)     Voting: Class 12 is Impaired, and the Holders of Unexercised Equity
                                Interests in Class 12 will be conclusively deemed to have rejected
                                this Plan pursuant to Section 1126(g) of the Bankruptcy Code.
                                Therefore, Holders of Unexercised Equity Interests in Class 12 will
                                not be entitled to vote to accept or reject this Plan.

     NON-VOTING STATUS OF HOLDERS OF CERTAIN CLAIMS AND EQUITY
                             INTERESTS

        10.     As set forth above, certain Holders of Claims and Equity Interests are not entitled
to vote on the Plan. As a result, such parties did not receive any ballots and other related solicitation
materials to vote on the Plan. The holders of Claims in Class 1 (Other Priority Claims), Class 2

                                                   20
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 21 of 97



(Other Secured Claims), Class 3 (Secured Tax Claims), Class 4 (Prepetition Revolving Credit
Claims), Class 5 (Prepetition Term Loan Claims), Class 6 (Prepetition A&R Claims), Class 8
(General Unsecured Claims), Class 9 (Intercompany Claims), and Class 11 (Intercompany Equity
Interests) are Unimpaired. Pursuant to Section 1126(f) of the Bankruptcy Code, the Holders of
Claims or Equity Interests in each of the foregoing Classes are conclusively presumed to have
accepted the Plan and, thus, are not entitled to vote.

        11.    Finally, while Class 12 is Impaired, such Holders are not entitled to vote as they
are deemed to reject the Plan. All Classes that are not Affiliates of the Debtors or have not been
deemed to have rejected the Plan will be provided with this Combined Notice. As explained above,
the Voting and Claims Agent will provide you, free of charge, with copies of the Plan, the
Disclosure Statement, and the Combined Hearing Notice.

  NOTICE REGARDING CERTAIN RELEASE, EXCULPATION AND INJUNCTION
                     PROVISIONS IN THE PLAN

            PLEASE BE ADVISED THAT THE PLAN CONTAINS CERTAIN
 RELEASE, EXCULPATION, AND INJUNCTION PROVISIONS, INCLUDING:

Article X.B – Release of Claims and Causes of Action

         1.       Release by the Debtors and their Estates. Pursuant to section 1123(b) and any other
applicable provisions of the Bankruptcy Code, and except as otherwise expressly provided in the
Plan, effective as of the Effective Date, for good and valuable consideration provided by each of the
Released Parties, the adequacy and sufficiency of which is hereby confirmed, the Debtors and the
Reorganized Debtors, in their respective individual capacities and as debtors-in-possession, and on
behalf of themselves and their respective Estates, including, without limitation, any successor to the
Debtors or any Estate representative appointed or selected pursuant to section 1123(b)(3) of the
Bankruptcy Code (collectively, the “Debtor Releasing Parties”) shall be deemed to have conclusively,
absolutely, unconditionally, irrevocably, and forever provided a full discharge, waiver and release to
each of the Released Parties (and each such Released Party so released shall be deemed forever
released, waived and discharged by the Debtor Releasing Parties) and their respective assets and
properties (the “Debtor Release”) from any and all Claims, Causes of Action, Litigation Claims and
any other debts, obligations, rights, suits, damages, actions, remedies, and liabilities whatsoever,
whether known or unknown, foreseen or unforeseen, whether directly or derivatively held, existing
as of the Effective Date or thereafter arising, in law, at equity or otherwise, whether for tort, contract,
violations of federal or state securities laws, or otherwise, based in whole or in part upon any act or
omission, transaction, or other occurrence or circumstances existing or taking place prior to or on
the Effective Date arising from or related in any way in whole or in part to any of the Debtors or
their Affiliates, including, without limitation, (i) the Chapter 11 Cases, the Disclosure Statement, the
Plan, the Restructuring Support Agreement, the Restructuring Documents, and the DIP Financing
Documents, (ii) the subject matter of, or the transactions or events giving rise to, any Claim or Equity
Interest that is treated in the Plan, (iii) the business or contractual arrangements between any Debtor
and any Released Parties, (iv) the negotiation, formulation or preparation of the Restructuring
Support Agreement, the Plan, the Disclosure Statement, the Plan Supplement, the Restructuring
Documents, the DIP Financing Documents, or related agreements, instruments or other documents,
(v) the restructuring of Claims or Equity Interests prior to or during the Chapter 11 Cases, (vi) the
purchase, sale, or rescission of the purchase or sale of any Equity Interest of the Debtors or the
Reorganized Debtors, and/or (vii) the Confirmation or Consummation of the Plan or the solicitation

                                                    21
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 22 of 97



of votes on the Plan that such Debtor Releasing Party would have been legally entitled to assert
(whether individually or collectively) or that any Holder of a Claim or Equity Interest or other Entity
would have been legally entitled to assert for, or on behalf or in the name of, any Debtor, its respective
Estate or any Reorganized Debtor (whether directly or derivatively) against any of the Released
Parties; provided, however, that the foregoing provisions of this Debtor Release shall not operate to
waive or release: (i) any Causes of Action arising from willful misconduct, actual fraud, or gross
negligence of such applicable Released Party as determined by Final Order of the Bankruptcy Court
or any other court of competent jurisdiction; and/or (ii) the rights of such Debtor Releasing Party to
enforce the Plan and the contracts, instruments, releases, indentures, and other agreements or
documents delivered under or in connection with the Plan or assumed pursuant to the Plan or
assumed pursuant to Final Order of the Bankruptcy Court. The foregoing release shall be effective
as of the Effective Date without further notice to or order of the Bankruptcy Court, act or action
under applicable law, regulation, order, or rule or the vote, consent, authorization or approval of any
Person and the Confirmation Order shall permanently enjoin the commencement or prosecution by
any Person or Entity, whether directly, derivatively or otherwise, of any claims, obligations, suits,
judgments, damages, demands, debts, rights, Causes of Action, or liabilities released pursuant to this
Debtor Release. Notwithstanding the foregoing, nothing in this Article X.B shall or shall be deemed
to (i) prohibit the Debtors or the Reorganized Debtors from asserting and enforcing any claims,
obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they may have
against any Person that is based upon an alleged breach of a confidentiality or non-compete
obligation owed to the Debtors or the Reorganized Debtors and/or (ii) operate as a release or waiver
of any Intercompany Claims or any obligations of any Entity arising after the Effective Date under
the Exit Facility Loan Documents or any document, instrument or agreement set forth in the Plan
Supplement, in each case unless otherwise expressly provided for in the Plan.
        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related
provisions and definitions contained herein, and further, shall constitute the Bankruptcy Court’s
finding that the Debtor Release is: (i) in exchange for the good and valuable consideration provided
by the Released Parties; (ii) a good faith settlement and compromise of the Claims released by the
Debtor Release; (iii) in the best interest of the Debtors and their Estates; (iv) fair, equitable and
reasonable; and (v) given and made after due notice and opportunity for hearing.
        2.       Release By Third Parties. Except as otherwise expressly provided in the Plan, effective
as of the Effective Date, to the fullest extent permitted by applicable law, for good and valuable
consideration provided by each of the Released Parties, the adequacy and sufficiency of which is
hereby confirmed, and without limiting or otherwise modifying the scope of the Debtor Release
provided by the Debtor Releasing Parties above, each Non-Debtor Releasing Party (together with the
Debtor Releasing Parties, the “Releasing Parties”) shall be deemed to have conclusively, absolutely,
unconditionally, irrevocably, and forever provided a full discharge, waiver and release to each of the
Released Parties (and each such Released Party so released shall be deemed forever released, waived
and discharged by the Non-Debtor Releasing Parties) and their respective assets and properties (the
“Third Party Release”) from any and all Claims, Causes of Action, Litigation Claims and any other
debts, obligations, rights, suits, damages, actions, remedies, and liabilities whatsoever, whether
known or unknown, foreseen or unforeseen, whether directly or derivatively held, existing as of the
Effective Date or thereafter arising, in law, at equity or otherwise, whether for tort, contract,
violations of federal or state securities laws, or otherwise, based in whole or in part upon any act or
omission, transaction, or other occurrence or circumstances existing or taking place prior to or on
the Effective Date arising from or related in any way in whole or in part to any of the Debtors or
their Affiliates, including, without limitation, (i) the Chapter 11 Cases, the Disclosure Statement, the
Plan, the Restructuring Support Agreement, the Restructuring Documents, and the DIP Financing
Documents, (ii) the subject matter of, or the transactions or events giving rise to, any Claim or Equity
                                                   22
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 23 of 97



Interest that is treated in the Plan, (iii) the business or contractual arrangements between any Debtor
and any Released Parties, (iv) the negotiation, formulation or preparation of the Restructuring
Support Agreement, the Plan, the Disclosure Statement, the Plan Supplement, the Restructuring
Documents, the DIP Financing Documents, or related agreements, instruments or other documents,
(v) the restructuring of Claims or Equity Interests prior to or during the Chapter 11 Cases, (vi) the
purchase, sale or rescission of the purchase or sale of any Equity Interest of the Debtors or the
Reorganized Debtors, and/or (vii) the Confirmation or Consummation of the Plan or the solicitation
of votes on the Plan that such Non-Debtor Releasing Party would have been legally entitled to assert
(whether individually or collectively) against any of the Released Parties; provided, however, that the
foregoing provisions of this Third Party Release shall not operate to waive or release (i) any Causes
of Action arising from willful misconduct, actual fraud, or gross negligence of such applicable
Released Party as determined by Final Order of the Bankruptcy Court or any other court of
competent jurisdiction; (ii) the rights of such Non-Debtor Releasing Party to enforce the Plan and
the contracts, instruments, releases, indentures, and other agreements and documents delivered
under or in connection with the Plan or assumed pursuant to the Plan or Final Order of the
Bankruptcy Court; and/or (iii) any obligations of any Entity arising after the Effective Date under
the Exit Facility Loan Documents or any document, instrument or agreement set forth in the Plan
Supplement. The foregoing release shall be effective as of the Effective Date without further notice
to or order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or
the vote, consent, authorization or approval of any Person and the Confirmation Order shall
permanently enjoin the commencement or prosecution by any Person or Entity, whether directly,
derivatively or otherwise, of any claims, obligations, suits, judgments, damages, demands, debts,
rights, Causes of Action, or liabilities released pursuant to this Third Party Release.
         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the
Third Party Release, which includes by reference each of the related provisions and definitions
contained herein, and further, shall constitute the Bankruptcy Court’s finding that the Third Party
Release is: (i) in exchange for the good and valuable consideration provided by the Released Parties;
(ii) a good faith settlement and compromise of the Claims released by the Third Party Release; (iii)
in the best interest of the Debtors and all Holders of Claims and Equity Interests; (iv) fair, equitable
and reasonable; and (v) given and made after due notice and opportunity for hearing.
Article X.E – Exculpation

         Effective as of the Effective Date, to the fullest extent permitted by law, the Exculpated Parties
shall neither have nor incur any liability to any Person or Entity for any claims or Causes of Action arising
prior to or on the Effective Date for any act taken or omitted to be taken in connection with, or related to,
formulating, negotiating, preparing, disseminating, implementing, administering, confirming or effecting
the Confirmation or Consummation of the Plan, the Disclosure Statement, the Restructuring Documents,
the DIP Financing Documents, or any contract, instrument, release or other agreement or document created
or entered into in connection with the Plan, including the Restructuring Support Agreement, or any other
prepetition or postpetition act taken or omitted to be taken in connection with or in contemplation of the
restructuring of the Debtors, the approval of the Disclosure Statement or Confirmation or Consummation
of the Plan; provided, however, that the foregoing provisions of this exculpation shall not operate to waive
or release: (i) any Causes of Action arising from willful misconduct, actual fraud, or gross negligence of
such applicable Exculpated Party as determined by Final Order of the Bankruptcy Court or any other court
of competent jurisdiction; and/or (ii) the rights of any Person or Entity to enforce the Plan and the contracts,
instruments, releases, indentures, and other agreements and documents delivered under or in connection
with the Plan or assumed pursuant to the Plan or Final Order of the Bankruptcy Court; provided, further,
that each Exculpated Party shall be entitled to rely upon the advice of counsel concerning its respective
duties pursuant to, or in connection with, the above referenced documents, actions or inactions. The
foregoing exculpation shall be effective as of the Effective Date without further notice to or order of the
                                                      23
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 24 of 97



Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the vote, consent,
authorization or approval of any Person. Notwithstanding the foregoing, nothing in this Article X.E shall
or shall be deemed to prohibit the Debtors or the Reorganized Debtors from asserting and enforcing any
claims, obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they may have
against any Person that is based upon an alleged breach of a confidentiality or non-compete obligation owed
to the Debtors or the Reorganized Debtors, in each case unless otherwise expressly provided for in the Plan.

Article X.G – Injunction

       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR THE
CONFIRMATION ORDER, FROM AND AFTER THE EFFECTIVE DATE, ALL PERSONS AND
ENTITIES ARE, TO THE FULLEST EXTENT PROVIDED UNDER SECTION 524 AND OTHER
APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE, PERMANENTLY ENJOINED
FROM (I) COMMENCING OR CONTINUING, IN ANY MANNER OR IN ANY PLACE, ANY
SUIT, ACTION OR OTHER PROCEEDING; (II) ENFORCING, ATTACHING, COLLECTING,
OR RECOVERING IN ANY MANNER ANY JUDGMENT, AWARD, DECREE, OR ORDER; (III)
CREATING, PERFECTING, OR ENFORCING ANY LIEN OR ENCUMBRANCE; (IV)
ASSERTING A SETOFF OR RIGHT OF SUBROGATION OF ANY KIND; OR (V)
COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER
PROCEEDING OF ANY KIND, IN EACH CASE ON ACCOUNT OF OR WITH RESPECT TO
ANY CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION,
EQUITY INTEREST, OR REMEDY RELEASED OR TO BE RELEASED, EXCULPATED OR TO
BE EXCULPATED, SETTLED OR TO BE SETTLED OR DISCHARGED OR TO BE
DISCHARGED PURSUANT TO THE PLAN OR THE CONFIRMATION ORDER AGAINST ANY
PERSON OR ENTITY SO RELEASED, DISCHARGED, OR EXCULPATED (OR THE
PROPERTY OR ESTATE OF ANY PERSON OR ENTITY SO RELEASED, DISCHARGED, OR
EXCULPATED). ALL INJUNCTIONS OR STAYS PROVIDED FOR IN THE CHAPTER 11
CASES UNDER SECTION 105 OR SECTION 362 OF THE BANKRUPTCY CODE, OR
OTHERWISE, AND IN EXISTENCE ON THE CONFIRMATION DATE, SHALL REMAIN IN
FULL FORCE AND EFFECT UNTIL THE EFFECTIVE DATE.

Article X.H – Binding Nature Of Plan

     ON THE EFFECTIVE DATE, AND EFFECTIVE AS OF THE EFFECTIVE DATE, THE
PLAN SHALL BIND, AND SHALL BE DEEMED BINDING UPON, THE DEBTORS, THE
REORGANIZED DEBTORS, ANY AND ALL HOLDERS OF CLAIMS AGAINST AND EQUITY
INTERESTS IN THE DEBTORS, ALL PERSONS AND ENTITIES THAT ARE PARTIES TO OR
ARE SUBJECT TO THE SETTLEMENTS, COMPROMISES, RELEASES, DISCHARGES, AND
INJUNCTIONS DESCRIBED IN THE PLAN, EACH PERSON AND ENTITY ACQUIRING
PROPERTY UNDER THE PLAN, ANY AND ALL NON-DEBTOR PARTIES TO EXECUTORY
CONTRACTS AND UNEXPIRED LEASES WITH THE DEBTORS AND THE RESPECTIVE
SUCCESSORS AND ASSIGNS OF EACH OF THE FOREGOING, TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, AND NOTWITHSTANDING WHETHER OR NOT SUCH
PERSON OR ENTITY (I) WILL RECEIVE OR RETAIN ANY PROPERTY, OR INTEREST IN
PROPERTY, UNDER THE PLAN, (II) HAS FILED A PROOF OF CLAIM OR INTEREST IN THE
CHAPTER 11 CASES OR (III) FAILED TO VOTE TO ACCEPT OR REJECT THE PLAN,
AFFIRMATIVELY VOTED TO REJECT THE PLAN OR IS CONCLUSIVELY PRESUMED TO
REJECT THE PLAN.




                                                    24
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 25 of 97



YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND CONSIDER THE
PLAN, INCLUDING THE RELEASE, EXCULPATION AND INJUNCTION PROVISIONS, AS
YOUR RIGHTS MIGHT BE AFFECTED.

Relevant Definitions Related to Release and Exculpation Provisions:

        “Exculpated Parties” means, collectively: (a) the Debtors; (b) the Reorganized Debtors;
(c) the Prepetition Agents; (d) the New Senior Unsecured Notes Indenture Trustee; (e) the DIP
Agent; (f) the DIP Lenders; (g) the Prepetition Notes Indenture Trustee; (h) the Ad Hoc Noteholder
Committee and the members thereof in their capacities as such; (i) the Consenting Noteholders;
(j) the Backstop Parties; (k) the Distribution Agents; (l) the Exit Facility Lenders; (m) the Exit
Facility Agent, and (n) with respect to each of the foregoing Entities in clauses (a) through (m),
each such Entity’s Related Persons, in each case solely in their capacity as such.

        “Indemnified Parties” means each of the Debtors’ and their respective Subsidiaries’
respective current and former directors, officers, and managers in their respective capacities as
such.

        “Non-Debtor Releasing Parties” means, collectively: (a) the Prepetition Agents; (b) the
New Senior Unsecured Notes Indenture Trustee; (c) the DIP Agent; (d) the DIP Lenders; (e) the
Prepetition Notes Indenture Trustee; (f) the Ad Hoc Noteholder Committee and the members
thereof in their capacities as such; (g) the Consenting Noteholders; (h) the Backstop Parties; (i) the
Distribution Agents; (j) the Exit Facility Lenders; (k) the Exit Facility Agent; (l) the Holders of
Existing Common Stock and Unexercised Equity Interests that do not affirmatively opt out of the
Release; and (m) the Prepetition Noteholders that are not party to the Restructuring Support
Agreement and do not affirmatively opt out of the Release.

        “Released Party” means, collectively: (a) the Debtors; (b) the Reorganized Debtors; (c) the
Prepetition Agents; (d) the New Senior Unsecured Notes Indenture Trustee; (e) the DIP Agent; (f)
the DIP Lenders; (g) the Prepetition Notes Indenture Trustee; (h) the Ad Hoc Noteholder
Committee and the members thereof in their capacities as such; (i) the Consenting Noteholders;
(j) the Backstop Parties; (k) the Distribution Agents; (l) the Exit Facility Lenders; (m) the Exit
Facility Agent, and (n) with respect to each of the foregoing Entities in clauses (a) through (m),
each such Entity’s Related Persons, in each case solely in their capacity as such.

                                    SECTION 341 MEETING

        12.     A meeting of creditors pursuant to Section 341(a) of the Bankruptcy Code (the
“Section 341(a) Meeting”) has been deferred. The Section 341(a) Meeting will not be convened
if the Plan is confirmed by September 13, 2019. If the Section 341(a) Meeting will be convened,
the Debtors will serve on the parties on whom it served this notice and any other parties entitled to
notice pursuant to the Bankruptcy Rules, and post on the website at
http://cases.primeclerk.com/Weatherford not less than twenty-one (21) days before the date
scheduled for such meeting, a notice of, among other things, the date, time, and place of the Section
341(a) Meeting.



                                                 25
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 26 of 97



                                    EXHIBIT 2

                         Form of Notice of Non-Voting Status




US-DOCS\107885595
             Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 27 of 97




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION
                                                         §
    In re:                                               §       Case No. 19-33694 (DRJ)
                                                         §
    WEATHERFORD INTERNATIONAL                            §       Chapter 11
    PLC, et al.,                                         §
                                                         §
                              Debtors. 1                 §       (Jointly Administered)
                                                         §

                            FORM OF NOTICE OF NON-VOTING STATUS

        PLEASE TAKE NOTICE THAT Weatherford International plc and its affiliated debtors,
as debtors and debtors in possession (collectively, the “Debtors”) have commenced solicitation of
votes to accept the Joint Prepackaged Plan of Reorganization for Weatherford International plc
and Its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code (as may be amended, modified,
or supplemented from time to time, the “Plan”).2 Copies of the Plan and the Disclosure Statement
may be obtained free of charge by visiting the website maintained by the Debtors’ voting agent,
Prime Clerk LLC (the “Voting and Claims Agent”), at http://cases.primeclerk.com/weatherford.
Copies of the Plan and Disclosure Statement may also be obtained by calling the Voting and
Claims Agent at 844-233-5155 (domestic) or 917-942-6392 (international) or by sending an
electronic mail message to weatherfordballots@PrimeClerk.com with “Weatherford” in the
subject line.

       You are receiving this notice (the “Notice of Non-Voting Status”) because, according to
the Debtors’ books and records, you are a holder of Claims in Class 1 (Other Priority Claims), Class
2 (Other Secured Claims), Class 3 (Secured Tax Claims), Class 4 (Prepetition Revolving Credit
Claims), Class 5 (Prepetition Term Loan Claims), Class 6 (Prepetition A&R Claims), or Class 8
(General Unsecured Claims). Pursuant to the terms of the Plan, your Claim against the Debtors is
Unimpaired and therefore, pursuant to Section 1126(f) of title 11 of the United States Code, you
are deemed to have accepted the Plan.

       The deadline for filing objections to the adequacy of the Disclosure Statement or
confirmation of the Plan is August 20, 2019, at 5:00 p.m. (Prevailing Central Time) (the
“Objection Deadline”). Any objection to the Plan must: (i) be in writing; (ii) conform to the
Bankruptcy Rules and the Local Rules; (iii) state the name and address of the objecting party and
the amount and nature of the Claim of such Entity; (iv) state with particularity the basis and nature

1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Weatherford International plc (6750); Weatherford International Ltd. (1344); and Weatherford International, LLC
(5019). The location of the Debtors’ U.S. corporate headquarters and the Debtors’ service address is: 2000 St. James
Place, Houston, TX 77056.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.


US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 28 of 97



of any objection to the Plan and, if practicable, a proposed modification to the Plan that would
resolve such objection; and (v) be filed, contemporaneously with a proof of service, with the
Bankruptcy Court no later than the Plan Objection Deadline. CONFIRMATION OBJECTIONS
NOT TIMELY FILED IN THE MANNER SET FORTH HEREIN MAY NOT BE CONSIDERED
BY THE BANKRUPTCY COURT AND MAY BE OVERRULED WITHOUT FURTHER
NOTICE.

  NOTICE REGARDING CERTAIN RELEASE, EXCULPATION AND INJUNCTION
                     PROVISIONS IN THE PLAN

            PLEASE BE ADVISED THAT THE PLAN CONTAINS CERTAIN
 RELEASE, EXCULPATION, AND INJUNCTION PROVISIONS, INCLUDING:

Article X.B – Release of Claims and Causes of Action

         1.       Release by the Debtors and their Estates. Pursuant to section 1123(b) and any other
applicable provisions of the Bankruptcy Code, and except as otherwise expressly provided in the
Plan, effective as of the Effective Date, for good and valuable consideration provided by each of the
Released Parties, the adequacy and sufficiency of which is hereby confirmed, the Debtors and the
Reorganized Debtors, in their respective individual capacities and as debtors-in-possession, and on
behalf of themselves and their respective Estates, including, without limitation, any successor to the
Debtors or any Estate representative appointed or selected pursuant to section 1123(b)(3) of the
Bankruptcy Code (collectively, the “Debtor Releasing Parties”) shall be deemed to have conclusively,
absolutely, unconditionally, irrevocably, and forever provided a full discharge, waiver and release to
each of the Released Parties (and each such Released Party so released shall be deemed forever
released, waived and discharged by the Debtor Releasing Parties) and their respective assets and
properties (the “Debtor Release”) from any and all Claims, Causes of Action, Litigation Claims and
any other debts, obligations, rights, suits, damages, actions, remedies, and liabilities whatsoever,
whether known or unknown, foreseen or unforeseen, whether directly or derivatively held, existing
as of the Effective Date or thereafter arising, in law, at equity or otherwise, whether for tort, contract,
violations of federal or state securities laws, or otherwise, based in whole or in part upon any act or
omission, transaction, or other occurrence or circumstances existing or taking place prior to or on
the Effective Date arising from or related in any way in whole or in part to any of the Debtors or
their Affiliates, including, without limitation, (i) the Chapter 11 Cases, the Disclosure Statement, the
Plan, the Restructuring Support Agreement, the Restructuring Documents, and the DIP Financing
Documents, (ii) the subject matter of, or the transactions or events giving rise to, any Claim or Equity
Interest that is treated in the Plan, (iii) the business or contractual arrangements between any Debtor
and any Released Parties, (iv) the negotiation, formulation or preparation of the Restructuring
Support Agreement, the Plan, the Disclosure Statement, the Plan Supplement, the Restructuring
Documents, the DIP Financing Documents, or related agreements, instruments or other documents,
(v) the restructuring of Claims or Equity Interests prior to or during the Chapter 11 Cases, (vi) the
purchase, sale, or rescission of the purchase or sale of any Equity Interest of the Debtors or the
Reorganized Debtors, and/or (vii) the Confirmation or Consummation of the Plan or the solicitation
of votes on the Plan that such Debtor Releasing Party would have been legally entitled to assert
(whether individually or collectively) or that any Holder of a Claim or Equity Interest or other Entity
would have been legally entitled to assert for, or on behalf or in the name of, any Debtor, its respective
Estate or any Reorganized Debtor (whether directly or derivatively) against any of the Released
Parties; provided, however, that the foregoing provisions of this Debtor Release shall not operate to
waive or release: (i) any Causes of Action arising from willful misconduct, actual fraud, or gross
negligence of such applicable Released Party as determined by Final Order of the Bankruptcy Court
                                                    28
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 29 of 97



or any other court of competent jurisdiction; and/or (ii) the rights of such Debtor Releasing Party to
enforce the Plan and the contracts, instruments, releases, indentures, and other agreements or
documents delivered under or in connection with the Plan or assumed pursuant to the Plan or
assumed pursuant to Final Order of the Bankruptcy Court. The foregoing release shall be effective
as of the Effective Date without further notice to or order of the Bankruptcy Court, act or action
under applicable law, regulation, order, or rule or the vote, consent, authorization or approval of any
Person and the Confirmation Order shall permanently enjoin the commencement or prosecution by
any Person or Entity, whether directly, derivatively or otherwise, of any claims, obligations, suits,
judgments, damages, demands, debts, rights, Causes of Action, or liabilities released pursuant to this
Debtor Release. Notwithstanding the foregoing, nothing in this Article X.B shall or shall be deemed
to (i) prohibit the Debtors or the Reorganized Debtors from asserting and enforcing any claims,
obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they may have
against any Person that is based upon an alleged breach of a confidentiality or non-compete
obligation owed to the Debtors or the Reorganized Debtors and/or (ii) operate as a release or waiver
of any Intercompany Claims or any obligations of any Entity arising after the Effective Date under
the Exit Facility Loan Documents or any document, instrument or agreement set forth in the Plan
Supplement, in each case unless otherwise expressly provided for in the Plan.
        Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant
to Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related
provisions and definitions contained herein, and further, shall constitute the Bankruptcy Court’s
finding that the Debtor Release is: (i) in exchange for the good and valuable consideration provided
by the Released Parties; (ii) a good faith settlement and compromise of the Claims released by the
Debtor Release; (iii) in the best interest of the Debtors and their Estates; (iv) fair, equitable and
reasonable; and (v) given and made after due notice and opportunity for hearing.
        2.      Release By Third Parties. Except as otherwise expressly provided in the Plan,
effective as of the Effective Date, to the fullest extent permitted by applicable law, for good and
valuable consideration provided by each of the Released Parties, the adequacy and sufficiency of
which is hereby confirmed, and without limiting or otherwise modifying the scope of the Debtor
Release provided by the Debtor Releasing Parties above, each Non-Debtor Releasing Party (together
with the Debtor Releasing Parties, the “Releasing Parties”) shall be deemed to have conclusively,
absolutely, unconditionally, irrevocably, and forever provided a full discharge, waiver and release to
each of the Released Parties (and each such Released Party so released shall be deemed forever
released, waived and discharged by the Non-Debtor Releasing Parties) and their respective assets
and properties (the “Third Party Release”) from any and all Claims, Causes of Action, Litigation
Claims and any other debts, obligations, rights, suits, damages, actions, remedies, and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, whether directly or derivatively
held, existing as of the Effective Date or thereafter arising, in law, at equity or otherwise, whether for
tort, contract, violations of federal or state securities laws, or otherwise, based in whole or in part
upon any act or omission, transaction, or other occurrence or circumstances existing or taking place
prior to or on the Effective Date arising from or related in any way in whole or in part to any of the
Debtors or their Affiliates, including, without limitation, (i) the Chapter 11 Cases, the Disclosure
Statement, the Plan, the Restructuring Support Agreement, the Restructuring Documents, and the
DIP Financing Documents, (ii) the subject matter of, or the transactions or events giving rise to, any
Claim or Equity Interest that is treated in the Plan, (iii) the business or contractual arrangements
between any Debtor and any Released Parties, (iv) the negotiation, formulation or preparation of the
Restructuring Support Agreement, the Plan, the Disclosure Statement, the Plan Supplement, the
Restructuring Documents, the DIP Financing Documents, or related agreements, instruments or
other documents, (v) the restructuring of Claims or Equity Interests prior to or during the Chapter
11 Cases, (vi) the purchase, sale or rescission of the purchase or sale of any Equity Interest of the
Debtors or the Reorganized Debtors, and/or (vii) the Confirmation or Consummation of the Plan or
                                                   29
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 30 of 97



the solicitation of votes on the Plan that such Non-Debtor Releasing Party would have been legally
entitled to assert (whether individually or collectively) against any of the Released Parties; provided,
however, that the foregoing provisions of this Third Party Release shall not operate to waive or
release (i) any Causes of Action arising from willful misconduct, actual fraud, or gross negligence of
such applicable Released Party as determined by Final Order of the Bankruptcy Court or any other
court of competent jurisdiction; (ii) the rights of such Non-Debtor Releasing Party to enforce the Plan
and the contracts, instruments, releases, indentures, and other agreements and documents delivered
under or in connection with the Plan or assumed pursuant to the Plan or Final Order of the
Bankruptcy Court; and/or (iii) any obligations of any Entity arising after the Effective Date under
the Exit Facility Loan Documents or any document, instrument or agreement set forth in the Plan
Supplement. The foregoing release shall be effective as of the Effective Date without further notice
to or order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or
the vote, consent, authorization or approval of any Person and the Confirmation Order shall
permanently enjoin the commencement or prosecution by any Person or Entity, whether directly,
derivatively or otherwise, of any claims, obligations, suits, judgments, damages, demands, debts,
rights, Causes of Action, or liabilities released pursuant to this Third Party Release.
         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the
Third Party Release, which includes by reference each of the related provisions and definitions
contained herein, and further, shall constitute the Bankruptcy Court’s finding that the Third Party
Release is: (i) in exchange for the good and valuable consideration provided by the Released Parties;
(ii) a good faith settlement and compromise of the Claims released by the Third Party Release; (iii)
in the best interest of the Debtors and all Holders of Claims and Equity Interests; (iv) fair, equitable
and reasonable; and (v) given and made after due notice and opportunity for hearing.
Article X.E – Exculpation

         Effective as of the Effective Date, to the fullest extent permitted by law, the Exculpated Parties
shall neither have nor incur any liability to any Person or Entity for any claims or Causes of Action arising
prior to or on the Effective Date for any act taken or omitted to be taken in connection with, or related to,
formulating, negotiating, preparing, disseminating, implementing, administering, confirming or effecting
the Confirmation or Consummation of the Plan, the Disclosure Statement, the Restructuring Documents,
the DIP Financing Documents, or any contract, instrument, release or other agreement or document created
or entered into in connection with the Plan, including the Restructuring Support Agreement, or any other
prepetition or postpetition act taken or omitted to be taken in connection with or in contemplation of the
restructuring of the Debtors, the approval of the Disclosure Statement or Confirmation or Consummation
of the Plan; provided, however, that the foregoing provisions of this exculpation shall not operate to waive
or release: (i) any Causes of Action arising from willful misconduct, actual fraud, or gross negligence of
such applicable Exculpated Party as determined by Final Order of the Bankruptcy Court or any other court
of competent jurisdiction; and/or (ii) the rights of any Person or Entity to enforce the Plan and the contracts,
instruments, releases, indentures, and other agreements and documents delivered under or in connection
with the Plan or assumed pursuant to the Plan or Final Order of the Bankruptcy Court; provided, further,
that each Exculpated Party shall be entitled to rely upon the advice of counsel concerning its respective
duties pursuant to, or in connection with, the above referenced documents, actions or inactions. The
foregoing exculpation shall be effective as of the Effective Date without further notice to or order of the
Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the vote, consent,
authorization or approval of any Person. Notwithstanding the foregoing, nothing in this Article X.E shall
or shall be deemed to prohibit the Debtors or the Reorganized Debtors from asserting and enforcing any
claims, obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they may have
against any Person that is based upon an alleged breach of a confidentiality or non-compete obligation owed
to the Debtors or the Reorganized Debtors, in each case unless otherwise expressly provided for in the Plan.

                                                      30
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 31 of 97




Article X.G – Injunction

       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR THE
CONFIRMATION ORDER, FROM AND AFTER THE EFFECTIVE DATE, ALL PERSONS AND
ENTITIES ARE, TO THE FULLEST EXTENT PROVIDED UNDER SECTION 524 AND OTHER
APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE, PERMANENTLY ENJOINED
FROM (I) COMMENCING OR CONTINUING, IN ANY MANNER OR IN ANY PLACE, ANY
SUIT, ACTION OR OTHER PROCEEDING; (II) ENFORCING, ATTACHING, COLLECTING,
OR RECOVERING IN ANY MANNER ANY JUDGMENT, AWARD, DECREE, OR ORDER; (III)
CREATING, PERFECTING, OR ENFORCING ANY LIEN OR ENCUMBRANCE; (IV)
ASSERTING A SETOFF OR RIGHT OF SUBROGATION OF ANY KIND; OR (V)
COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER
PROCEEDING OF ANY KIND, IN EACH CASE ON ACCOUNT OF OR WITH RESPECT TO
ANY CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION,
EQUITY INTEREST, OR REMEDY RELEASED OR TO BE RELEASED, EXCULPATED OR TO
BE EXCULPATED, SETTLED OR TO BE SETTLED OR DISCHARGED OR TO BE
DISCHARGED PURSUANT TO THE PLAN OR THE CONFIRMATION ORDER AGAINST ANY
PERSON OR ENTITY SO RELEASED, DISCHARGED, OR EXCULPATED (OR THE
PROPERTY OR ESTATE OF ANY PERSON OR ENTITY SO RELEASED, DISCHARGED, OR
EXCULPATED). ALL INJUNCTIONS OR STAYS PROVIDED FOR IN THE CHAPTER 11
CASES UNDER SECTION 105 OR SECTION 362 OF THE BANKRUPTCY CODE, OR
OTHERWISE, AND IN EXISTENCE ON THE CONFIRMATION DATE, SHALL REMAIN IN
FULL FORCE AND EFFECT UNTIL THE EFFECTIVE DATE.

Article X.H – Binding Nature Of Plan

     ON THE EFFECTIVE DATE, AND EFFECTIVE AS OF THE EFFECTIVE DATE, THE
PLAN SHALL BIND, AND SHALL BE DEEMED BINDING UPON, THE DEBTORS, THE
REORGANIZED DEBTORS, ANY AND ALL HOLDERS OF CLAIMS AGAINST AND EQUITY
INTERESTS IN THE DEBTORS, ALL PERSONS AND ENTITIES THAT ARE PARTIES TO OR
ARE SUBJECT TO THE SETTLEMENTS, COMPROMISES, RELEASES, DISCHARGES, AND
INJUNCTIONS DESCRIBED IN THE PLAN, EACH PERSON AND ENTITY ACQUIRING
PROPERTY UNDER THE PLAN, ANY AND ALL NON-DEBTOR PARTIES TO EXECUTORY
CONTRACTS AND UNEXPIRED LEASES WITH THE DEBTORS AND THE RESPECTIVE
SUCCESSORS AND ASSIGNS OF EACH OF THE FOREGOING, TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, AND NOTWITHSTANDING WHETHER OR NOT SUCH
PERSON OR ENTITY (I) WILL RECEIVE OR RETAIN ANY PROPERTY, OR INTEREST IN
PROPERTY, UNDER THE PLAN, (II) HAS FILED A PROOF OF CLAIM OR INTEREST IN THE
CHAPTER 11 CASES OR (III) FAILED TO VOTE TO ACCEPT OR REJECT THE PLAN,
AFFIRMATIVELY VOTED TO REJECT THE PLAN OR IS CONCLUSIVELY PRESUMED TO
REJECT THE PLAN.

YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND CONSIDER THE
PLAN, INCLUDING THE RELEASE, EXCULPATION AND INJUNCTION PROVISIONS, AS
YOUR RIGHTS MIGHT BE AFFECTED.

Relevant Definitions Related to Release and Exculpation Provisions:



                                           31
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 32 of 97



        “Exculpated Parties” means, collectively: (a) the Debtors; (b) the Reorganized Debtors;
(c) the Prepetition Agents; (d) the New Senior Unsecured Notes Indenture Trustee; (e) the DIP
Agent; (f) the DIP Lenders; (g) the Prepetition Notes Indenture Trustee; (h) the Ad Hoc Noteholder
Committee and the members thereof in their capacities as such; (i) the Consenting Noteholders;
(j) the Backstop Parties; (k) the Distribution Agents; (l) the Exit Facility Lenders; (m) the Exit
Facility Agent, and (n) with respect to each of the foregoing Entities in clauses (a) through (m),
each such Entity’s Related Persons, in each case solely in their capacity as such.

        “Indemnified Parties” means each of the Debtors’ and their respective Subsidiaries’
respective current and former directors, officers, and managers in their respective capacities as
such.

        “Non-Debtor Releasing Parties” means, collectively: (a) the Prepetition Agents; (b) the
New Senior Unsecured Notes Indenture Trustee; (c) the DIP Agent; (d) the DIP Lenders; (e) the
Prepetition Notes Indenture Trustee; (f) the Ad Hoc Noteholder Committee and the members
thereof in their capacities as such; (g) the Consenting Noteholders; (h) the Backstop Parties; (i) the
Distribution Agents; (j) the Exit Facility Lenders; (k) the Exit Facility Agent; (l) the Holders of
Existing Common Stock and Unexercised Equity Interests that do not affirmatively opt out of the
Release; and (m) the Prepetition Noteholders that are not party to the Restructuring Support
Agreement and do not affirmatively opt out of the Release.

        “Released Party” means, collectively: (a) the Debtors; (b) the Reorganized Debtors; (c) the
Prepetition Agents; (d) the New Senior Unsecured Notes Indenture Trustee; (e) the DIP Agent; (f)
the DIP Lenders; (g) the Prepetition Notes Indenture Trustee; (h) the Ad Hoc Noteholder
Committee and the members thereof in their capacities as such; (i) the Consenting Noteholders;
(j) the Backstop Parties; (k) the Distribution Agents; (l) the Exit Facility Lenders; (m) the Exit
Facility Agent, and (n) with respect to each of the foregoing Entities in clauses (a) through (m),
each such Entity’s Related Persons, in each case solely in their capacity as such.

                                    SECTION 341 MEETING

        1.      A meeting of creditors pursuant to Section 341(a) of the Bankruptcy Code (the
“Section 341(a) Meeting”) has been deferred. The Section 341(a) Meeting will not be convened
if the Plan is confirmed by September 13, 2019. If the Section 341(a) Meeting will be convened,
the Debtors will serve on the parties on whom it served this notice and any other parties entitled to
notice pursuant to the Bankruptcy Rules, and post on the website at
http://cases.primeclerk.com/Weatherford not less than twenty-one (21) days before the date
scheduled for such meeting, a notice of, among other things, the date, time, and place of the Section
341(a) Meeting.




                                                 32
US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 33 of 97



                                   EXHIBIT 3A

                          Beneficial Ballot for Holders of
                          Class 7 Prepetition Notes Claims




US-DOCS\107885595
             Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 34 of 97



                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

                                                                       §
                                                                       §       Chapter 11
                                                                       §
                                                                       §       (Jointly Administered)
    WEATHERFORD INTERNATIONAL                                          §       IMPORTANT: No chapter 11 case has been
    PLC, et al.,                                                       §       commenced as of the date of distribution of
                                                                       §       this ballot. This ballot is a prepetition
                                     Debtors. 1                        §       solicitation of your vote on a prepackaged
                                                                       §       plan of reorganization

                      BENEFICIAL HOLDER BALLOT ACCEPTING
                  OR REJECTING THE JOINT PREPACKAGED PLAN OF
           REORGANIZATION FOR WEATHERFORD INTERNATIONAL PLC AND
          ITS AFFILIATED DEBTORS UNDER CHAPTER 11 OF THE BANKRUPTCY
         CODE OF REORGANIZATION OF WEATHERFORD INTERNATIONAL PLC

       IF YOU ARE AN ELIGIBLE HOLDER, AS DEFINED BELOW, PLEASE READ AND FOLLOW THE
     ENCLOSED INSTRUCTIONS FOR COMPLETING THIS BENEFICIAL HOLDER BALLOT CAREFULLY
     BEFORE COMPLETING THIS BALLOT. BALLOTS ARE ONLY BEING SOLICITED FROM ELIGIBLE
                       HOLDERS OF CLASS 7 PREPETITION NOTES CLAIMS.2

                   DO NOT RETURN THIS BALLOT IF YOU ARE NOT AN ELIGIBLE HOLDER3

 IN ORDER FOR YOUR VOTE TO BE COUNTED, ALL (I) PRE-VALIDATED BENEFICIAL HOLDER
 BALLOTS; (II) BENEFICIAL HOLDER BALLOTS OF REGISTERED RECORD OWNERS; AND (III)
  MASTER BALLOTS CAST ON BEHALF OF BENEFICIAL HOLDER BALLOTS THAT WERE NOT
PRE-VALIDATED MUST BE COMPLETED, EXECUTED AND RETURNED SO AS TO BE ACTUALLY
 RECEIVED BY PRIME CLERK LLC (THE “VOTING AND CLAIMS AGENT”) ON OR BEFORE 5:00
     P.M. PREVAILING CENTRAL TIME ON AUGUST 1, 2019 (THE “NOTEHOLDER VOTING
                  DEADLINE”) IN ACCORDANCE WITH THE FOLLOWING:

A.           IF YOU RECEIVED A RETURN ENVELOPE ADDRESSED TO YOUR NOMINEE OWNER:4
             YOUR NOMINEE HAS NOT PRE-VALIDATED THIS BENEFICIAL HOLDER BALLOT, WHICH
             MEANS THAT YOU MUST RETURN THIS BENEFICIAL HOLDER BALLOT TO YOUR NOMINEE
             IN SUFFICIENT TIME TO PERMIT YOUR NOMINEE TO DELIVER A MASTER BALLOT
             INCLUDING YOUR VOTE TO THE VOTING AND CLAIMS AGENT BY THE NOTEHOLDER


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: Weatherford International plc
(6750); Weatherford International Ltd. (1344); and Weatherford International, LLC (5019). The location of the Debtors’ U.S. corporate
headquarters and the Debtors’ service address is: 2000 St. James Place, Houston, TX 77056.
2
    See a list of applicable CUSIPs/ISINs attached hereto as Annex A
3
  “Eligible Holder” means a holder of Prepetition Notes who certifies that they are (i) located inside the United States and are (a) “qualified
institutional buyers” (as defined in Rule 144A under the Securities Act) or (b) “accredited investors” (as defined in Rule 501(a) of Regulation D
under the Securities Act) or (ii) located outside the United States and are persons other than “U.S. persons” (as defined in Rule 902 under the
Securities Act).
4
    “Nominee” means the bank, brokerage firm, or the agent thereof as the entity through which the Beneficial Holders hold the Prepetition Notes.



US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 35 of 97



         VOTING DEADLINE. PLEASE FOLLOW THE INSTRUCTIONS OF YOUR NOMINEE TO RETURN
         YOUR VOTE ON THE PLAN.
____________________________________________________________________________________________
_____________________________________________________________________________________________

B.       IF YOU RECEIVED A RETURN ENVELOPE ADDRESSED TO THE VOTING AND CLAIMS
         AGENT:

         EITHER (1) YOUR NOMINEE HAS PRE-VALIDATED THIS BENEFICIAL HOLDER BALLOT
         FOR YOU; OR (2) YOU HAVE BEEN IDENTIFIED AS A REGISTERED RECORD OWNER OF
         THE PREPETITION NOTES

       THEREFORE, YOU MUST RETURN THIS BENEFICIAL HOLDER BALLOT DIRECTLY TO THE
       VOTING AND CLAIMS AGENT SO IT IS ACTUALLY RECEIVED ON OR BEFORE THE
       NOTEHOLDER VOTING DEADLINE
_____________________________________________________________________________________________

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”) are soliciting votes with
respect to the Joint Prepackaged Plan of Reorganization for Weatherford International plc and Its Affiliate Debtors
Under Chapter 11 of the Bankruptcy Code (as may be amended from time to time, the “Plan”) as set forth in the
Disclosure Statement for the Plan (as may be amended from time to time, the “Disclosure Statement”). Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in the Plan.

         You are receiving this Beneficial Holder Ballot because our records indicate that you are a Beneficial Holder
of a Class 7 – Prepetition Notes Claim, as of the close of business on June 24, 2019 (the “Noteholder Voting Record
Date”). Accordingly, you have a right to vote to accept or reject the Plan.

          Your rights are described in the Disclosure Statement, which is included (along with the Plan, Combined
Notice and certain other materials) in the Solicitation Package you are receiving with this Beneficial Holder Ballot.
If you need to obtain additional solicitation materials, you may contact the Debtors’ Voting and Claims Agent by:
(1) visiting the Debtors’ restructuring website at https://cases.primeclerk.com/weatherford; (2) writing to Weatherford
International plc Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street, Suite 1440,
New York, NY 10165; and/or (3) calling the Debtors’ restructuring hotline at 844-233-5155 (Toll Free) or 917-942-
6392 (International) or via email at https://weatherfordballots@primeclerk.com. You may also obtain these
documents (other than a Ballot) and any other pleadings filed in the Debtors’ Chapter 11 Cases (once the Chapter 11
Cases are commenced and for a fee) via PACER at: https://www.txs.uscourts.gov/bankruptcy or free of charge at
https://cases.primeclerk.com/weatherford.

          This Beneficial Holder Ballot may not be used for any purpose other than (i) casting votes to accept or reject
the Plan and (ii) opting out of the Third Party Release. If you believe you have received this Beneficial Holder Ballot
in error, or if you believe that you have received the wrong Ballot, please contact the Voting and Claims Agent
immediately at the address, email address, or telephone number set forth above.

          You should review the Disclosure Statement and the Plan in their entirety before you vote. You may wish
to seek legal advice concerning the Plan and the Plan’s classification and treatment of your Claim. Your Claim has
been placed in Class 7 – Prepetition Notes Claims under the Plan. The Bankruptcy Court can confirm the Plan and
bind you if the Plan is accepted by the Holders of at least two-thirds in amount and more than one-half in number of
the allowed Claims in each impaired Class who vote on the Plan and if the Plan otherwise satisfies the applicable
requirements of Bankruptcy Code Section 1129(a). If the requisite acceptances are not obtained, the Bankruptcy Court
nonetheless may confirm the Plan if it finds that the Plan (a) provides fair and equitable treatment to, and does not
unfairly discriminate against, each Class rejecting the Plan and (b) otherwise satisfies the requirements of Bankruptcy
Code Section 1129(b). If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether or not you
vote or affirmatively vote to reject the Plan. To have your vote counted, you must complete, sign and return this Ballot
pursuant to the instructions provided herein, so that your vote is received by the Voting and Claims Agent by the
Noteholder Voting Deadline.



US-DOCS\107885595
                                                          35
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 36 of 97




        Before completing this Beneficial Holder Ballot, please read and follow the enclosed “Instructions for
Completing this Beneficial Holder Ballot” carefully to ensure that you complete, execute and return this Beneficial
Holder Ballot properly.


Item 1. Amount of Claim.

         The undersigned hereby certifies that as of the Noteholder Voting Record Date, the undersigned was the
Beneficial Holder (or authorized signatory for the Beneficial Holder) of Class 7 – Prepetition Notes Claims in the
CUSIP as indicated on Annex A hereto and in the following aggregate unpaid principal amount (insert unpaid principal
amount in box below if not already entered). If your Prepetition Notes are held by an Nominee on your behalf and
you do not know the amount of the Prepetition Notes held, please contact your Nominee immediately:


                                                $_______________


Item 2. Vote on Plan.

The Holder of the Class 7 – Prepetition Notes Claims against the Debtors set forth in Item 1 above votes to (please
check one box below):


         ACCEPT (vote FOR) the Plan                            REJECT (vote AGAINST) the Plan



THE DEBTORS RECOMMEND THAT YOU VOTE TO ACCEPT THE PLAN.

     IMPORTANT INFORMATION REGARDING THE RELEASE OF CLAIMS BY THIRD PARTIES

 ARTICLE X OF THE PLAN CONTAINS RELEASE, EXCULPATION AND INJUNCTION PROVISIONS,
WHICH ARE SET FORTH AT THE END OF THIS BALLOT. YOU SHOULD REVIEW THESE PROVISIONS
                                    CAREFULLY.

Check the box below if you elect not to grant the Third Party Release contained in Article X.B.2 of the Plan. If
you are not a signatory to the Restructuring Support Agreement, election to withhold consent is at your option.
If you submit your Ballot with this box checked, then you will be deemed NOT to consent to the Third Party
Release set forth in Article X.B.2 of the Plan. PLEASE BE ADVISED THAT BY NOT CHECKING THE BOX
BELOW YOU ELECT TO GRANT THE THIRD-PARTY RELEASE IN EACH AND EVERY CAPACITY
IN WHICH YOU HOLD A CLAIM AGAINST, OR EQUITY INTEREST IN, ANY OF THE DEBTORS. YOU
MUST AFFIRMATIVELY CHECK THE BOX BELOW IN ORDER TO OPT-OUT OF THE THIRD PARTY
RELEASE.

PLEASE ALSO BE ADVISED THAT THE DEBTOR RELEASE CONTAINED IN ARTICLE X.B.1 OF THE
PLAN WILL BE INCLUDED IN THE CONFIRMATION ORDER AND THAT IT IS SEPARATE FROM
AND INDEPENDENT OF THE THIRD PARTY RELEASE. IF YOU OBJECT TO THE DEBTOR
RELEASE, YOU MUST FILE A SEPARATE OBJECTION WITH THE BANKRUPTCY COURT IN
ACCORDANCE WITH THE PROCEDURES DESCRIBED IN THE DISCLOSURE STATEMENT ORDER.

      OPT-OUT ELECTION: The undersigned elects to opt-out of the Third Party Releases contained in Article
       X.B.2 of the Plan.




US-DOCS\107885595
                                                        36
          Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 37 of 97



Item 3.    Certifications as to Class 7 – Prepetition Notes Claims Held in Additional Accounts.

By completing and returning this Beneficial Holder Ballot, the undersigned Beneficial Holder certifies that either (1)
it has not submitted any other Ballots for other Class 7 – Prepetition Notes Claims held in other accounts or other
record names or (2) it has provided the information specified in the following table for all other Class 7 – Prepetition
Notes Claims for which it has submitted additional Beneficial Holder Ballots, each of which indicates the same vote
to accept or reject the Plan (please use additional sheets of paper if necessary):

ONLY COMPLETE THIS SECTION IF YOU HAVE VOTED CLASS 7 – PREPETITION NOTES CLAIMS ON
      A BENEFICIAL HOLDER BALLOT OTHER THAN THIS BENEFICIAL HOLDER BALLOT.

    Name of             Account              Nominee               Principal Amount of                 CUSIP
    Beneficial         Number                                        Other Class 7 –
     Holder                                                         Prepetition Notes
                                                                     Claims Voted
 1.                                                                $
 2.                                                                $
 3.                                                                $
 4.                                                                $
 5.                                                                $
 6.                                                                $
 7.                                                                $
 8.                                                                $
 9.                                                                $
 10.                                                               $

Item 4. Certifications.

By signing this Beneficial Holder Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors:

          a.      that either: (i) the undersigned is the Beneficial Holder of the Class 7 – Prepetition Notes Claims
                  being voted; or (ii) the undersigned is an authorized signatory for an Entity that is a Beneficial
                  Holder of the Class 7 – Prepetition Notes Claims being voted, and, in either case, has full power and
                  authority to vote to accept or reject the Plan with respect to the Claims identified in Item 1 above;

          b.      that the undersigned (or in the case of an authorized signatory, the Beneficial Holder) has received
                  a copy of the Disclosure Statement and the Solicitation Package and acknowledges that the
                  solicitation is being made pursuant to the terms and conditions set forth therein;

          c.      that the undersigned has cast the same vote with respect to all Class 7 – Prepetition Notes Claims in
                  a single Class;

          d.      that no other Beneficial Holder Ballots with respect to the amount of the Class 7 – Prepetition Notes
                  Claims identified in Item 1 (as well on Exhibit A hereto) above have been cast or, if any other
                  Beneficial Holder Ballots have been cast with respect to such Class 7 Claims, then any such earlier
                  Beneficial Holder Ballots are hereby revoked;

          e.      that if applicable, the undersigned has voted in accordance with any obligations pursuant to that
                  certain Restructuring Support Agreement, entered into as of May 10, 2019; and

          f.      that the undersigned is an Eligible Holders.

By signing this Beneficial Holder Ballot, the undersigned authorizes and instructs its Nominee (unless this is a pre-
validated Beneficial Holder Ballot or the Beneficial Holder Ballot of a Registered Record Owner to be forwarded



US-DOCS\107885595
                                                          37
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 38 of 97



directly by the undersigned to the Voting and Claims Agent) (a) to furnish the voting information and the amount of
Class 7 – Prepetition Notes Claims the Nominee holds on its behalf in a Master Ballot to be transmitted to the Voting
and Claims Agent and (b) to retain this Beneficial Holder Ballot and related information in its records for at least one
year after the Effective Date of the Plan.


               Name of
               Holder:
                                                                                                      (Print or Type)
  Social Security or Federal Tax Identification Number:
     Signature:
    Name of Signatory:
                                                               (If other than Holder)
      Title:
  Address:




   Date Completed:



No fees, commissions or other remuneration will be payable to any person for soliciting votes on the Plan.

If your address or contact information has changed, please note the new information here.

  PLEASE COMPLETE, SIGN AND DATE THIS BENEFICIAL HOLDER BALLOT AND RETURN IT
    PROMPTLY IN THE ENVELOPE PROVIDED TO THE ADDRESSEE SPECIFIED THEREON.


 IF THE VOTING AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS BENEFICIAL HOLDER
BALLOT (IF PRE-VALIDATED OR IF OF A REGISTERED RECORD OWNER) OR THE MASTER BALLOT
INCORPORATING THE VOTE CAST BY THIS BENEFICIAL HOLDER BALLOT ON OR BEFORE 5:00 P.M.
   PREVAILING CENTRAL TIME ON AUGUST 1, 2019, THEN YOUR VOTE TRANSMITTED BY THIS
 BENEFICIAL HOLDER BALLOT WILL NOT BE COUNTED TOWARD CONFIRMATION OF THE PLAN.

IF YOU ARE RETURNING THIS BENEFICIAL HOLDER BALLOT TO YOUR NOMINEE, PLEASE ALLOW
SUFFICIENT TIME FOR YOUR NOMINEE TO RECEIVE YOUR BALLOT AND PROCESS YOUR VOTE ON
A MASTER BALLOT SUCH THAT THE MASTER BALLOT IS RECEIVED BY THE VOTING AND CLAIMS
        AGENT ON OR BEFORE 5:00 P.M. PREVAILING CENTRAL TIME ON AUGUST 1, 2019.

    BALLOTS SENT BY FACSIMILE, TELECOPY OR ELECTRONIC MAIL WILL NOT BE ACCEPTED




                                         Class 7 – Prepetition Notes Claims

               INSTRUCTIONS FOR COMPLETING THIS BENEFICIAL HOLDER BALLOT




US-DOCS\107885595
                                                          38
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 39 of 97




1.      The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached as Exhibit A to
        the Disclosure Statement. Capitalized terms used in the Beneficial Holder Ballot or in these instructions (the
        “Ballot Instructions”) but not otherwise defined therein or herein shall have the meaning set forth in the
        Plan, a copy of which also accompanies the Beneficial Holder Ballot.

2.      To ensure that your vote is counted, you must complete the Beneficial Holder Ballot and take the following
        steps: (a) make sure that the information required by Item 1 above has been correctly inserted (if you do not
        know the amount of your claim, please contact your Nominee); (b) clearly indicate your decision either to
        accept or reject the Plan in the boxes provided in Item 2 above; (c) provide the information required by Item
        3 above, if applicable, and (d) sign, date and return an original of your Beneficial Holder Ballot in accordance
        with paragraph 3 directly below.

3.      Return of Beneficial Holder Ballots: Your Beneficial Holder Ballot (if pre-validated or if you are a
        Registered Record Owner) and/or the Master Ballot incorporating the vote cast on your Beneficial Holder
        Ballot MUST be returned to the Voting and Claims Agent so as to be actually received by the Voting and
        Claims Agent on or before the Noteholder Voting Deadline, which is 5:00 p.m. prevailing Central Time on
        AUGUST 1, 2019. To ensure your vote is counted toward confirmation of the Plan, please read the following
        information carefully so that you understand where your Beneficial Holder Ballot must be sent in order for
        it to be received before the Noteholder Voting Deadline:

                      Pre-validated Beneficial Holder Ballot and Beneficial Holder Ballots of Registered Record
                       Owners: If you received a Beneficial Holder Ballot and a return envelope addressed to the
                       Voting and Claims Agent, then you must return your completed Beneficial Holder Ballot
                       directly to the Voting and Claims Agent so that it is actually received by the Voting and
                       Claims Agent on or before the Noteholder Voting Deadline.

                      Not pre-validated Beneficial Holder Ballot: If you received a Beneficial Holder Ballot and a
                       return envelope addressed to your Nominee, you must return your completed Beneficial
                       Holder Ballot directly to your Nominee so that it is actually received by the Nominee in
                       sufficient time to permit your Nominee to deliver a Master Ballot including your vote to the
                       Voting and Claims Agent by the Noteholder Voting Deadline.

4.      If a Master Ballot or Beneficial Holder Ballot is received by the Voting and Claims Agent after the Noteholder
        Voting Deadline, it will not be counted, unless the Debtors have granted an extension of the Noteholder
        Voting Deadline in writing with respect to such Master Ballot or Beneficial Holder Ballot. Additionally, the
        following Beneficial Holder Ballots will NOT be counted:

                      any Beneficial Holder Ballot that is illegible or contains insufficient information to permit the
                       identification of the claimant;

                      any Beneficial Holder Ballot cast by a person or entity that does not hold a claim in a class
                       that is entitled to vote to accept or reject the Plan;

                      any Beneficial Holder Ballot that is properly completed, executed and timely filed, but (a)
                       does not indicate an acceptance or rejection of the Plan, (b) indicates both an acceptance and
                       rejection of the Plan, or (c) partially accepts and partially rejects the Plan;

                      any Beneficial Holder Ballot submitted by facsimile, telecopy or electronic mail (unless the
                       aforementioned is pre-authorized by the Nominee);

                      any unsigned Beneficial Holder Ballot;




US-DOCS\107885595
                                                         39
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 40 of 97



                      any Beneficial Holder Ballot sent to the Debtors, the Debtors’ agents/representatives (other
                       than the Voting and Claims Agent), any indenture trustee, or the Debtors’ financial or legal
                       advisors; and/or

                      any Beneficial Holder Ballot not cast in accordance with the procedures approved in the
                       Disclosure Statement Order.

5.      The method of delivery of Beneficial Holder Ballots to the Voting and Claims Agent or your Nominee is at
        the election and risk of each Holder of a Prepetition Notes Claim. Except as otherwise provided herein, such
        delivery will be deemed made to the Voting and Claims Agent only when the Voting and Claims Agent
        actually receives the originally executed Beneficial Holder Ballot or Master Ballot incorporating the
        Beneficial Holder Ballot. Instead of effecting delivery by first-class mail, it is recommended, though not
        required, that Holders use an overnight or hand delivery service. In all cases, Holders should allow sufficient
        time to assure timely delivery.

6.      Your Nominee is authorized to collect votes to accept or to reject the Plan from Beneficial Holders in
        accordance with their customary practices, including the use of a “voting instruction form” in lieu of (or in
        addition to) a Beneficial Owner Ballot, as well as collecting votes from Beneficial Holders through online
        voting, by phone, facsimile, or other electronic means.

7.      If multiple Beneficial Holder Ballots are received from the same Holder of a Class 7 – Prepetition Notes
        Claim with respect to the same Class 7 Claim prior to the Noteholder Voting Deadline, the last Beneficial
        Holder Ballot timely received will supersede and revoke any earlier received Beneficial Holder Ballots.

8.      You must vote all of your Prepetition Notes Claims within Class 7 either to accept or reject the Plan and may
        not split your vote. Further, if a Holder has multiple Prepetition Notes Claims within Class 7, the Debtors
        may, in their discretion, aggregate the Claims of any particular Holder with multiple Prepetition Notes Claims
        within Class 7 for the purpose of counting votes.

9.      The Beneficial Holder Ballot is not a letter of transmittal and may not be used for any purpose other than (i)
        to vote to accept or reject the Plan and (ii) opt-out of the Third Party Release. Accordingly, at this time,
        Holders of Claims should not surrender certificates or instruments representing or evidencing their Claims,
        and neither the Debtors nor the Voting and Claims Agent will accept delivery of any such certificates or
        instruments surrendered together with a Beneficial Holder Ballot.

10.     This Beneficial Holder Ballot does not constitute, and shall not be deemed to be, (a) a proof of Claim or
        (b) an assertion or admission of a Claim.

11.     Please be sure to sign and date your Beneficial Holder Ballot. If you are signing a Beneficial Holder Ballot
        in your capacity as a trustee, executor, administrator, guardian, attorney in fact, officer of a corporation or
        otherwise acting in a fiduciary or representative capacity, you must indicate such capacity when signing and,
        if required or requested by the Voting and Claims Agent, the Debtors or the Bankruptcy Court, must submit
        proper evidence to the requesting party to so act on behalf of such Holder. In addition, please provide your
        name and mailing address if it is different from that set forth on the attached mailing label or if no such
        mailing label is attached to the Beneficial Holder Ballot.

12.     If you hold Claims in more than one Class under the Plan you may receive more than one Ballot coded for
        each different Class. Each Ballot votes only your Claims indicated on that Ballot, so please complete and
        return each Beneficial Holder Ballot and/or Ballot that you received.

                      PLEASE MAIL YOUR BENEFICIAL HOLDER BALLOT PROMPTLY!

                IF YOU HAVE ANY QUESTIONS REGARDING THIS BENEFICIAL HOLDER
              BALLOT, THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,




US-DOCS\107885595
                                                         40
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 41 of 97



         PLEASE CALL THE VOTING AND CLAIMS AGENT AT: 844-233-5155 (Domestic) or 917-942-
                                     6392 (International).

             IF THE VOTING AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS PRE-
            VALIDATED BENEFICIAL HOLDER BALLOT FROM YOU OR THE MASTER BALLOT
          CONTAINING YOUR VOTE FROM YOUR NOMINEE ON OR BEFORE THE NOTEHOLDER
           VOTING DEADLINE, WHICH IS 5:00 P.M. PREVAILING CENTRAL TIME ON AUGUST 1,
                 2019, THEN YOUR VOTE TRANSMITTED HEREBY WILL NOT BE COUNTED.


               NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR
         TO MAKE ANY REPRESENTATION, REGARDING THE DEBTORS OR THE PLAN, OTHER THAN
              WHAT IS CONTAINED IN THE SOLICITATION PACKAGE MAILED HEREWITH.

        RELEASE, EXCULPATION, AND INJUNCTION PROVISIONS CONTAINED IN THE PLAN

Article X.B – Release of Claims and Causes of Action

          1.      Release by the Debtors and their Estates. Pursuant to section 1123(b) and any other applicable
provisions of the Bankruptcy Code, and except as otherwise expressly provided in the Plan, effective as of the
Effective Date, for good and valuable consideration provided by each of the Released Parties, the adequacy and
sufficiency of which is hereby confirmed, the Debtors and the Reorganized Debtors, in their respective
individual capacities and as debtors-in-possession, and on behalf of themselves and their respective Estates,
including, without limitation, any successor to the Debtors or any Estate representative appointed or selected
pursuant to section 1123(b)(3) of the Bankruptcy Code (collectively, the “Debtor Releasing Parties”) shall be
deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever provided a full discharge,
waiver and release to each of the Released Parties (and each such Released Party so released shall be deemed
forever released, waived and discharged by the Debtor Releasing Parties) and their respective assets and
properties (the “Debtor Release”) from any and all Claims, Causes of Action, Litigation Claims and any other
debts, obligations, rights, suits, damages, actions, remedies, and liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, whether directly or derivatively held, existing as of the Effective Date or
thereafter arising, in law, at equity or otherwise, whether for tort, contract, violations of federal or state
securities laws, or otherwise, based in whole or in part upon any act or omission, transaction, or other
occurrence or circumstances existing or taking place prior to or on the Effective Date arising from or related
in any way in whole or in part to any of the Debtors or their Affiliates, including, without limitation, (i) the
Chapter 11 Cases, the Disclosure Statement, the Plan, the Restructuring Support Agreement, the Restructuring
Documents, and the DIP Financing Documents, (ii) the subject matter of, or the transactions or events giving
rise to, any Claim or Equity Interest that is treated in the Plan, (iii) the business or contractual arrangements
between any Debtor and any Released Parties, (iv) the negotiation, formulation or preparation of the
Restructuring Support Agreement, the Plan, the Disclosure Statement, the Plan Supplement, the Restructuring
Documents, the DIP Financing Documents, or related agreements, instruments or other documents, (v) the
restructuring of Claims or Equity Interests prior to or during the Chapter 11 Cases, (vi) the purchase, sale, or
rescission of the purchase or sale of any Equity Interest of the Debtors or the Reorganized Debtors, and/or (vii)
the Confirmation or Consummation of the Plan or the solicitation of votes on the Plan that such Debtor
Releasing Party would have been legally entitled to assert (whether individually or collectively) or that any
Holder of a Claim or Equity Interest or other Entity would have been legally entitled to assert for, or on behalf
or in the name of, any Debtor, its respective Estate or any Reorganized Debtor (whether directly or derivatively)
against any of the Released Parties; provided, however, that the foregoing provisions of this Debtor Release shall
not operate to waive or release: (i) any Causes of Action arising from willful misconduct, actual fraud, or gross
negligence of such applicable Released Party as determined by Final Order of the Bankruptcy Court or any
other court of competent jurisdiction; and/or (ii) the rights of such Debtor Releasing Party to enforce the Plan
and the contracts, instruments, releases, indentures, and other agreements or documents delivered under or in
connection with the Plan or assumed pursuant to the Plan or assumed pursuant to Final Order of the
Bankruptcy Court. The foregoing release shall be effective as of the Effective Date without further notice to or
order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the vote,



US-DOCS\107885595
                                                       41
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 42 of 97



consent, authorization or approval of any Person and the Confirmation Order shall permanently enjoin the
commencement or prosecution by any Person or Entity, whether directly, derivatively or otherwise, of any
claims, obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, or liabilities released
pursuant to this Debtor Release. Notwithstanding the foregoing, nothing in this Article X.B shall or shall be
deemed to (i) prohibit the Debtors or the Reorganized Debtors from asserting and enforcing any claims,
obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they may have against any
Person that is based upon an alleged breach of a confidentiality or non-compete obligation owed to the Debtors
or the Reorganized Debtors and/or (ii) operate as a release or waiver of any Intercompany Claims or any
obligations of any Entity arising after the Effective Date under the Exit Facility Loan Documents or any
document, instrument or agreement set forth in the Plan Supplement, in each case unless otherwise expressly
provided for in the Plan.
         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related provisions and
definitions contained herein, and further, shall constitute the Bankruptcy Court’s finding that the Debtor
Release is: (i) in exchange for the good and valuable consideration provided by the Released Parties; (ii) a good
faith settlement and compromise of the Claims released by the Debtor Release; (iii) in the best interest of the
Debtors and their Estates; (iv) fair, equitable and reasonable; and (v) given and made after due notice and
opportunity for hearing.
          2.      Release By Third Parties. Except as otherwise expressly provided in the Plan, effective as of
the Effective Date, to the fullest extent permitted by applicable law, for good and valuable consideration
provided by each of the Released Parties, the adequacy and sufficiency of which is hereby confirmed, and
without limiting or otherwise modifying the scope of the Debtor Release provided by the Debtor Releasing
Parties above, each Non-Debtor Releasing Party (together with the Debtor Releasing Parties, the “Releasing
Parties”) shall be deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever provided
a full discharge, waiver and release to each of the Released Parties (and each such Released Party so released
shall be deemed forever released, waived and discharged by the Non-Debtor Releasing Parties) and their
respective assets and properties (the “Third Party Release”) from any and all Claims, Causes of Action,
Litigation Claims and any other debts, obligations, rights, suits, damages, actions, remedies, and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, whether directly or derivatively held, existing
as of the Effective Date or thereafter arising, in law, at equity or otherwise, whether for tort, contract, violations
of federal or state securities laws, or otherwise, based in whole or in part upon any act or omission, transaction,
or other occurrence or circumstances existing or taking place prior to or on the Effective Date arising from or
related in any way in whole or in part to any of the Debtors or their Affiliates, including, without limitation, (i)
the Chapter 11 Cases, the Disclosure Statement, the Plan, the Restructuring Support Agreement, the
Restructuring Documents, and the DIP Financing Documents, (ii) the subject matter of, or the transactions or
events giving rise to, any Claim or Equity Interest that is treated in the Plan, (iii) the business or contractual
arrangements between any Debtor and any Released Parties, (iv) the negotiation, formulation or preparation
of the Restructuring Support Agreement, the Plan, the Disclosure Statement, the Plan Supplement, the
Restructuring Documents, the DIP Financing Documents, or related agreements, instruments or other
documents, (v) the restructuring of Claims or Equity Interests prior to or during the Chapter 11 Cases, (vi) the
purchase, sale or rescission of the purchase or sale of any Equity Interest of the Debtors or the Reorganized
Debtors, and/or (vii) the Confirmation or Consummation of the Plan or the solicitation of votes on the Plan that
such Non-Debtor Releasing Party would have been legally entitled to assert (whether individually or
collectively) against any of the Released Parties; provided, however, that the foregoing provisions of this Third
Party Release shall not operate to waive or release (i) any Causes of Action arising from willful misconduct,
actual fraud, or gross negligence of such applicable Released Party as determined by Final Order of the
Bankruptcy Court or any other court of competent jurisdiction; (ii) the rights of such Non-Debtor Releasing
Party to enforce the Plan and the contracts, instruments, releases, indentures, and other agreements and
documents delivered under or in connection with the Plan or assumed pursuant to the Plan or Final Order of
the Bankruptcy Court; and/or (iii) any obligations of any Entity arising after the Effective Date under the Exit
Facility Loan Documents or any document, instrument or agreement set forth in the Plan Supplement. The
foregoing release shall be effective as of the Effective Date without further notice to or order of the Bankruptcy
Court, act or action under applicable law, regulation, order, or rule or the vote, consent, authorization or
approval of any Person and the Confirmation Order shall permanently enjoin the commencement or
prosecution by any Person or Entity, whether directly, derivatively or otherwise, of any claims, obligations,



US-DOCS\107885595
                                                         42
         Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 43 of 97



suits, judgments, damages, demands, debts, rights, Causes of Action, or liabilities released pursuant to this
Third Party Release.
         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the Third Party
Release, which includes by reference each of the related provisions and definitions contained herein, and
further, shall constitute the Bankruptcy Court’s finding that the Third Party Release is: (i) in exchange for the
good and valuable consideration provided by the Released Parties; (ii) a good faith settlement and compromise
of the Claims released by the Third Party Release; (iii) in the best interest of the Debtors and all Holders of
Claims and Equity Interests; (iv) fair, equitable and reasonable; and (v) given and made after due notice and
opportunity for hearing.
Article X.E – Exculpation

          Effective as of the Effective Date, to the fullest extent permitted by law, the Exculpated Parties shall neither
have nor incur any liability to any Person or Entity for any claims or Causes of Action arising prior to or on the
Effective Date for any act taken or omitted to be taken in connection with, or related to, formulating, negotiating,
preparing, disseminating, implementing, administering, confirming or effecting the Confirmation or Consummation
of the Plan, the Disclosure Statement, the Restructuring Documents, the DIP Financing Documents, or any contract,
instrument, release or other agreement or document created or entered into in connection with the Plan, including the
Restructuring Support Agreement, or any other prepetition or postpetition act taken or omitted to be taken in
connection with or in contemplation of the restructuring of the Debtors, the approval of the Disclosure Statement or
Confirmation or Consummation of the Plan; provided, however, that the foregoing provisions of this exculpation shall
not operate to waive or release: (i) any Causes of Action arising from willful misconduct, actual fraud, or gross
negligence of such applicable Exculpated Party as determined by Final Order of the Bankruptcy Court or any other
court of competent jurisdiction; and/or (ii) the rights of any Person or Entity to enforce the Plan and the contracts,
instruments, releases, indentures, and other agreements and documents delivered under or in connection with the Plan
or assumed pursuant to the Plan or Final Order of the Bankruptcy Court; provided, further, that each Exculpated Party
shall be entitled to rely upon the advice of counsel concerning its respective duties pursuant to, or in connection with,
the above referenced documents, actions or inactions. The foregoing exculpation shall be effective as of the Effective
Date without further notice to or order of the Bankruptcy Court, act or action under applicable law, regulation, order,
or rule or the vote, consent, authorization or approval of any Person. Notwithstanding the foregoing, nothing in this
Article X.E shall or shall be deemed to prohibit the Debtors or the Reorganized Debtors from asserting and enforcing
any claims, obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they may have against
any Person that is based upon an alleged breach of a confidentiality or non-compete obligation owed to the Debtors
or the Reorganized Debtors, in each case unless otherwise expressly provided for in the Plan.

Article X.G – Injunction

       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR THE CONFIRMATION
ORDER, FROM AND AFTER THE EFFECTIVE DATE, ALL PERSONS AND ENTITIES ARE, TO THE
FULLEST EXTENT PROVIDED UNDER SECTION 524 AND OTHER APPLICABLE PROVISIONS OF
THE BANKRUPTCY CODE, PERMANENTLY ENJOINED FROM (I) COMMENCING OR
CONTINUING, IN ANY MANNER OR IN ANY PLACE, ANY SUIT, ACTION OR OTHER PROCEEDING;
(II) ENFORCING, ATTACHING, COLLECTING, OR RECOVERING IN ANY MANNER ANY
JUDGMENT, AWARD, DECREE, OR ORDER; (III) CREATING, PERFECTING, OR ENFORCING ANY
LIEN OR ENCUMBRANCE; (IV) ASSERTING A SETOFF OR RIGHT OF SUBROGATION OF ANY
KIND; OR (V) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER
PROCEEDING OF ANY KIND, IN EACH CASE ON ACCOUNT OF OR WITH RESPECT TO ANY
CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, EQUITY
INTEREST, OR REMEDY RELEASED OR TO BE RELEASED, EXCULPATED OR TO BE
EXCULPATED, SETTLED OR TO BE SETTLED OR DISCHARGED OR TO BE DISCHARGED
PURSUANT TO THE PLAN OR THE CONFIRMATION ORDER AGAINST ANY PERSON OR ENTITY
SO RELEASED, DISCHARGED, OR EXCULPATED (OR THE PROPERTY OR ESTATE OF ANY
PERSON OR ENTITY SO RELEASED, DISCHARGED, OR EXCULPATED). ALL INJUNCTIONS OR
STAYS PROVIDED FOR IN THE CHAPTER 11 CASES UNDER SECTION 105 OR SECTION 362 OF THE
BANKRUPTCY CODE, OR OTHERWISE, AND IN EXISTENCE ON THE CONFIRMATION DATE,
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL THE EFFECTIVE DATE.


US-DOCS\107885595
                                                           43
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 44 of 97



Article X.H – Binding Nature Of Plan

      ON THE EFFECTIVE DATE, AND EFFECTIVE AS OF THE EFFECTIVE DATE, THE PLAN
SHALL BIND, AND SHALL BE DEEMED BINDING UPON, THE DEBTORS, THE REORGANIZED
DEBTORS, ANY AND ALL HOLDERS OF CLAIMS AGAINST AND EQUITY INTERESTS IN THE
DEBTORS, ALL PERSONS AND ENTITIES THAT ARE PARTIES TO OR ARE SUBJECT TO THE
SETTLEMENTS, COMPROMISES, RELEASES, DISCHARGES, AND INJUNCTIONS DESCRIBED IN
THE PLAN, EACH PERSON AND ENTITY ACQUIRING PROPERTY UNDER THE PLAN, ANY AND
ALL NON-DEBTOR PARTIES TO EXECUTORY CONTRACTS AND UNEXPIRED LEASES WITH THE
DEBTORS AND THE RESPECTIVE SUCCESSORS AND ASSIGNS OF EACH OF THE FOREGOING, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND NOTWITHSTANDING
WHETHER OR NOT SUCH PERSON OR ENTITY (I) SHALL RECEIVE OR RETAIN ANY PROPERTY,
OR INTEREST IN PROPERTY, UNDER THE PLAN, (II) HAS FILED A PROOF OF CLAIM OR
INTEREST IN THE CHAPTER 11 CASES OR (III) FAILED TO VOTE TO ACCEPT OR REJECT THE
PLAN, AFFIRMATIVELY VOTED TO REJECT THE PLAN OR IS CONCLUSIVELY PRESUMED TO
REJECT THE PLAN.

YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND CONSIDER THE PLAN,
INCLUDING THE RELEASE, EXCULPATION AND INJUNCTION PROVISIONS, AS YOUR RIGHTS
MIGHT BE AFFECTED.

Relevant Definitions Related to Release and Exculpation Provisions:

         “Exculpated Parties” means, collectively: (a) the Debtors; (b) the Reorganized Debtors; (c) the Prepetition
Agents; (d) the New Senior Unsecured Notes Indenture Trustee; (e) the DIP Agent; (f) the DIP Lenders; (g) the
Prepetition Notes Indenture Trustee; (h) the Ad Hoc Noteholder Committee and the members thereof in their capacities
as such; (i) the Consenting Noteholders; (j) the Backstop Parties; (k) the Distribution Agents; (l) the Exit Facility
Lenders; (m) the Exit Facility Agent, and (n) with respect to each of the foregoing Entities in clauses (a) through (m),
each such Entity’s Related Persons, in each case solely in their capacity as such.

        “Indemnified Parties” means each of the Debtors’ and their respective Subsidiaries’ respective current and
former directors, officers, and managers in their respective capacities as such.

         “Non-Debtor Releasing Parties” means, collectively: (a) the Prepetition Agents; (b) the New Senior
Unsecured Notes Indenture Trustee; (c) the DIP Agent; (d) the DIP Lenders; (e) the Prepetition Notes Indenture
Trustee; (f) the Ad Hoc Noteholder Committee and the members thereof in their capacities as such; (g) the Consenting
Noteholders; (h) the Backstop Parties; (i) the Distribution Agents; (j) the Exit Facility Lenders; (k) the Exit Facility
Agent; (l) the Holders of Existing Common Stock and Unexercised Equity Interests that do not affirmatively opt out
of the Release; and (m) the Prepetition Noteholders that are not party to the Restructuring Support Agreement and do
not affirmatively opt out of the Release.

         “Released Party” means, collectively: (a) the Debtors; (b) the Reorganized Debtors; (c) the Prepetition
Agents; (d) the New Senior Unsecured Notes Indenture Trustee; (e) the DIP Agent; (f) the DIP Lenders; (g) the
Prepetition Notes Indenture Trustee; (h) the Ad Hoc Noteholder Committee and the members thereof in their capacities
as such; (i) the Consenting Noteholders; (j) the Backstop Parties; (k) the Distribution Agents; (l) the Exit Facility
Lenders; (m) the Exit Facility Agent, and (n) with respect to each of the foregoing Entities in clauses (a) through (m),
each such Entity’s Related Persons, in each case solely in their capacity as such.




US-DOCS\107885595
                                                          44
             Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 45 of 97



                                                    ANNEX A

     YOUR MASTER BALLOT AGENT MAY HAVE CHECKED A BOX BELOW TO INDICATE THE CUSIP
     TO WHICH THIS BENEFICIAL OWNER BALLOT PERTAINS, OR OTHERWISE PROVIDED THAT
     INFORMATION TO YOU ON A LABEL OR SCHEDULE ATTACHED TO THIS BENEFICIAL OWNER
     BALLOT.
     IF YOUR MASTER BALLOT AGENT HAS NOT CHECKED ONE BOX BELOW, PLEASE CHECK THE
     APPROPRIATE BOX. IF MORE THAN ONE BOX IN THE CHART BELOW IS CHECKED, YOUR
     BENEFICIAL OWNER BALLOT WILL NOT BE TABULATED.


                                      Class 7 - Prepetition Notes Claims
                4.5% Senior Notes due 4/15/2022          CUSIP 94707VAC4 / ISIN US94707VAC46

               5.125% Senior Note due 9/15/2020          CUSIP 94707VAA8 / ISIN US94707VAA89

         5.875% Exchangeable Senior Notes due 7/1/2021   CUSIP 947075AH0 / ISIN US947075AH03

                5.95% Senior Note due 4/15/2042          CUSIP 94707VAD2 / ISIN US94707VAD29

                 6.5% Senior Note due 8/1/2036           CUSIP 947075AB3 / ISIN US947075AB33

                6.75% Senior Note due 9/15/2040          CUSIP 94707VAB6 / ISIN US94707VAB62

                 6.8% Senior Note due 6/15/2037          CUSIP 947074AK6 / ISIN US947074AK66

                 7% Senior Note due 3/15/2038            CUSIP 947075AE7 / ISIN US947075AE71

                7.75% Senior Note due 6/15/2021          CUSIP 947075AJ6 / ISIN US947075AJ68

                8.25% Senior Note due 6/15/2023          CUSIP 947075AK3 / ISIN US947075AK32

               9.875% Senior Note due 2/15/2024          CUSIP G9508CAA2 / ISIN USG9508CAA20

               9.875% Senior Note due 2/15/2024          CUSIP 947075AL1 / ISIN US947075AL15

               9.875% Senior Note due 2/15/2024          CUSIP 947075AN7 / ISIN US947075AN70

                 9.875% Senior Note due 3/1/2039          CUSIP 947075AG2 / ISIN US947075AG20

                9.875% Senior Note due 3/1/2025          CUSIP 94707JAC1 / ISIN US94707JAC18

                9.875% Senior Note due 3/1/2025          CUSIP 94707JAA5 / ISIN US94707JAA51

                9.875% Senior Note due 3/1/2025          CUSIP U9432JAA2 / ISIN USU9432JAA26




     US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 46 of 97



                                   EXHIBIT 3B

                            Master Ballot for Holders of
                           Class 7 Prepetition Notes Claim




US-DOCS\107885595
                                         46
             Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 47 of 97



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

                                                                      §
                                                                      §       Chapter 11
    WEATHERFORD INTERNATIONAL                                         §       IMPORTANT: No chapter 11 case has been
    PLC, et al.,                                                      §       commenced as of the date of distribution of
                                                                      §       this ballot. This ballot is a prepetition
                                    Debtors. 1                        §       solicitation of your vote on a prepackaged
                                                                      §       plan of reorganization

                                  MASTER BALLOT FOR NOMINEES OF
                      BENEFICIAL HOLDERS OF CLASS 7 - PREPETITION NOTES CLAIMS2
______________________________________________________________________________
      PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING THIS MASTER
             HOLDER BALLOT CAREFULLY BEFORE COMPLETING THIS MASTER BALLOT.

  THIS MASTER BALLOT MUST BE COMPLETED, EXECUTED AND RETURNED SO THAT IT IS
   ACTUALLY RECEIVED BY THE VOTING AND CLAIMS AGENT (PRIME CLERK LLC) ON OR
   BEFORE 5:00 P.M. PREVAILING CENTRAL TIME ON AUGUST 1, 2019 (THE “NOTEHOLDER
                                    VOTING DEADLINE”):
_____________________________________________________________________________________________

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”) are soliciting votes with
respect to the Joint Prepackaged Plan of Reorganization for Weatherford International plc and Its Affiliate Debtors
Under Chapter 11 of the Bankruptcy Code (as may be amended from time to time, the “Plan”) as set forth in the
Disclosure Statement for the Plan (as may be amended from time to time, the “Disclosure Statement”). Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in the Plan.

         This Master Ballot is being sent to you because the Debtors’ records indicate that, as of the Noteholder Voting
Record Date (the close of business on June 24, 2019), you are a bank, brokerage firm, or the agent thereof (each, an
“Nominee”) of one or more beneficial holders (collectively, the “Beneficial Holders”) (i) of those certain 5.125%
senior unsecured notes due 2020, issued by Weatherford International Ltd. pursuant to the applicable Prepetition Notes
Indenture, in an aggregate principal amount outstanding of $365,107,000; (ii) those certain 7.750% senior unsecured
notes due 2021, issued by Weatherford International Ltd. pursuant to the applicable Prepetition Notes Indenture, in an
aggregate principal amount outstanding of $750,000,000; (iii) those certain 5.875% exchangeable senior unsecured
notes due 2021, issued by Weatherford International Ltd. pursuant to the applicable Prepetition Notes Indenture, in an
aggregate principal amount outstanding of $1,265,000,000; (iv) those certain 4.500% senior unsecured notes due 2022,
issued by Weatherford International Ltd. pursuant to the applicable Prepetition Notes Indenture, in an aggregate
principal amount outstanding of $646,286,000; (v) those certain 8.250% senior unsecured notes due 2023, issued by
Weatherford International Ltd. pursuant to the applicable Prepetition Notes Indenture, in an aggregate principal
amount outstanding of $750,000,000; (vi) those certain 9.875% senior unsecured notes due 2024, issued by
Weatherford International Ltd. pursuant to the applicable Prepetition Notes Indenture, in an aggregate principal
amount outstanding of $790,000,000; (vii) those certain 6.500% senior unsecured notes due 2036, issued by
Weatherford International Ltd. pursuant to the applicable Prepetition Notes Indenture, in an aggregate principal
amount outstanding of $453,045,000; (viii) those certain 7.000% senior unsecured notes due 2038, issued by

1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: Weatherford International plc
(6750); Weatherford International Ltd. (1344); and Weatherford International, LLC (5019). The location of the Debtors’ U.S. corporate
headquarters and the Debtors’ service address is: 2000 St. James Place, Houston, TX 77056.
2
    See list of applicable CUSIPs/ISINs attached hereto as Annex A.



US-DOCS\107885595
         Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 48 of 97



Weatherford International Ltd. pursuant to the applicable Prepetition Notes Indenture, in an aggregate principal
amount outstanding of $461,300,000; (ix) those certain 9.875% senior unsecured notes due 2039, issued by
Weatherford International Ltd. pursuant to the applicable Prepetition Notes Indenture, in an aggregate principal
amount outstanding of $250,000,000; (x) those certain 6.750% senior unsecured notes due 2040, issued by
Weatherford International Ltd. pursuant to the applicable Prepetition Notes Indenture, in an aggregate principal
amount outstanding of $462,601,000; (xi) those certain 9.875% senior unsecured notes due 2025, issued by
Weatherford International LLC pursuant to the applicable Prepetition Notes Indenture, in an aggregate principal
amount outstanding of $600,000,000; and (xii) those certain 6.800% senior unsecured notes due 2037, issued by
Weatherford International LLC pursuant to the applicable Prepetition Notes Indenture, in an aggregate principal
amount outstanding of $258,767,000; and (xiii) those certain 5.950% senior notes due 2042, issued by Weatherford
International Ltd. pursuant to the applicable Prepetition Notes Indenture, in an aggregate principal amount outstanding
of $374,961,000 (collectively, the “Prepetition Notes”).

          As an Nominee, you are required, within five (5) business days of your receipt of the Solicitation Packages,
to deliver a Solicitation Package, including a Beneficial Holder Ballot, to each Beneficial Holder for whom you hold
Prepetition Notes as of the Noteholder Voting Record Date and take any action required to enable such Beneficial
Holder to timely vote its Claim to accept or reject the Plan. You should include in each Solicitation Package a return
envelope addressed to you, unless you choose to pre-validate such Beneficial Holder Ballot, in which case the
Solicitation Package should include a return envelope addressed only to Prime Clerk LLC (the “Voting and Claims
Agent”). With respect to any Beneficial Holder Ballots returned to you, you must (1) execute this Master Ballot so
as to reflect the voting instructions given to you and the Third Party Release election set forth in the Beneficial Holder
Ballots by the Beneficial Holders for whom you hold Prepetition Notes and (2) forward this Master Ballot to the
Voting and Claims Agent in accordance with the Master Ballot Instructions accompanying this Master Ballot.

          If you are both the Registered Record Owner and Beneficial Holder of any Prepetition Notes and you wish
to vote such Prepetition Notes, you MUST complete a Beneficial Holder Ballot and return it to the Voting and Claims
Agent prior to the Noteholder Voting Deadline.

          If you need to obtain additional solicitation materials, you may contact the Debtors’ Voting and Claims Agent
by: (1) visiting the Debtors’ restructuring website at https://cases.primeclerk.com/weatherford/; (2) writing to
Weatherford International plc Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street,
Suite 1440, New York, NY 10165; and/or (3) calling the Debtors’ restructuring hotline at 844-233-5155 (Toll Free)
or 917-942-6392 (International). You may also obtain these documents (other than a Ballot) and any other pleadings
filed in the Debtors’ Chapter 11 Cases (once the Chapter 11 Cases are commenced and for a fee) via PACER at:
https://www.txs.uscourts.gov/bankruptcy or free of charge at https://cases.primeclerk.com/weatherford/.

          This Master Ballot may not be used for any purpose other than (i) casting votes to accept or reject the Plan
and (ii) transmitting the Third Party Release elections. If you believe you have received this Master Ballot in error,
or if you believe that you have received the wrong Ballot, please contact the Voting and Claims Agent immediately
at the address or telephone number set forth above.

            If the Voting and Claims Agent does not actually receive this Master Ballot on or before
        the Noteholder Voting Deadline, which is 5:00 p.m. prevailing Central Time on August 1, 2019,
          then the Beneficial Holders’ votes transmitted on such Master Ballot will NOT be counted.


        Before completing this Master Ballot, please read and follow the enclosed “Instructions for Completing this
Master Ballot” carefully to ensure that you complete, execute and return this Master Ballot properly.

           ARTICLE X OF THE PLAN CONTAINS RELEASE, EXCULPATION AND INJUNCTION
PROVISIONS, WHICH ARE SET FORTH AT THE END OF THIS BALLOT. YOU SHOULD REVIEW THESE
                               PROVISIONS CAREFULLY.




US-DOCS\107885595
                                                           48
         Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 49 of 97



Item 1. Certification of Authority to Vote.

The undersigned hereby certifies that, as of the Noteholder Voting Record Date (the close of business on June 24,
2019), the undersigned (please check the applicable box):

        is an Nominee for the Beneficial Holders of the aggregate principal amount of Class 7 Prepetition Notes
         Claims listed in Item 2 below and is the registered Holder of the Prepetition Notes Claims represented by any
         such Class 7 Prepetition Notes Claims; or

        is acting under a power of attorney and/or agency agreement (a copy of which will be provided upon request)
         granted by an Nominee that is the registered Holder of the aggregate principal amount of Class 7 Prepetition
         Notes Claims listed in Item 2 below; or

        has been granted a proxy (an original of which is annexed hereto) from (1) an Nominee or (2) a Beneficial
         Holder, that is the registered Holder of the aggregate amount of the Class 7 Prepetition Notes Claims listed
         in Item 2 below;

and, accordingly, has full power and authority to vote to accept or reject the Plan on behalf of the Beneficial Holders
of the Class 7 Prepetition Notes Claims described in Item 2 below.

Item 2. Class 7 Claims Vote.

         Number of Beneficial Holders: The undersigned transmits the following votes of Beneficial Holders in
respect of their Class 7 Prepetition Notes Claims. The undersigned certifies that the following Beneficial Holders of
Class 7 Prepetition Notes Claims, as identified by their respective customer account numbers set forth below, are
Beneficial Holders of the Debtors’ Prepetition Notes as of the Noteholder Voting Record Date and have delivered to
the undersigned, as Nominee, Beneficial Holder Ballots or other customary and acceptable forms for conveying votes.

         To Properly Complete the Following Table: Mark the applicable CUSIP on Annex A and indicate in the
appropriate column below the aggregate principal amount of Prepetition Notes voted for each account (please use
additional sheets of paper if necessary and, if possible, attach such information to this Master Ballot in the form of the
following table). Please note: (1) each account of a Beneficial Holder must vote all such Beneficial Holder’s Class 7
Prepetition Notes Claims to accept or reject the Plan and may not split such vote; and (2) do not count any Beneficial
Holder Ballot executed by the Beneficial Holder that does not indicate an acceptance or rejection of the Plan or that
indicates both an acceptance and a rejection of the Plan.




US-DOCS\107885595
                                                           49
           Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 50 of 97



                                                Face Amount of Prepetition Notes                                 Consent to Third Party
  Your Customer Account           In order to vote on the Plan, the Beneficial Holder must have checked a box
          Number                  in Item 2 on the Beneficial Holder Ballot to ACCEPT or REJECT the Plan.               Release
                                                                                                                  Check Below if Beneficial
 For Each Beneficial Holder       In addition, if the Beneficial Holder returned a signed Beneficial Holder
                                                                                                                  Holder check the “Opt-Out
          of Voting               Ballot but did not check a box in Item 2 or checked both boxes in Item 2,
                                  the Beneficial Holder Ballot will not be counted for purposes of determining   Election” box in Item 2 on the
  Class 7 Prepetition Notes       acceptance or rejection of the Plan.                                             Beneficial Holder Ballot?
           Claims
                                   ACCEPT THE PLAN                          REJECT THE PLAN
1.                                  $                                      $                                            

2.                                  $                                      $                                            

3.                                  $                                      $                                            

4.                                  $                                      $                                            

5.                                  $                                      $                                            

6.                                  $                                      $                                            

7.                                  $                                      $                                            

8.                                  $                                      $                                            

9.                                  $                                      $                                            

10.                                 $                                      $                                            
       TOTALS:                      $                                      $                                            



Item 3. Certification as to Transcription of Information from Item 3 of the Beneficial Holder Ballots as to
Class 7 Claims Voted Through Other Beneficial Holder Ballots.

         The undersigned certifies that it has transcribed in the following table the information, if any, provided by
Beneficial Holders in Item 3 of each of the Beneficial Holder’s original Beneficial Holder Ballots, identifying any
Class 7 Prepetition Notes Claims for which such Beneficial Holders have submitted other Beneficial Holder Ballots
other than to the undersigned:


                                                           TRANSCRIBE FROM ITEM 3 OF
        Your Customer                                  THE BENEFICIAL HOLDER BALLOTS:
           Account
      Number For Each                                   Name of                Principal                                       CUSIP
          Beneficial                                   Nominee                Amount of
     Holder of Voting Class                                                  Other Class 7
      7 Prepetition Notes                                                     Prepetition
            Claims               Account                           Name of   Notes Claims
                                 Number                             Holder      Voted
 1.                                                                           $
 2.                                                                           $
 3.                                                                           $
 4.                                                                           $
 5.                                                                           $
 6.                                                                           $
 7.                                                                           $
 8.                                                                           $
 9.                                                                           $
 10.                                                                          $




US-DOCS\107885595
                                                                 50
          Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 51 of 97



Item 4. Certification.

By signing this Master Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors that:

          (a)      it has received a copy of the Disclosure Statement, the Beneficial Holder Ballots and the Solicitation
                   Package and has delivered the same to the Beneficial Holders listed on the Beneficial Holder Ballots;
          (b)      it has received a completed and signed Beneficial Holder Ballot (or otherwise accepted and
                   customary form for the conveyance of a vote) from each Beneficial Holder listed in Item 2 of this
                   Master Ballot;
          (c)      it is the registered Holder of the Prepetition Notes being voted;
          (d)      it has been authorized by each such Beneficial Holder to vote on the Plan and to make applicable
                   elections;
          (e)      it has properly disclosed:
                   i)         the number of Beneficial Holders who completed Beneficial Holder Ballots;
                   ii)        the respective amounts of the Class 7 Prepetition Notes Claims owned, as the case may be,
                              by each Beneficial Holder who completed a Beneficial Holder Ballot;
                   iii)       each such Beneficial Holder’s respective vote concerning the Plan and election to opt-out
                              or not to opt-out of the Third Party Release;
                   iv)        each such Beneficial Holder’s certification as to other Class 7 Prepetition Notes Claims
                              voted (including votes under multiple CUSIPs); and
                   v)         the customer account or other identification number for each such Beneficial Holder;
          (f)      each such Beneficial Holder has certified to the undersigned that it is eligible to vote on the Plan;
                   and
          (g)      it will maintain Beneficial Holder Ballots and evidence of separate transactions returned by
                   Beneficial Holders (whether properly completed or defective) for at least one year after the Effective
                   Date of the Plan and disclose all such information to the Bankruptcy Court or the Debtors, as the
                   case may be, if so ordered.



 Name of Nominee:
                                                     (Print or Type)
 Participant Number:
 Name of Proxy Holder or Agent for Nominee:
                                                                                   (Print or Type)
 Social Security or Federal Tax Identification Number:
 Signature:
 Name of Signatory:
                                                              (If other than Nominee)
 Title:
 Address:




 Date Completed:




US-DOCS\107885595
                                                           51
         Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 52 of 97




      PLEASE COMPLETE, SIGN, AND DATE THIS MASTER BALLOT AND RETURN IT (WITH AN
     ORIGINAL SIGNATURE) PROMPTLY IN THE ENVELOPE PROVIDED VIA FIRST CLASS MAIL,
                   OVERNIGHT COURIER, EMAIL OR HAND DELIVERY TO:

                                   Weatherford International plc Balloting Center
                                              c/o Prime Clerk LLC
                                            One Grand Central Place
                                                60 East 42nd Street
                                                    Suite 1440
                                              New York, NY 10165

                                     Email: weatherfordballots@primeclerk.com

                                        Telephone: 844-233-5155 (Toll Free)
                                            917-942-6392 (International)


 IF THE VOTING AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS MASTER BALLOT
  ON OR BEFORE 5:00 P.M. PREVAILING CENTRAL TIME ON AUGUST 1, 2019, THE VOTES CAST
                            HEREBY WILL NOT BE COUNTED.

 BALLOTS SENT BY FACSIMILE OR TELECOPY WILL NOT BE ACCEPTED. MASTER BALLOTS
          MAY BE SUBMITTED BY EMAIL TO: weatherfordballots@primeclerk.com




                     Class 7 — Nominees of Beneficial Holders of Prepetition Notes Claims


                      INSTRUCTIONS FOR COMPLETING THIS MASTER BALLOT

1.       The Debtors are soliciting the votes of Holders of Claims with respect to the Plan attached as Exhibit A to
         the Disclosure Statement. Capitalized terms used in the Master Ballot or in these instructions (the “Master
         Ballot Instructions”) but not otherwise defined therein or herein shall have the meaning set forth in the Plan,
         a copy of which also accompanies the Master Ballot.

HOW TO VOTE:

2.       Within five (5) business days of your receipt of the Solicitation Packages, you must distribute Solicitation
         Package(s), including Beneficial Holders Ballots, to each Beneficial Holder of Class 7 Prepetition Notes
         Claims as of the Noteholder Voting Record Date and take any action required to enable each such Beneficial
         Holder to timely vote their Claims.

3.       If you are both the record holder and the Beneficial Holder of any principal amount of the Prepetition Notes
         and you wish to vote any Class 7 Prepetition Notes Claims on account thereof, then you MUST complete
         and execute an individual Beneficial Holder Ballot and return the same to the Voting and Claims Agent in
         accordance with these instructions and the instructions attached to such Beneficial Holder Ballot.

4.       If you are transmitting the votes of any Beneficial Holders other than yourself (i.e. you are an Nominee), you
         may, at your option, elect to pre-validate the Beneficial Holder Ballots sent to you by the Voting and Claims




US-DOCS\107885595
                                                          52
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 53 of 97



        Agent. Based on your decision as to whether or not to pre-validate Beneficial Holders Ballots, the
        instructions in either paragraph (5) or paragraph (6) below apply (but not both).

5.      PRE-VALIDATED BENEFICIAL HOLDER BALLOTS: An Nominee “pre-validates” a Beneficial
        Holder Ballot by indicating thereon the record holder of the Prepetition Notes Claims voted, the amount of
        the Prepetition Notes held by the Beneficial Holder and the appropriate account numbers through which the
        Beneficial Holder’s holdings are derived. The Nominee must also complete and execute the Class 7
        Beneficial Holder Ballot (other than Item 2 and Item 3 therein). If you choose to pre-validate individual
        Beneficial Holder Ballots, you must immediately: (a) “pre-validate” the individual Beneficial Holder Ballot
        contained in the Solicitation Package sent to you by the Voting and Claims Agent and (b) forward the
        Solicitation Package to the Beneficial Holder for voting, including:

                i.       the pre-validated Beneficial Holder Ballot;

                ii.      a return envelope addressed to the Voting and Claims Agent as follows:
                         Weatherford International plc Ballot Processing, c/o Prime Clerk LLC, One
                         Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165; and

                iii.     clear instructions stating that Beneficial Holders must return their pre-validated
                         Beneficial Holder Ballot directly to the Voting and Claims Agent so that it is
                         actually received by the Voting and Claims Agent on or before the Noteholder
                         Voting Deadline.

6.      NON-PRE-VALIDATED BENEFICIAL HOLDER BALLOTS: If you do NOT choose to pre-validate
        individual Beneficial Holder Ballots, you must:

                i.       immediately forward the Solicitation Package(s) sent to you by the Voting and
                         Claims Agent to each Beneficial Holder for voting, including: (a) the Beneficial
                         Holder Ballot; (b) a return envelope addressed to the Nominee; and (c) clear
                         instructions stating that Beneficial Holders must return their Beneficial Holder
                         Ballot directly to the Nominee so that it is actually received by the Nominee with
                         enough time for the Nominee to prepare the Master Ballot in accordance with
                         paragraph (ii) directly below and return the Master Ballot to the Voting and
                         Claims Agent so it is actually received by the Voting and Claims Agent on or
                         before the Noteholder Voting Deadline; and

                ii.      upon receipt of completed, executed Beneficial Holder Ballots returned to you by
                         a Beneficial Holder you must:

                                 check the appropriate box in Item 1 of the Master Ballot;

                                 compile and validate the votes, elections, and other relevant information
                                  of each such Beneficial Holder in Item 2 and Item 3 of the Master Ballot
                                  using the customer account number or other identification number
                                  assigned by you to each such Beneficial Holder;

                                 date and execute the Master Ballot;

                                 transmit such Master Ballot to the Voting and Claims Agent by the
                                  Noteholder Voting Deadline; and

                                 retain such Beneficial Holder Ballots in your files for a period of at least
                                  one year after the Effective Date of the Plan (as you may be ordered to




US-DOCS\107885595
                                                        53
         Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 54 of 97



                                     produce the Beneficial Holder Ballots to the Debtors or the Bankruptcy
                                     Court).3

7.       If a Master Ballot is received after the Noteholder Voting Deadline, it will not be counted, unless the Debtors
         have granted an extension of the Noteholder Voting Deadline in writing with respect to such Master Ballot.
         Additionally, the following Master Ballots (and therefore Beneficial Holder Ballots reflected thereon) will
         NOT be counted:

                       any Master Ballot that is illegible or contains insufficient information to permit the
                        identification of the claimant;

                       any Master Ballot cast by a person or entity that does not hold a claim in a class that is entitled
                        to vote to accept or reject the Plan;

                       any Master Ballot that is properly completed, executed and timely filed, but (a) does not
                        indicate an acceptance or rejection of the Plan, (b) with respect to a single account number,
                        indicates both an acceptance and rejection of the Plan, or (c) with respect to a single account
                        number, partially accepts and partially rejects the Plan;

                       any Master Ballot submitted by facsimile or telecopy;

                       any unsigned Master Ballot;

                       any Master Ballot sent to the Debtors, the Debtors’ agents/representatives (other than the
                        Voting and Claims Agent), any indenture trustee, or the Debtors’ financial or legal advisors;
                        and/or

                       any Master Ballot not cast in accordance with the procedures approved in the Disclosure
                        Statement Order.

8.       Any Ballot returned to you by a Beneficial Holder of a Claim shall not be counted for purposes of accepting
         or rejecting the Plan until you properly complete and deliver to the Voting and Claims Agent a Master Ballot
         that reflects the vote of such Beneficial Holders by the Noteholder Voting Deadline or otherwise validate the
         Beneficial Holder Ballot in a manner acceptable to the Voting and Claims Agent.

9.       The method of delivery of Master Ballots to the Voting and Claims Agent is at the election and risk of each
         Nominee. Except as otherwise provided herein, such delivery will be deemed made only when the Voting
         and Claims Agent actually receives the originally executed Master Ballot. Instead of effecting delivery by
         first-class mail, it is recommended, though not required, that Nominees use an overnight or hand delivery
         service or submit their ballots via email. In all cases, Nominees should allow sufficient time to assure timely
         delivery.

10.      If multiple Master Ballots are received from the same Nominee with respect to the same Beneficial Holder
         Ballot belonging to a Beneficial Holder of a Claim prior to the Noteholder Voting Deadline, the last Master
         Ballot timely received will supersede and revoke any earlier received Master Ballots. If you receive more
         than one Beneficial Holder Ballot from the same Beneficial Holder, the latest dated Beneficial Holder Ballot
         you receive before you submit the Master Ballot shall be deemed to supersede any prior Beneficial Holder
         Ballots submitted by such Beneficial Holder and you should complete the Master Ballot accordingly.



3
 In addition, you are authorized to collect votes to accept or to reject the Plan from Beneficial Holders in accordance
with your customary practices, including the use of a “voting instruction form” in lieu of (or in addition to) a Beneficial
Owner Ballot, and collecting votes from Beneficial Holders through online voting, by phone, facsimile, or other
electronic means.


US-DOCS\107885595
                                                           54
         Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 55 of 97



11.       The Master Ballot is not a letter of transmittal and may not be used for any purpose other than to vote to
          accept or reject the Plan. Accordingly, at this time, Holders of Claims should not surrender certificates or
          instruments representing or evidencing their Claims and you should not accept delivery of any such
          certificates or instruments surrendered together with a Beneficial Holder Ballot.

12.       This Master Ballot does not constitute, and shall not be deemed to be, (a) a proof of Claim or (b) an assertion
          or admission of a Claim.

13.       Please be sure to properly execute your Master Ballot. You must: (a) sign and date your Master Ballot; (b) if
          applicable, indicate that you are signing a Master Ballot in your capacity as a trustee, executor, administrator,
          guardian, attorney in fact, officer of a corporation or otherwise acting in a fiduciary or representative capacity
          and, if required or requested by the Voting and Claims Agent, the Debtors or the Bankruptcy Court, submit
          proper evidence to the requesting party to so act on behalf of such Beneficial Holder; and (c) provide your
          name and mailing address if it is different from that set forth on the attached mailing label or if no such
          mailing label is attached to the Master Ballot.

14.       No fees or commissions or other remuneration will be payable to any Nominee for soliciting Beneficial
          Holder Ballots accepting or rejecting the Plan. The Debtors will, however, upon request, reimburse you for
          customary mailing and handling expenses incurred by you in forwarding the Beneficial Holder Ballots and
          other enclosed materials to your customers.

                            PLEASE MAIL YOUR MASTER BALLOT PROMPTLY!

              IF YOU HAVE ANY QUESTIONS REGARDING THIS MASTER BALLOT
             OR THE VOTING INSTRUCTIONS OR PROCEDURES, PLEASE CONTACT
      THE VOTING AND CLAIMS AGENT AT: 844-233-5155 (Toll Free) or 917-942-6392 (International)
                        Or via email: weatherfordballots@primeclerk.com.

      NOTHING CONTAINED HEREIN OR IN THE ENCLOSED DOCUMENTS SHALL RENDER YOU
       OR ANY OTHER ENTITY THE AGENT OF THE DEBTORS OR THE VOTING AND CLAIMS
      AGENT OR AUTHORIZE YOU OR ANY OTHER ENTITY TO USE ANY DOCUMENT OR MAKE
         ANY STATEMENTS ON BEHALF OF THE DEBTORS WITH RESPECT TO THE PLAN.

IF THE VOTING AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS MASTER BALLOT
  ON OR BEFORE THE NOTEHOLDER VOTING DEADLINE, WHICH IS 5:00 P.M. PREVAILING
CENTRAL TIME ON AUGUST 1, 2019, THEN THE VOTES TRANSMITTED THEREBY WILL NOT BE
                                    COUNTED.
        NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR TO
 MAKE ANY REPRESENTATION, REGARDING THE DEBTORS OR THE PLAN, OTHER THAN WHAT IS
             CONTAINED IN THE SOLICITATION PACKAGE MAILED HEREWITH.

        RELEASE, EXCULPATION, AND INJUNCTION PROVISIONS CONTAINED IN THE PLAN

Article X.B – Release of Claims and Causes of Action

         1.       Release by the Debtors and their Estates. Pursuant to section 1123(b) and any other applicable
provisions of the Bankruptcy Code, and except as otherwise expressly provided in the Plan, effective as of the
Effective Date, for good and valuable consideration provided by each of the Released Parties, the adequacy and
sufficiency of which is hereby confirmed, the Debtors and the Reorganized Debtors, in their respective
individual capacities and as debtors-in-possession, and on behalf of themselves and their respective Estates,
including, without limitation, any successor to the Debtors or any Estate representative appointed or selected
pursuant to section 1123(b)(3) of the Bankruptcy Code (collectively, the “Debtor Releasing Parties”) shall be
deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever provided a full discharge,



US-DOCS\107885595
                                                            55
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 56 of 97



waiver and release to each of the Released Parties (and each such Released Party so released shall be deemed
forever released, waived and discharged by the Debtor Releasing Parties) and their respective assets and
properties (the “Debtor Release”) from any and all Claims, Causes of Action, Litigation Claims and any other
debts, obligations, rights, suits, damages, actions, remedies, and liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, whether directly or derivatively held, existing as of the Effective Date or
thereafter arising, in law, at equity or otherwise, whether for tort, contract, violations of federal or state
securities laws, or otherwise, based in whole or in part upon any act or omission, transaction, or other
occurrence or circumstances existing or taking place prior to or on the Effective Date arising from or related
in any way in whole or in part to any of the Debtors or their Affiliates, including, without limitation, (i) the
Chapter 11 Cases, the Disclosure Statement, the Plan, the Restructuring Support Agreement, the Restructuring
Documents, and the DIP Financing Documents, (ii) the subject matter of, or the transactions or events giving
rise to, any Claim or Equity Interest that is treated in the Plan, (iii) the business or contractual arrangements
between any Debtor and any Released Parties, (iv) the negotiation, formulation or preparation of the
Restructuring Support Agreement, the Plan, the Disclosure Statement, the Plan Supplement, the Restructuring
Documents, the DIP Financing Documents, or related agreements, instruments or other documents, (v) the
restructuring of Claims or Equity Interests prior to or during the Chapter 11 Cases, (vi) the purchase, sale, or
rescission of the purchase or sale of any Equity Interest of the Debtors or the Reorganized Debtors, and/or (vii)
the Confirmation or Consummation of the Plan or the solicitation of votes on the Plan that such Debtor
Releasing Party would have been legally entitled to assert (whether individually or collectively) or that any
Holder of a Claim or Equity Interest or other Entity would have been legally entitled to assert for, or on behalf
or in the name of, any Debtor, its respective Estate or any Reorganized Debtor (whether directly or derivatively)
against any of the Released Parties; provided, however, that the foregoing provisions of this Debtor Release shall
not operate to waive or release: (i) any Causes of Action arising from willful misconduct, actual fraud, or gross
negligence of such applicable Released Party as determined by Final Order of the Bankruptcy Court or any
other court of competent jurisdiction; and/or (ii) the rights of such Debtor Releasing Party to enforce the Plan
and the contracts, instruments, releases, indentures, and other agreements or documents delivered under or in
connection with the Plan or assumed pursuant to the Plan or assumed pursuant to Final Order of the
Bankruptcy Court. The foregoing release shall be effective as of the Effective Date without further notice to or
order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the vote,
consent, authorization or approval of any Person and the Confirmation Order shall permanently enjoin the
commencement or prosecution by any Person or Entity, whether directly, derivatively or otherwise, of any
claims, obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, or liabilities released
pursuant to this Debtor Release. Notwithstanding the foregoing, nothing in this Article X.B shall or shall be
deemed to (i) prohibit the Debtors or the Reorganized Debtors from asserting and enforcing any claims,
obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they may have against any
Person that is based upon an alleged breach of a confidentiality or non-compete obligation owed to the Debtors
or the Reorganized Debtors and/or (ii) operate as a release or waiver of any Intercompany Claims or any
obligations of any Entity arising after the Effective Date under the Exit Facility Loan Documents or any
document, instrument or agreement set forth in the Plan Supplement, in each case unless otherwise expressly
provided for in the Plan.
         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related provisions and
definitions contained herein, and further, shall constitute the Bankruptcy Court’s finding that the Debtor
Release is: (i) in exchange for the good and valuable consideration provided by the Released Parties; (ii) a good
faith settlement and compromise of the Claims released by the Debtor Release; (iii) in the best interest of the
Debtors and their Estates; (iv) fair, equitable and reasonable; and (v) given and made after due notice and
opportunity for hearing.
          2.      Release By Third Parties. Except as otherwise expressly provided in the Plan, effective as of
the Effective Date, to the fullest extent permitted by applicable law, for good and valuable consideration
provided by each of the Released Parties, the adequacy and sufficiency of which is hereby confirmed, and
without limiting or otherwise modifying the scope of the Debtor Release provided by the Debtor Releasing
Parties above, each Non-Debtor Releasing Party (together with the Debtor Releasing Parties, the “Releasing
Parties”) shall be deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever provided
a full discharge, waiver and release to each of the Released Parties (and each such Released Party so released
shall be deemed forever released, waived and discharged by the Non-Debtor Releasing Parties) and their



US-DOCS\107885595
                                                       56
         Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 57 of 97



respective assets and properties (the “Third Party Release”) from any and all Claims, Causes of Action,
Litigation Claims and any other debts, obligations, rights, suits, damages, actions, remedies, and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, whether directly or derivatively held, existing
as of the Effective Date or thereafter arising, in law, at equity or otherwise, whether for tort, contract, violations
of federal or state securities laws, or otherwise, based in whole or in part upon any act or omission, transaction,
or other occurrence or circumstances existing or taking place prior to or on the Effective Date arising from or
related in any way in whole or in part to any of the Debtors or their Affiliates, including, without limitation, (i)
the Chapter 11 Cases, the Disclosure Statement, the Plan, the Restructuring Support Agreement, the
Restructuring Documents, and the DIP Financing Documents, (ii) the subject matter of, or the transactions or
events giving rise to, any Claim or Equity Interest that is treated in the Plan, (iii) the business or contractual
arrangements between any Debtor and any Released Parties, (iv) the negotiation, formulation or preparation
of the Restructuring Support Agreement, the Plan, the Disclosure Statement, the Plan Supplement, the
Restructuring Documents, the DIP Financing Documents, or related agreements, instruments or other
documents, (v) the restructuring of Claims or Equity Interests prior to or during the Chapter 11 Cases, (vi) the
purchase, sale or rescission of the purchase or sale of any Equity Interest of the Debtors or the Reorganized
Debtors, and/or (vii) the Confirmation or Consummation of the Plan or the solicitation of votes on the Plan that
such Non-Debtor Releasing Party would have been legally entitled to assert (whether individually or
collectively) against any of the Released Parties; provided, however, that the foregoing provisions of this Third
Party Release shall not operate to waive or release (i) any Causes of Action arising from willful misconduct,
actual fraud, or gross negligence of such applicable Released Party as determined by Final Order of the
Bankruptcy Court or any other court of competent jurisdiction; (ii) the rights of such Non-Debtor Releasing
Party to enforce the Plan and the contracts, instruments, releases, indentures, and other agreements and
documents delivered under or in connection with the Plan or assumed pursuant to the Plan or Final Order of
the Bankruptcy Court; and/or (iii) any obligations of any Entity arising after the Effective Date under the Exit
Facility Loan Documents or any document, instrument or agreement set forth in the Plan Supplement. The
foregoing release shall be effective as of the Effective Date without further notice to or order of the Bankruptcy
Court, act or action under applicable law, regulation, order, or rule or the vote, consent, authorization or
approval of any Person and the Confirmation Order shall permanently enjoin the commencement or
prosecution by any Person or Entity, whether directly, derivatively or otherwise, of any claims, obligations,
suits, judgments, damages, demands, debts, rights, Causes of Action, or liabilities released pursuant to this
Third Party Release.
         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the Third Party
Release, which includes by reference each of the related provisions and definitions contained herein, and
further, shall constitute the Bankruptcy Court’s finding that the Third Party Release is: (i) in exchange for the
good and valuable consideration provided by the Released Parties; (ii) a good faith settlement and compromise
of the Claims released by the Third Party Release; (iii) in the best interest of the Debtors and all Holders of
Claims and Equity Interests; (iv) fair, equitable and reasonable; and (v) given and made after due notice and
opportunity for hearing.
Article X.E – Exculpation

          Effective as of the Effective Date, to the fullest extent permitted by law, the Exculpated Parties shall neither
have nor incur any liability to any Person or Entity for any claims or Causes of Action arising prior to or on the
Effective Date for any act taken or omitted to be taken in connection with, or related to, formulating, negotiating,
preparing, disseminating, implementing, administering, confirming or effecting the Confirmation or Consummation
of the Plan, the Disclosure Statement, the Restructuring Documents, the DIP Financing Documents, or any contract,
instrument, release or other agreement or document created or entered into in connection with the Plan, including the
Restructuring Support Agreement, or any other prepetition or postpetition act taken or omitted to be taken in
connection with or in contemplation of the restructuring of the Debtors, the approval of the Disclosure Statement or
Confirmation or Consummation of the Plan; provided, however, that the foregoing provisions of this exculpation shall
not operate to waive or release: (i) any Causes of Action arising from willful misconduct, actual fraud, or gross
negligence of such applicable Exculpated Party as determined by Final Order of the Bankruptcy Court or any other
court of competent jurisdiction; and/or (ii) the rights of any Person or Entity to enforce the Plan and the contracts,
instruments, releases, indentures, and other agreements and documents delivered under or in connection with the Plan
or assumed pursuant to the Plan or Final Order of the Bankruptcy Court; provided, further, that each Exculpated Party
shall be entitled to rely upon the advice of counsel concerning its respective duties pursuant to, or in connection with,



US-DOCS\107885595
                                                           57
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 58 of 97



the above referenced documents, actions or inactions. The foregoing exculpation shall be effective as of the Effective
Date without further notice to or order of the Bankruptcy Court, act or action under applicable law, regulation, order,
or rule or the vote, consent, authorization or approval of any Person. Notwithstanding the foregoing, nothing in this
Article X.E shall or shall be deemed to prohibit the Debtors or the Reorganized Debtors from asserting and enforcing
any claims, obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they may have against
any Person that is based upon an alleged breach of a confidentiality or non-compete obligation owed to the Debtors
or the Reorganized Debtors, in each case unless otherwise expressly provided for in the Plan.

Article X.G – Injunction

       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR THE CONFIRMATION
ORDER, FROM AND AFTER THE EFFECTIVE DATE, ALL PERSONS AND ENTITIES ARE, TO THE
FULLEST EXTENT PROVIDED UNDER SECTION 524 AND OTHER APPLICABLE PROVISIONS OF
THE BANKRUPTCY CODE, PERMANENTLY ENJOINED FROM (I) COMMENCING OR
CONTINUING, IN ANY MANNER OR IN ANY PLACE, ANY SUIT, ACTION OR OTHER PROCEEDING;
(II) ENFORCING, ATTACHING, COLLECTING, OR RECOVERING IN ANY MANNER ANY
JUDGMENT, AWARD, DECREE, OR ORDER; (III) CREATING, PERFECTING, OR ENFORCING ANY
LIEN OR ENCUMBRANCE; (IV) ASSERTING A SETOFF OR RIGHT OF SUBROGATION OF ANY
KIND; OR (V) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER
PROCEEDING OF ANY KIND, IN EACH CASE ON ACCOUNT OF OR WITH RESPECT TO ANY
CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, EQUITY
INTEREST, OR REMEDY RELEASED OR TO BE RELEASED, EXCULPATED OR TO BE
EXCULPATED, SETTLED OR TO BE SETTLED OR DISCHARGED OR TO BE DISCHARGED
PURSUANT TO THE PLAN OR THE CONFIRMATION ORDER AGAINST ANY PERSON OR ENTITY
SO RELEASED, DISCHARGED, OR EXCULPATED (OR THE PROPERTY OR ESTATE OF ANY
PERSON OR ENTITY SO RELEASED, DISCHARGED, OR EXCULPATED). ALL INJUNCTIONS OR
STAYS PROVIDED FOR IN THE CHAPTER 11 CASES UNDER SECTION 105 OR SECTION 362 OF THE
BANKRUPTCY CODE, OR OTHERWISE, AND IN EXISTENCE ON THE CONFIRMATION DATE,
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL THE EFFECTIVE DATE.

Article X.H – Binding Nature Of Plan

      ON THE EFFECTIVE DATE, AND EFFECTIVE AS OF THE EFFECTIVE DATE, THE PLAN
SHALL BIND, AND SHALL BE DEEMED BINDING UPON, THE DEBTORS, THE REORGANIZED
DEBTORS, ANY AND ALL HOLDERS OF CLAIMS AGAINST AND EQUITY INTERESTS IN THE
DEBTORS, ALL PERSONS AND ENTITIES THAT ARE PARTIES TO OR ARE SUBJECT TO THE
SETTLEMENTS, COMPROMISES, RELEASES, DISCHARGES, AND INJUNCTIONS DESCRIBED IN
THE PLAN, EACH PERSON AND ENTITY ACQUIRING PROPERTY UNDER THE PLAN, ANY AND
ALL NON-DEBTOR PARTIES TO EXECUTORY CONTRACTS AND UNEXPIRED LEASES WITH THE
DEBTORS AND THE RESPECTIVE SUCCESSORS AND ASSIGNS OF EACH OF THE FOREGOING, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND NOTWITHSTANDING
WHETHER OR NOT SUCH PERSON OR ENTITY (I) SHALL RECEIVE OR RETAIN ANY PROPERTY,
OR INTEREST IN PROPERTY, UNDER THE PLAN, (II) HAS FILED A PROOF OF CLAIM OR
INTEREST IN THE CHAPTER 11 CASES OR (III) FAILED TO VOTE TO ACCEPT OR REJECT THE
PLAN, AFFIRMATIVELY VOTED TO REJECT THE PLAN OR IS CONCLUSIVELY PRESUMED TO
REJECT THE PLAN.

YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND CONSIDER THE PLAN,
INCLUDING THE RELEASE, EXCULPATION AND INJUNCTION PROVISIONS, AS YOUR RIGHTS
MIGHT BE AFFECTED.

Relevant Definitions Related to Release and Exculpation Provisions:

         “Exculpated Parties” means, collectively: (a) the Debtors; (b) the Reorganized Debtors; (c) the Prepetition
Agents; (d) the New Senior Unsecured Notes Indenture Trustee; (e) the DIP Agent; (f) the DIP Lenders; (g) the
Prepetition Notes Indenture Trustee; (h) the Ad Hoc Noteholder Committee and the members thereof in their capacities


US-DOCS\107885595
                                                          58
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 59 of 97



as such; (i) the Consenting Noteholders; (j) the Backstop Parties; (k) the Distribution Agents; (l) the Exit Facility
Lenders; (m) the Exit Facility Agent, and (n) with respect to each of the foregoing Entities in clauses (a) through (m),
each such Entity’s Related Persons, in each case solely in their capacity as such.

        “Indemnified Parties” means each of the Debtors’ and their respective Subsidiaries’ respective current and
former directors, officers, and managers in their respective capacities as such.

         “Non-Debtor Releasing Parties” means, collectively: (a) the Prepetition Agents; (b) the New Senior
Unsecured Notes Indenture Trustee; (c) the DIP Agent; (d) the DIP Lenders; (e) the Prepetition Notes Indenture
Trustee; (f) the Ad Hoc Noteholder Committee and the members thereof in their capacities as such; (g) the Consenting
Noteholders; (h) the Backstop Parties; (i) the Distribution Agents; (j) the Exit Facility Lenders; (k) the Exit Facility
Agent; (l) the Holders of Existing Common Stock and Unexercised Equity Interests that do not affirmatively opt out
of the Release; and (m) the Prepetition Noteholders that are not party to the Restructuring Support Agreement and do
not affirmatively opt out of the Release.

         “Released Party” means, collectively: (a) the Debtors; (b) the Reorganized Debtors; (c) the Prepetition
Agents; (d) the New Senior Unsecured Notes Indenture Trustee; (e) the DIP Agent; (f) the DIP Lenders; (g) the
Prepetition Notes Indenture Trustee; (h) the Ad Hoc Noteholder Committee and the members thereof in their capacities
as such; (i) the Consenting Noteholders; (j) the Backstop Parties; (k) the Distribution Agents; (l) the Exit Facility
Lenders; (m) the Exit Facility Agent, and (n) with respect to each of the foregoing Entities in clauses (a) through (m),
each such Entity’s Related Persons, in each case solely in their capacity as such.




US-DOCS\107885595
                                                          59
             Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 60 of 97



                                                    Annex A

     Please check one box below to indicate the Plan Class and CUSIP/ISIN to which this Master
     Ballot pertains (or clearly indicate such information directly on the Master Ballot or on a
     schedule thereto). If more than one box in the chart below is checked, your Master Ballot
     will not be tabulated.

                                      Class 7 - Prepetition Notes Claims

                4.5% Senior Notes due 4/15/2022             CUSIP 94707VAC4 / ISIN US94707VAC46


               5.125% Senior Note due 9/15/2020             CUSIP 94707VAA8 / ISIN US94707VAA89

         5.875% Exchangeable Senior Notes due 7/1/2021      CUSIP 947075AH0 / ISIN US947075AH03


                5.95% Senior Note due 4/15/2042             CUSIP 94707VAD2 / ISIN US94707VAD29


                 6.5% Senior Note due 8/1/2036              CUSIP 947075AB3 / ISIN US947075AB33

                6.75% Senior Note due 9/15/2040             CUSIP 94707VAB6 / ISIN US94707VAB62


                 6.8% Senior Note due 6/15/2037             CUSIP 947074AK6 / ISIN US947074AK66

                 7% Senior Note due 3/15/2038               CUSIP 947075AE7 / ISIN US947075AE71

                7.75% Senior Note due 6/15/2021             CUSIP 947075AJ6 / ISIN US947075AJ68


                8.25% Senior Note due 6/15/2023             CUSIP 947075AK3 / ISIN US947075AK32

               9.875% Senior Note due 2/15/2024             CUSIP G9508CAA2 / ISIN USG9508CAA20

               9.875% Senior Note due 2/15/2024             CUSIP 947075AL1 / ISIN US947075AL15


               9.875% Senior Note due 2/15/2024             CUSIP 947075AN7 / ISIN US947075AN70

                 9.875% Senior Note due 3/1/2039             CUSIP 947075AG2 / ISIN US947075AG20


                9.875% Senior Note due 3/1/2025             CUSIP 94707JAC1 / ISIN US94707JAC18

                9.875% Senior Note due 3/1/2025             CUSIP 94707JAA5 / ISIN US94707JAA51

                9.875% Senior Note due 3/1/2025             CUSIP U9432JAA2 / ISIN USU9432JAA26




     US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 61 of 97




                                    EXHIBIT 3C

                       Class 10 Ballot for Registered Holders of
                               Existing Common Stock




US-DOCS\107885595
           Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 62 of 97



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                                     §
                                                                     §        Chapter 11
    WEATHERFORD INTERNATIONAL                                        §
    PLC, et al.,                                                     §        (Jointly Administered)
                                                                     §
                                   Debtors. 1                        §
                                                                     §

               CLASS 10 REGISTERED HOLDER BALLOT ACCEPTING
                OR REJECTING THE JOINT PREPACKAGED PLAN OF
         REORGANIZATION FOR WEATHERFORD INTERNATIONAL PLC AND
        ITS AFFILIATED DEBTORS UNDER CHAPTER 11 OF THE BANKRUPTCY
       CODE OF REORGANIZATION OF WEATHERFORD INTERNATIONAL PLC

     PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING THIS CLASS 10
      REGISTERED HOLDER BALLOT CAREFULLY BEFORE COMPLETING THIS CLASS 10 BALLOT.

    IN ORDER FOR YOUR VOTE TO BE COUNTED, ALL CLASS 10 REGISTERED HOLDER BALLOTS
     MUST BE COMPLETED, EXECUTED AND RETURNED SO AS TO BE ACTUALLY RECEIVED BY
    THE VOTING AND CLAIMS AGENT (PRIME CLERK LLC) ON OR BEFORE 5:00 P.M. PREVAILING
         CENTRAL TIME ON AUGUST 13, 2019 (THE “COMMON STOCK VOTING DEADLINE”).

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”) are soliciting votes with
respect to the Joint Prepackaged Plan of Reorganization for Weatherford International plc and Its Affiliate Debtors
Under Chapter 11 of the Bankruptcy Code (as may be amended from time to time, the “Plan”) as set forth in the
Disclosure Statement for the Plan (as may be amended from time to time, the “Disclosure Statement”). Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in the Plan.

          This Class 10 Registered Holder Ballot is being sent to you because the Debtors’ records indicate that, as of
the Common Stock Voting Record Date (the close of business on July 2, 2019), you are a Registered Holder of Existing
Common Stock of Weatherford International plc (a “Registered Common Stockholder”). Accordingly, you have
the right to vote to accept or reject the Plan.

         Pursuant to the Plan, the Existing Common Stock will be cancelled without further notice to, approval of or
action by any Entity. Each Registered Common Stockholder shall receive its Pro Rata share of (i) 1.0% of the New
Common Stock, subject to dilution on account of the equity issued pursuant to the New Management Incentive Plan,
the Tranche B Equity Conversion and the New Common Stock issuable pursuant to the New Warrants and (ii) the
New Warrants.

         Your rights are described in the Disclosure Statement, which is included (along with the Plan, Combined
Notice and certain other materials) in the Solicitation Package you are receiving with this Class 10 Registered Holder
Ballot. If you need to obtain additional solicitation materials, you may contact the Debtors’ Voting and Claims Agent
by: (1) visiting the Debtors’ restructuring website at https://cases.primeclerk.com/weatherford/; (2) writing to
Weatherford International plc Ballot Processing, c/o Prime Clerk LLC One Grand Central Place, 60 East 42nd Street,


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: Weatherford International plc
(6750); Weatherford International Ltd. (1344); and Weatherford International, LLC (5019). The location of the Debtors’ U.S. corporate
headquarters and the Debtors’ service address is: 2000 St. James Place, Houston, TX 77056.



US-DOCS\107885595
         Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 63 of 97



Suite 1440, New York, NY 10165; and/or (3) calling the Debtors’ restructuring hotline at 844-233-5155 (Toll Free)
or 917-942-6392 (International) or via email at weatherfordballots@primeclerk.com. You may also obtain these
documents (other than a Ballot) and any other pleadings filed in the Debtors’ Chapter 11 Cases (for a fee) via PACER
at: www.deb.uscourts.gov or free of charge at cases.primeclerk.com/weatherford.

         This Class 10 Registered Holder Ballot may not be used for any purpose other than (i) for casting votes to
accept or reject the Plan and (ii) opting out of the Third Party Release. If you believe you have received this Class 10
Registered Holder Ballot in error, or if you believe that you have received the wrong Ballot, please contact the Voting
and Claims Agent immediately at the address or telephone number set forth above.

          You should review the Disclosure Statement and the Plan in their entirety before you vote. You may wish
to seek legal advice concerning the Plan and the Plan’s classification and treatment of your Equity Interests. Your
Equity Interests have been placed in Class 10 – Existing Common Stock. The Bankruptcy Court can confirm the Plan
and bind you if the Plan is accepted by the Holders of at least two-thirds in amount and more than one-half in number
of the allowed Claims or Equity Interests in each impaired Class who vote on the Plan and if the Plan otherwise
satisfies the applicable requirements of Bankruptcy Code Section 1129(a). If the requisite acceptances are not
obtained, the Bankruptcy Court nonetheless may confirm the Plan if it finds that the Plan (a) provides fair and equitable
treatment to, and does not unfairly discriminate against, each Class rejecting the Plan and (b) otherwise satisfies the
requirements of Bankruptcy Code Section 1129(b). If the Plan is confirmed by the Bankruptcy Court, it will be
binding on you whether or not you vote or affirmatively vote to reject the Plan. To have your vote counted, you must
complete, sign and return this Ballot to the Voting and Claims Agent by the Common Stock Voting Deadline.

         Before completing this Class 10 Registered Holder Ballot, please read and follow the enclosed “Instructions
for Completing this Class 10 Registered Holder Ballot” carefully to ensure that you complete, execute and return this
Class 10 Registered Holder Ballot properly.

Item 1. Amount of Claim.

         The undersigned hereby certifies that as of the Common Stock Voting Record Date (the close of business on
July 2, 2019), the undersigned was the Registered Common Stockholder (or authorized signatory for the Registered
Common Stockholder) of Class 10 – Existing Common Stock of the following number of Equity Interests, as
denominated in shares (insert amount in box below if not already completed):


                                Amount of Existing              _______________
                                Common Stock                        (Shares)



Item 2. Vote on Plan.

The Registered Common Stockholder of Class 10 – Existing Common Stock in the amount set above in Item 1 above
votes to (please check one box below):


         ACCEPT (vote FOR) the Plan                               REJECT (vote AGAINST) the Plan



THE DEBTORS RECOMMEND THAT YOU VOTE TO ACCEPT THE PLAN.

     IMPORTANT INFORMATION REGARDING THE RELEASE OF CLAIMS BY THIRD PARTIES




US-DOCS\107885595
                                                          63
          Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 64 of 97



 ARTICLE X OF THE PLAN CONTAINS RELEASE, EXCULPATION AND INJUNCTION PROVISIONS,
WHICH ARE SET FORTH AT THE END OF THIS BALLOT. YOU SHOULD REVIEW THESE PROVISIONS
                                    CAREFULLY.

Check the box below if you elect not to grant the Third Party Release contained in Article X.B.2 of the Plan. If
you are not a signatory to the Restructuring Support Agreement, election to withhold consent is at your option.
If you submit your Ballot with this box checked, then you will be deemed NOT to consent to the Third Party
Release set forth in Article X.B.2 of the Plan. PLEASE BE ADVISED THAT BY NOT CHECKING THE BOX
BELOW YOU ELECT TO GRANT THE THIRD-PARTY RELEASE IN EACH AND EVERY CAPACITY
IN WHICH YOU HOLD A CLAIM AGAINST, OR EQUITY INTEREST IN, ANY OF THE DEBTORS. YOU
MUST AFFIRMATIVELY CHECK THE BOX BELOW IN ORDER TO OPT-OUT OF THE THIRD PARTY
RELEASE.

PLEASE ALSO BE ADVISED THAT THE DEBTOR RELEASE CONTAINED IN ARTICLE X.B.1 OF THE
PLAN WILL BE INCLUDED IN THE CONFIRMATION ORDER AND THAT IT IS SEPARATE FROM
AND INDEPENDENT OF THE THIRD PARTY RELEASE. IF YOU OBJECT TO THE DEBTOR
RELEASE, YOU MUST FILE A SEPARATE OBJECTION WITH THE BANKRUPTCY COURT IN
ACCORDANCE WITH THE PROCEDURES DESCRIBED IN THE DISCLOSURE STATEMENT ORDER.

         OPT-OUT ELECTION: The undersigned elects to opt-out of the Third Party Releases contained in Article
          X.B.2 of the Plan.


Item 3.     Certifications as to Class 10 – Existing Common Stock Held in Additional Accounts.

By completing and returning this Class 10 Registered Holder Ballot, the undersigned Registered Common Stockholder
certifies that either (1) it has not submitted any other Ballots for other Class 10 – Existing Common Stock held in
other accounts or other record names or (2) it has provided the information specified in the following table for all
other Class 10 – Existing Common Stock for which it has submitted additional Class 10 Registered Holder Ballots,
each of which indicates the same vote to accept or reject the Plan (please use additional sheets of paper if necessary):

ONLY COMPLETE THIS SECTION IF YOU HAVE VOTED CLASS 10 – EXISTING COMMON STOCK ON A
  CLASS 10 REGISTERED HOLDER BALLOT OTHER THAN THIS CLASS 10 REGISTERED HOLDER
                                     BALLOT.

  Name of Registered Common                                                Shares of Other Class 10 – Existing
                                           Account Number
          Stockholder                                                           Common Stock Voted
 1.
 2.
 3.
 4.
 5.
 6.
 7.
 8.
 9.
 10.


Item 4. Certifications.

By signing this Class 10 Registered Holder Ballot, the undersigned Registered Common Stockholder certifies to the
Bankruptcy Court and the Debtors:



US-DOCS\107885595
                                                          64
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 65 of 97



         a.       that either: (i) the undersigned is the Registered Common Stockholder of the Class 10 – Existing
                  Common Stock being voted; or (ii) the undersigned is an authorized signatory for an Entity that is
                  a Registered Common Stockholder of the Class 10 – Existing Common Stock being voted, and, in
                  either case, has the full power and authority to vote to accept or reject the Plan with respect to the
                  Equity Interests identified in Item 1 above;

         b.       that the undersigned (or in the case of an authorized signatory, the Registered Common Stockholder)
                  has received a copy of the Disclosure Statement and the Solicitation Package and acknowledges that
                  the solicitation is being made pursuant to the terms and conditions set forth therein;

         c.       that the undersigned has cast the same vote with respect to all Class 10 – Existing Common Stock
                  in a single Class; and


               Name of
   Registered Common
          Stockholder:
                                                                                                      (Print or Type)
  Social Security or Federal Tax Identification Number:
     Signature:
    Name of Signatory:
                                               (If other than Registered Common Stockholder)
      Title:
  Address:




   Date Completed:




No fees, commissions or other remuneration will be payable to any person for soliciting votes on the Plan.

If your address or contact information has changed, please note the new information here.

   PLEASE COMPLETE, SIGN AND DATE THIS CLASS 10 REGISTERED HOLDER BALLOT AND
    RETURN IT PROMPTLY IN THE ENVELOPE PROVIDED TO THE ADDRESSEE SPECIFIED
                                   THEREON.


IF THE VOTING AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS CLASS 10 REGISTERED
HOLDER BALLOT ON OR BEFORE 5:00 P.M. PREVAILING CENTRAL TIME ON AUGUST 13, 2019, THEN
   YOUR VOTE TRANSMITTED BY THIS CLASS 10 REGISTERED HOLDER BALLOT WILL NOT BE
                    COUNTED TOWARD CONFIRMATION OF THE PLAN.

    BALLOTS SENT BY FACSIMILE, TELECOPY OR ELECTRONIC MAIL WILL NOT BE ACCEPTED




US-DOCS\107885595
                                                          65
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 66 of 97



                                        Class 10 – Existing Common Stock

       INSTRUCTIONS FOR COMPLETING THIS CLASS 10 REGISTERED HOLDER BALLOT

1.      The Debtors are soliciting the votes of Registered Common Stockholders with respect to the Plan attached
        as Exhibit A to the Disclosure Statement. Capitalized terms used in the Class 10 Registered Holder Ballot
        or in these instructions (the “Ballot Instructions”) but not otherwise defined therein or herein shall have the
        meaning set forth in the Plan, a copy of which also accompanies the Registered Holder Ballot.

2.      To ensure that your vote is counted, you must complete the Ballot and take the following steps: (a) make
        sure that the information required by Item 1 above has been inserted (if you do not know the amount of your
        claim, please contact the Voting and Claims Agent); (b) clearly indicate your decision either to accept or
        reject the Plan in the boxes provided in Item 2 above; (c) provide the information required by Item 3 above
        and (d) sign, date and return an original of your Class 10 Registered Holder Ballot in accordance with
        paragraph 3 directly below.

3.      Return of Class 10 Registered Holder Ballots: Your Class 10 Registered Holder Ballot MUST be returned
        to the Voting and Claims Agent so as to be actually received by the Voting and Claims Agent on or before
        the Common Stock Voting Deadline, which is 5:00 p.m. prevailing Central Time on AUGUST 13, 2019. To
        ensure your vote is counted toward confirmation of the Plan, please read the following information carefully
        so that you understand where your Class 10 Registered Holder Ballot must be sent in order for it to be received
        before the Common Stock Voting Deadline:

4.      Use of Hard Copy Ballot. To ensure that your hard copy Class 10 Registered Holder Ballot is counted, you
        must: (a) complete your Class 10 Registered Holder Ballot in accordance with these instructions; (b) clearly
        indicate your decision either to accept or reject the Plan in the boxes provided in Item 2 of the Class 10
        Registered Holder Ballot; and (c) clearly sign and return your original Class 10 Registered Holder Ballot in
        the enclosed pre-addressed, pre-paid envelope or via first class mail, overnight courier, or hand delivery to
        Weatherford International plc Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East
        42nd, Suite 1440, New York, NY 10165.

5.      Use of Online Ballot Portal. To ensure that your electronic Class 10 Registered Holder Ballot is counted,
        please     follow    the   instructions   of    the     Debtors’    case    administration     website     at
        https://cases.primeclerk.com/weatherfordballots/. You will need to enter your unique E-Ballot identification
        number indicated below. The online balloting portal is the sole manner in which Ballots will be accepted via
        electronic or online transmission. Ballots will not be accepted by facsimile or electronic means (other
        than the online portal).

                                               E-Ballot ID:_____________________________________

6.      If a Class 10 Registered Holder Ballot is received by the Voting and Claims Agent after the Common Stock
        Voting Deadline, it will not be counted, unless the Debtors have granted an extension of the Common Stock
        Voting Deadline in writing with respect to such Class 10 Registered Holder Ballot. Additionally, the
        following Class 10 Registered Holder Ballots will NOT be counted:

                      any Class 10 Registered Holder Ballot that is illegible or contains insufficient information to
                       permit the identification of the claimant;

                      any Class 10 Registered Holder Ballot cast by a person or entity that does not hold a claim or
                       equity interest in a class that is entitled to vote to accept or reject the Plan;

                      any Class 10 Registered Holder Ballot that is properly completed, executed and timely filed,
                       but (a) does not indicate an acceptance or rejection of the Plan, (b) indicates both an acceptance
                       and rejection of the Plan, or (c) partially accepts and partially rejects the Plan;




US-DOCS\107885595
                                                          66
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 67 of 97



                      any Class 10 Registered Holder Ballot submitted by facsimile, telecopy or electronic mail;

                      any unsigned Class 10 Registered Holder Ballot;

                      any Class 10 Registered Holder Ballot sent to the Debtors, the Debtors’ agents/representatives
                       (other than the Voting and Claims Agent), any indenture trustee, or the Debtors’ financial or
                       legal advisors; and/or

                      any Class 10 Registered Holder Ballot not cast in accordance with the procedures approved in
                       the Disclosure Statement Order.

7.      The method of delivery of Class 10 Registered Holder Ballots to the Voting and Claims Agent is at the
        election and risk of each Registered Common Stockholder. Except as otherwise provided herein, such
        delivery will be deemed made to the Voting and Claims Agent only when the Voting and Claims Agent
        actually receives the originally executed Class 10 Registered Holder Ballot. Instead of effecting delivery
        by first-class mail, it is recommended, though not required, that Holders use an overnight or hand delivery
        service. In all cases, Registered Common Stockholders should allow sufficient time to assure timely delivery.

8.      If multiple Class 10 Registered Holder Ballots are received from the same Registered Common Stockholder,
        with respect to the same Class 10 Equity Interest prior to the Common Stock Voting Deadline, the last Class
        10 Registered Holder Ballot timely received will supersede and revoke any earlier received Class 10
        Registered Holder Ballots.

9.      You must vote all of your Existing Common Stock within Class 10 either to accept or reject the Plan and
        may not split your vote. Further, if a Registered Common Stockholder has multiple Equity Interests within
        Class 10, the Debtors may, in their discretion, aggregate the Equity Interests of any particular Registered
        Common Stockholders with multiple Equity Interests within Class 10 for the purpose of counting votes.

10.     The Class 10 Registered Holder Ballot is not a letter of transmittal and may not be used for any purpose other
        than (i) to vote to accept or reject the Plan and (ii) opt-out of the Third Party Release. Accordingly, at this
        time, Registered Common Stockholders should not surrender certificates or instruments representing or
        evidencing their Equity Interests, and neither the Debtors nor the Voting and Claims Agent will accept
        delivery of any such certificates or instruments surrendered together with a Class 10 Registered Holder
        Ballot.

11.     This Class 10 Registered Holder Ballot does not constitute, and shall not be deemed to be, (a) a proof of an
        Equity Interest or (b) an assertion or admission of an Equity Interest.

12.     Please be sure to sign and date your Class 10 Registered Holder Ballot. If you are signing a Class 10
        Registered Holder Ballot in your capacity as a trustee, executor, administrator, guardian, attorney in fact,
        officer of a corporation or otherwise acting in a fiduciary or representative capacity, you must indicate such
        capacity when signing and, if required or requested by the Voting and Claims Agent, the Debtors or the
        Bankruptcy Court, must submit proper evidence to the requesting party to so act on behalf of such Registered
        Common Stockholder. In addition, please provide your name and mailing address if it is different from that
        set forth on the attached mailing label or if no such mailing label is attached to the Class 10 Registered Holder
        Ballot.

13.     If you hold Claims or Equity Interests in more than one Class under the Plan you may receive more than one
        Ballot coded for each different Class. Each Ballot votes only your Claims or Equity Interests indicated on
        that Ballot, so please complete and return each applicable Registered Holder Ballot and/or Ballot that you
        received.

                PLEASE MAIL YOUR CLASS 10 REGISTERED HOLDER BALLOT PROMPTLY!




US-DOCS\107885595
                                                          67
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 68 of 97



          IF YOU HAVE ANY QUESTIONS REGARDING THIS CLASS 10 REGISTERED HOLDER
            BALLOT, THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,
         PLEASE CALL THE VOTING AND CLAIMS AGENT AT: 844-233-5155 (Domestic) or 917-942-
                                     6392 (International).

          IF THE VOTING AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS CLASS 10
           REGISTERED HOLDER BALLOT FROM YOU ON OR BEFORE THE COMMON STOCK
          VOTING DEADLINE, WHICH IS 5:00 P.M. PREVAILING CENTRAL TIME ON AUGUST 13,
               2019, THEN YOUR VOTE TRANSMITTED HEREBY WILL NOT BE COUNTED.


               NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR
         TO MAKE ANY REPRESENTATION, REGARDING THE DEBTORS OR THE PLAN, OTHER THAN
              WHAT IS CONTAINED IN THE SOLICITATION PACKAGE MAILED HEREWITH.

        RELEASE, EXCULPATION, AND INJUNCTION PROVISIONS CONTAINED IN THE PLAN

Article X.B – Release of Claims and Causes of Action

          1.      Release by the Debtors and their Estates. Pursuant to section 1123(b) and any other applicable
provisions of the Bankruptcy Code, and except as otherwise expressly provided in the Plan, effective as of the
Effective Date, for good and valuable consideration provided by each of the Released Parties, the adequacy and
sufficiency of which is hereby confirmed, the Debtors and the Reorganized Debtors, in their respective
individual capacities and as debtors-in-possession, and on behalf of themselves and their respective Estates,
including, without limitation, any successor to the Debtors or any Estate representative appointed or selected
pursuant to section 1123(b)(3) of the Bankruptcy Code (collectively, the “Debtor Releasing Parties”) shall be
deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever provided a full discharge,
waiver and release to each of the Released Parties (and each such Released Party so released shall be deemed
forever released, waived and discharged by the Debtor Releasing Parties) and their respective assets and
properties (the “Debtor Release”) from any and all Claims, Causes of Action, Litigation Claims and any other
debts, obligations, rights, suits, damages, actions, remedies, and liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, whether directly or derivatively held, existing as of the Effective Date or
thereafter arising, in law, at equity or otherwise, whether for tort, contract, violations of federal or state
securities laws, or otherwise, based in whole or in part upon any act or omission, transaction, or other
occurrence or circumstances existing or taking place prior to or on the Effective Date arising from or related
in any way in whole or in part to any of the Debtors or their Affiliates, including, without limitation, (i) the
Chapter 11 Cases, the Disclosure Statement, the Plan, the Restructuring Support Agreement, the Restructuring
Documents, and the DIP Financing Documents, (ii) the subject matter of, or the transactions or events giving
rise to, any Claim or Equity Interest that is treated in the Plan, (iii) the business or contractual arrangements
between any Debtor and any Released Parties, (iv) the negotiation, formulation or preparation of the
Restructuring Support Agreement, the Plan, the Disclosure Statement, the Plan Supplement, the Restructuring
Documents, the DIP Financing Documents, or related agreements, instruments or other documents, (v) the
restructuring of Claims or Equity Interests prior to or during the Chapter 11 Cases, (vi) the purchase, sale, or
rescission of the purchase or sale of any Equity Interest of the Debtors or the Reorganized Debtors, and/or (vii)
the Confirmation or Consummation of the Plan or the solicitation of votes on the Plan that such Debtor
Releasing Party would have been legally entitled to assert (whether individually or collectively) or that any
Holder of a Claim or Equity Interest or other Entity would have been legally entitled to assert for, or on behalf
or in the name of, any Debtor, its respective Estate or any Reorganized Debtor (whether directly or derivatively)
against any of the Released Parties; provided, however, that the foregoing provisions of this Debtor Release shall
not operate to waive or release: (i) any Causes of Action arising from willful misconduct, actual fraud, or gross
negligence of such applicable Released Party as determined by Final Order of the Bankruptcy Court or any
other court of competent jurisdiction; and/or (ii) the rights of such Debtor Releasing Party to enforce the Plan
and the contracts, instruments, releases, indentures, and other agreements or documents delivered under or in
connection with the Plan or assumed pursuant to the Plan or assumed pursuant to Final Order of the
Bankruptcy Court. The foregoing release shall be effective as of the Effective Date without further notice to or



US-DOCS\107885595
                                                       68
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 69 of 97



order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the vote,
consent, authorization or approval of any Person and the Confirmation Order shall permanently enjoin the
commencement or prosecution by any Person or Entity, whether directly, derivatively or otherwise, of any
claims, obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, or liabilities released
pursuant to this Debtor Release. Notwithstanding the foregoing, nothing in this Article X.B shall or shall be
deemed to (i) prohibit the Debtors or the Reorganized Debtors from asserting and enforcing any claims,
obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they may have against any
Person that is based upon an alleged breach of a confidentiality or non-compete obligation owed to the Debtors
or the Reorganized Debtors and/or (ii) operate as a release or waiver of any Intercompany Claims or any
obligations of any Entity arising after the Effective Date under the Exit Facility Loan Documents or any
document, instrument or agreement set forth in the Plan Supplement, in each case unless otherwise expressly
provided for in the Plan.
         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related provisions and
definitions contained herein, and further, shall constitute the Bankruptcy Court’s finding that the Debtor
Release is: (i) in exchange for the good and valuable consideration provided by the Released Parties; (ii) a good
faith settlement and compromise of the Claims released by the Debtor Release; (iii) in the best interest of the
Debtors and their Estates; (iv) fair, equitable and reasonable; and (v) given and made after due notice and
opportunity for hearing.
          2.      Release By Third Parties. Except as otherwise expressly provided in the Plan, effective as of
the Effective Date, to the fullest extent permitted by applicable law, for good and valuable consideration
provided by each of the Released Parties, the adequacy and sufficiency of which is hereby confirmed, and
without limiting or otherwise modifying the scope of the Debtor Release provided by the Debtor Releasing
Parties above, each Non-Debtor Releasing Party (together with the Debtor Releasing Parties, the “Releasing
Parties”) shall be deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever provided
a full discharge, waiver and release to each of the Released Parties (and each such Released Party so released
shall be deemed forever released, waived and discharged by the Non-Debtor Releasing Parties) and their
respective assets and properties (the “Third Party Release”) from any and all Claims, Causes of Action,
Litigation Claims and any other debts, obligations, rights, suits, damages, actions, remedies, and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, whether directly or derivatively held, existing
as of the Effective Date or thereafter arising, in law, at equity or otherwise, whether for tort, contract, violations
of federal or state securities laws, or otherwise, based in whole or in part upon any act or omission, transaction,
or other occurrence or circumstances existing or taking place prior to or on the Effective Date arising from or
related in any way in whole or in part to any of the Debtors or their Affiliates, including, without limitation, (i)
the Chapter 11 Cases, the Disclosure Statement, the Plan, the Restructuring Support Agreement, the
Restructuring Documents, and the DIP Financing Documents, (ii) the subject matter of, or the transactions or
events giving rise to, any Claim or Equity Interest that is treated in the Plan, (iii) the business or contractual
arrangements between any Debtor and any Released Parties, (iv) the negotiation, formulation or preparation
of the Restructuring Support Agreement, the Plan, the Disclosure Statement, the Plan Supplement, the
Restructuring Documents, the DIP Financing Documents, or related agreements, instruments or other
documents, (v) the restructuring of Claims or Equity Interests prior to or during the Chapter 11 Cases, (vi) the
purchase, sale or rescission of the purchase or sale of any Equity Interest of the Debtors or the Reorganized
Debtors, and/or (vii) the Confirmation or Consummation of the Plan or the solicitation of votes on the Plan that
such Non-Debtor Releasing Party would have been legally entitled to assert (whether individually or
collectively) against any of the Released Parties; provided, however, that the foregoing provisions of this Third
Party Release shall not operate to waive or release (i) any Causes of Action arising from willful misconduct,
actual fraud, or gross negligence of such applicable Released Party as determined by Final Order of the
Bankruptcy Court or any other court of competent jurisdiction; (ii) the rights of such Non-Debtor Releasing
Party to enforce the Plan and the contracts, instruments, releases, indentures, and other agreements and
documents delivered under or in connection with the Plan or assumed pursuant to the Plan or Final Order of
the Bankruptcy Court; and/or (iii) any obligations of any Entity arising after the Effective Date under the Exit
Facility Loan Documents or any document, instrument or agreement set forth in the Plan Supplement. The
foregoing release shall be effective as of the Effective Date without further notice to or order of the Bankruptcy
Court, act or action under applicable law, regulation, order, or rule or the vote, consent, authorization or
approval of any Person and the Confirmation Order shall permanently enjoin the commencement or



US-DOCS\107885595
                                                         69
         Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 70 of 97



prosecution by any Person or Entity, whether directly, derivatively or otherwise, of any claims, obligations,
suits, judgments, damages, demands, debts, rights, Causes of Action, or liabilities released pursuant to this
Third Party Release.
         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the Third Party
Release, which includes by reference each of the related provisions and definitions contained herein, and
further, shall constitute the Bankruptcy Court’s finding that the Third Party Release is: (i) in exchange for the
good and valuable consideration provided by the Released Parties; (ii) a good faith settlement and compromise
of the Claims released by the Third Party Release; (iii) in the best interest of the Debtors and all Holders of
Claims and Equity Interests; (iv) fair, equitable and reasonable; and (v) given and made after due notice and
opportunity for hearing.
Article X.E – Exculpation

          Effective as of the Effective Date, to the fullest extent permitted by law, the Exculpated Parties shall neither
have nor incur any liability to any Person or Entity for any claims or Causes of Action arising prior to or on the
Effective Date for any act taken or omitted to be taken in connection with, or related to, formulating, negotiating,
preparing, disseminating, implementing, administering, confirming or effecting the Confirmation or Consummation
of the Plan, the Disclosure Statement, the Restructuring Documents, the DIP Financing Documents, or any contract,
instrument, release or other agreement or document created or entered into in connection with the Plan, including the
Restructuring Support Agreement, or any other prepetition or postpetition act taken or omitted to be taken in
connection with or in contemplation of the restructuring of the Debtors, the approval of the Disclosure Statement or
Confirmation or Consummation of the Plan; provided, however, that the foregoing provisions of this exculpation shall
not operate to waive or release: (i) any Causes of Action arising from willful misconduct, actual fraud, or gross
negligence of such applicable Exculpated Party as determined by Final Order of the Bankruptcy Court or any other
court of competent jurisdiction; and/or (ii) the rights of any Person or Entity to enforce the Plan and the contracts,
instruments, releases, indentures, and other agreements and documents delivered under or in connection with the Plan
or assumed pursuant to the Plan or Final Order of the Bankruptcy Court; provided, further, that each Exculpated Party
shall be entitled to rely upon the advice of counsel concerning its respective duties pursuant to, or in connection with,
the above referenced documents, actions or inactions. The foregoing exculpation shall be effective as of the Effective
Date without further notice to or order of the Bankruptcy Court, act or action under applicable law, regulation, order,
or rule or the vote, consent, authorization or approval of any Person. Notwithstanding the foregoing, nothing in this
Article X.E shall or shall be deemed to prohibit the Debtors or the Reorganized Debtors from asserting and enforcing
any claims, obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they may have against
any Person that is based upon an alleged breach of a confidentiality or non-compete obligation owed to the Debtors
or the Reorganized Debtors, in each case unless otherwise expressly provided for in the Plan.

Article X.G – Injunction

       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS PLAN OR THE CONFIRMATION
ORDER, FROM AND AFTER THE EFFECTIVE DATE, ALL PERSONS AND ENTITIES ARE, TO THE
FULLEST EXTENT PROVIDED UNDER SECTION 524 AND OTHER APPLICABLE PROVISIONS OF
THE BANKRUPTCY CODE, PERMANENTLY ENJOINED FROM (I) COMMENCING OR
CONTINUING, IN ANY MANNER OR IN ANY PLACE, ANY SUIT, ACTION OR OTHER PROCEEDING;
(II) ENFORCING, ATTACHING, COLLECTING, OR RECOVERING IN ANY MANNER ANY
JUDGMENT, AWARD, DECREE, OR ORDER; (III) CREATING, PERFECTING, OR ENFORCING ANY
LIEN OR ENCUMBRANCE; (IV) ASSERTING A SETOFF OR RIGHT OF SUBROGATION OF ANY
KIND; OR (V) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER
PROCEEDING OF ANY KIND, IN EACH CASE ON ACCOUNT OF OR WITH RESPECT TO ANY
CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, EQUITY
INTEREST, OR REMEDY RELEASED OR TO BE RELEASED, EXCULPATED OR TO BE
EXCULPATED, SETTLED OR TO BE SETTLED OR DISCHARGED OR TO BE DISCHARGED
PURSUANT TO THIS PLAN OR THE CONFIRMATION ORDER AGAINST ANY PERSON OR ENTITY
SO RELEASED, DISCHARGED, OR EXCULPATED (OR THE PROPERTY OR ESTATE OF ANY
PERSON OR ENTITY SO RELEASED, DISCHARGED, OR EXCULPATED). ALL INJUNCTIONS OR
STAYS PROVIDED FOR IN THE CHAPTER 11 CASES UNDER SECTION 105 OR SECTION 362 OF THE




US-DOCS\107885595
                                                           70
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 71 of 97



BANKRUPTCY CODE, OR OTHERWISE, AND IN EXISTENCE ON THE CONFIRMATION DATE,
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL THE EFFECTIVE DATE.

Article X.H – Binding Nature Of Plan

      ON THE EFFECTIVE DATE, AND EFFECTIVE AS OF THE EFFECTIVE DATE, THE PLAN
SHALL BIND, AND SHALL BE DEEMED BINDING UPON, THE DEBTORS, THE REORGANIZED
DEBTORS, ANY AND ALL HOLDERS OF CLAIMS AGAINST AND EQUITY INTERESTS IN THE
DEBTORS, ALL PERSONS AND ENTITIES THAT ARE PARTIES TO OR ARE SUBJECT TO THE
SETTLEMENTS, COMPROMISES, RELEASES, DISCHARGES, AND INJUNCTIONS DESCRIBED IN
THE PLAN, EACH PERSON AND ENTITY ACQUIRING PROPERTY UNDER THE PLAN, ANY AND
ALL NON-DEBTOR PARTIES TO EXECUTORY CONTRACTS AND UNEXPIRED LEASES WITH THE
DEBTORS AND THE RESPECTIVE SUCCESSORS AND ASSIGNS OF EACH OF THE FOREGOING, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND NOTWITHSTANDING
WHETHER OR NOT SUCH PERSON OR ENTITY (I) WILL RECEIVE OR RETAIN ANY PROPERTY,
OR INTEREST IN PROPERTY, UNDER THE PLAN, (II) HAS FILED A PROOF OF CLAIM OR
INTEREST IN THE CHAPTER 11 CASES OR (III) FAILED TO VOTE TO ACCEPT OR REJECT THE
PLAN, AFFIRMATIVELY VOTED TO REJECT THE PLAN OR IS CONCLUSIVELY PRESUMED TO
REJECT THE PLAN.

YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND CONSIDER THE PLAN,
INCLUDING THE RELEASE, EXCULPATION AND INJUNCTION PROVISIONS, AS YOUR RIGHTS
MIGHT BE AFFECTED.

Relevant Definitions Related to Release and Exculpation Provisions:

         “Exculpated Parties” means, collectively: (a) the Debtors; (b) the Reorganized Debtors; (c) the Prepetition
Agents; (d) the New Senior Unsecured Notes Indenture Trustee; (e) the DIP Agent; (f) the DIP Lenders; (g) the
Prepetition Notes Indenture Trustee; (h) the Ad Hoc Noteholder Committee and the members thereof in their capacities
as such; (i) the Consenting Noteholders; (j) the Backstop Parties; (k) the Distribution Agents; (l) the Exit Facility
Lenders; (m) the Exit Facility Agent, and (n) with respect to each of the foregoing Entities in clauses (a) through (m),
each such Entity’s Related Persons, in each case solely in their capacity as such.

        “Indemnified Parties” means each of the Debtors’ and their respective Subsidiaries’ respective current and
former directors, officers, and managers in their respective capacities as such.

         “Non-Debtor Releasing Parties” means, collectively: (a) the Prepetition Agents; (b) the New Senior
Unsecured Notes Indenture Trustee; (c) the DIP Agent; (d) the DIP Lenders; (e) the Prepetition Notes Indenture
Trustee; (f) the Ad Hoc Noteholder Committee and the members thereof in their capacities as such; (g) the Consenting
Noteholders; (h) the Backstop Parties; (i) the Distribution Agents; (j) the Exit Facility Lenders; (k) the Exit Facility
Agent; (l) the Holders of Existing Common Stock and Unexercised Equity Interests that do not affirmatively opt out
of the Release; and (m) the Prepetition Noteholders that are not party to the Restructuring Support Agreement and do
not affirmatively opt out of the Release.

         “Released Party” means, collectively: (a) the Debtors; (b) the Reorganized Debtors; (c) the Prepetition
Agents; (d) the New Senior Unsecured Notes Indenture Trustee; (e) the DIP Agent; (f) the DIP Lenders; (g) the
Prepetition Notes Indenture Trustee; (h) the Ad Hoc Noteholder Committee and the members thereof in their capacities
as such; (i) the Consenting Noteholders; (j) the Backstop Parties; (k) the Distribution Agents; (l) the Exit Facility
Lenders; (m) the Exit Facility Agent, and (n) with respect to each of the foregoing Entities in clauses (a) through (m),
each such Entity’s Related Persons, in each case solely in their capacity as such.
.




US-DOCS\107885595
                                                          71
             Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 72 of 97



                                                    ANNEX A

     PLEASE CHECK ONE BOX BELOW TO INDICATE THE PLAN CLASS AND
     CUSIP/ISIN TO WHICH THIS MASTER BALLOT PERTAINS (OR CLEARLY
     INDICATE SUCH INFORMATION DIRECTLY ON THE MASTER BALLOT OR ON A
     SCHEDULE THERETO). IF MORE THAN ONE BOX IN THE CHART BELOW IS
     CHECKED, YOUR MASTER BALLOT WILL NOT BE TABULATED.

                                      Class 7 - Prepetition Notes Claims

                4.5% Senior Notes due 4/15/2022          CUSIP 94707VAC4 / ISIN US94707VAC46


               5.125% Senior Note due 9/15/2020          CUSIP 94707VAA8 / ISIN US94707VAA89

         5.875% Exchangeable Senior Notes due 7/1/2021   CUSIP 947075AH0 / ISIN US947075AH03


                5.95% Senior Note due 4/15/2042          CUSIP 94707VAD2 / ISIN US94707VAD29

                 6.5% Senior Note due 8/1/2036           CUSIP 947075AB3 / ISIN US947075AB33

                6.75% Senior Note due 9/15/2040          CUSIP 94707VAB6 / ISIN US94707VAB62


                 6.8% Senior Note due 6/15/2037          CUSIP 947074AK6 / ISIN US947074AK66


                 7% Senior Note due 3/15/2038            CUSIP 947075AE7 / ISIN US947075AE71


                7.75% Senior Note due 6/15/2021          CUSIP 947075AJ6 / ISIN US947075AJ68

                8.25% Senior Note due 6/15/2023          CUSIP 947075AK3 / ISIN US947075AK32

               9.875% Senior Note due 2/15/2024          CUSIP G9508CAA2 / ISIN USG9508CAA20


               9.875% Senior Note due 2/15/2024          CUSIP 947075AL1 / ISIN US947075AL15

               9.875% Senior Note due 2/15/2024          CUSIP 947075AN7 / ISIN US947075AN70

                 9.875% Senior Note due 3/1/2039          CUSIP 947075AG2 / ISIN US947075AG20


                9.875% Senior Note due 3/1/2025          CUSIP 94707JAC1 / ISIN US94707JAC18

                9.875% Senior Note due 3/1/2025          CUSIP 94707JAA5 / ISIN US94707JAA51

                9.875% Senior Note due 3/1/2025          CUSIP U9432JAA2 / ISIN USU9432JAA26




     US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 73 of 97



                                    EXHIBIT 3D

                       Class 10 Beneficial Ballot for Holders of
                               Existing Common Stock




US-DOCS\107885595
             Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 74 of 97



                                IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE SOUTHERN DISTRICT OF TEXAS
                                           HOUSTON DIVISION

                                                                      §
                                                                      §        Chapter 11
    WEATHERFORD INTERNATIONAL                                         §
    PLC, et al.,                                                      §        (Jointly Administered)
                                                                      §
                                     Debtors. 1                       §
                                                                      §

                  CLASS 10 BENEFICIAL HOLDER BALLOT ACCEPTING
                  OR REJECTING THE JOINT PREPACKAGED PLAN OF
           REORGANIZATION FOR WEATHERFORD INTERNATIONAL PLC AND
          ITS AFFILIATED DEBTORS UNDER CHAPTER 11 OF THE BANKRUPTCY
         CODE OF REORGANIZATION OF WEATHERFORD INTERNATIONAL PLC

     PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING THIS CLASS 10
       BENEFICIAL HOLDER BALLOT CAREFULLY BEFORE COMPLETING THIS CLASS 10 BALLOT.

 IN ORDER FOR YOUR VOTE TO BE COUNTED, ALL (I) PRE-VALIDATED CLASS 10 BENEFICIAL
  HOLDER BALLOTS; (II) CLASS 10 BENEFICIAL HOLDER BALLOTS OF REGISTERED RECORD
  OWNERS; AND (III) CLASS 10 MASTER BALLOTS CAST ON BEHALF OF CLASS 10 BENEFICIAL
HOLDER BALLOTS THAT WERE NOT PRE-VALIDATED MUST BE COMPLETED, EXECUTED AND
RETURNED SO AS TO BE ACTUALLY RECEIVED BY THE VOTING AND CLAIMS AGENT (PRIME
 CLERK LLC) ON OR BEFORE 5:00 P.M. PREVAILING CENTRAL TIME ON AUGUST 13, 2019 (THE
     “COMMON STOCK VOTING DEADLINE”) IN ACCORDANCE WITH THE FOLLOWING:

A.           IF YOU RECEIVED A RETURN ENVELOPE ADDRESSED TO YOUR NOMINEE:2
             YOUR NOMINEE HAS NOT PRE-VALIDATED THIS CLASS 10 BENEFICIAL HOLDER BALLOT,
             WHICH MEANS THAT YOU MUST RETURN THIS CLASS 10 BENEFICIAL HOLDER BALLOT TO
             YOUR NOMINEE IN SUFFICIENT TIME TO PERMIT YOUR NOMINEE TO DELIVER A CLASS 10
             MASTER BALLOT INCLUDING YOUR VOTE TO THE VOTING AND CLAIMS AGENT BY THE
             COMMON STOCK VOTING DEADLINE.




____________________________________________________________________________________________

B.           IF YOU RECEIVED A RETURN ENVELOPE ADDRESSED TO THE VOTING AND CLAIMS
             AGENT (PRIME CLERK LLC):



1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: Weatherford International plc
(6750); Weatherford International Ltd. (1344); and Weatherford International, LLC (5019). The location of the Debtors’ U.S. corporate
headquarters and the Debtors’ service address is: 2000 St. James Place, Houston, TX 77056.
2
    “Nominee” means the bank, brokerage firm, or the agent thereof as the entity through which the Beneficial Holders hold the Prepetition Notes.



US-DOCS\107885595
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 75 of 97



         EITHER (1) YOUR NOMINEE HAS PRE-VALIDATED THIS CLASS 10 BENEFICIAL HOLDER
         BALLOT FOR YOU; OR (2) YOU HAVE BEEN IDENTIFIED AS A REGISTERED RECORD
         OWNER.

       THEREFORE, YOU MUST RETURN THIS CLASS 10 BENEFICIAL HOLDER BALLOT DIRECTLY
       TO THE VOTING AND CLAIMS AGENT SO IT IS ACTUALLY RECEIVED ON OR BEFORE THE
       COMMON STOCK VOTING DEADLINE
_____________________________________________________________________________________________

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”) are soliciting votes with
respect to the Joint Prepackaged Plan of Reorganization for Weatherford International plc and Its Affiliate Debtors
Under Chapter 11 of the Bankruptcy Code (as may be amended from time to time, the “Plan”) as set forth in the
Disclosure Statement for the Plan (as may be amended from time to time, the “Disclosure Statement”). Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in the Plan.

          This Class 10 Beneficial Holder Ballot is being sent to you because the Debtors’ records indicate that, as of
the Common Stock Voting Record Date (the close of business on July 2, 2019), you are a Beneficial Holder of Existing
Common Stock of Weatherford International plc (a “Beneficial Common Stockholder”). Accordingly, you have the
right to vote to accept or reject the Plan.

         Pursuant to the Plan, the Existing Common Stock will be cancelled without further notice to, approval of or
action by any Entity. Each Beneficial Common Stockholder shall receive its Pro Rata share of (i) 1.0% of the New
Common Stock, subject to dilution on account of the equity issued pursuant to the New Management Incentive Plan,
the Tranche B Equity Conversion and the New Common Stock issuable pursuant to the New Warrants and (ii) the
New Warrants.

         Your rights are described in the Disclosure Statement, which is included (along with the Plan, Combined
Notice and certain other materials) in the Solicitation Package you are receiving with this Class 10 Beneficial Holder
Ballot. If you need to obtain additional solicitation materials, you may contact the Debtors’ Voting and Claims Agent
by: (1) visiting the Debtors’ restructuring website at cases.primeclerk.com/weatherford; (2) writing to Weatherford
International plc Ballot Processing, c/o Prime Clerk LLC One Grand Central Place, 60 East 42nd Street, Suite 1440,
New York, NY 10165; and/or (3) calling the Debtors’ restructuring hotline at 844-233-5155 (Toll Free) or 917-942-
6392 (International) or via email at weatherfordballots@primeclerk.com. You may also obtain these documents (other
than a Ballot) and any other pleadings filed in the Debtors’ Chapter 11 Cases (for a fee) via PACER at:
www.deb.uscourts.gov or free of charge at cases.primeclerk.com/weatherford.

         This Class 10 Beneficial Holder Ballot may not be used for any purpose other than (i) for casting votes to
accept or reject the Plan and (ii) opting out of the Third Party Release. If you believe you have received this Class 10
Beneficial Holder Ballot in error, or if you believe that you have received the wrong Ballot, please contact the Voting
and Claims Agent immediately at the address or telephone number set forth above.

          You should review the Disclosure Statement and the Plan in their entirety before you vote. You may wish
to seek legal advice concerning the Plan and the Plan’s classification and treatment of your Equity Interests. Your
Equity Interests have been placed in Class 10 – Existing Common Stock. The Bankruptcy Court can confirm the Plan
and bind you if the Plan is accepted by the Holders of at least two-thirds in amount and more than one-half in number
of the allowed Claims in each impaired Class who vote on the Plan and if the Plan otherwise satisfies the applicable
requirements of Bankruptcy Code Section 1129(a). If the requisite acceptances are not obtained, the Bankruptcy Court
nonetheless may confirm the Plan if it finds that the Plan (a) provides fair and equitable treatment to, and does not
unfairly discriminate against, each Class rejecting the Plan and (b) otherwise satisfies the requirements of Bankruptcy
Code Section 1129(b). If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether or not you
vote or affirmatively vote to reject the Plan. To have your vote counted, you must complete, sign and return this Ballot
to the Voting and Claims Agent by the Common Stock Voting Deadline.

         Before completing this Class 10 Beneficial Holder Ballot, please read and follow the enclosed “Instructions
for Completing this Class 10 Beneficial Holder Ballot” carefully to ensure that you complete, execute and return this
Class 10 Beneficial Holder Ballot properly.


US-DOCS\107885595
                                                          75
          Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 76 of 97




Item 1. Amount of Claim.

         The undersigned hereby certifies that as of the Common Stock Voting Record Date (the close of business on
July 2, 2019), the undersigned was the Beneficial Common Stockholder (or authorized signatory for the Beneficial
Common Stockholder) of Class 10 – Existing Common Stock of the following number of Equity Interests, as
denominated in shares (insert amount in box below if not already completed). If your Equity Interests are held by an
Nominee on your behalf and you do not know the amount of your Equity Interests, please contact your Nominee
immediately:


                                Amount of Existing            _______________
                                Common Stock                      (Shares)



Item 2. Vote on Plan.

The Beneficial Common Stockholder of Class 10 – Existing Common Stock in the amount set above in Item 1 above
votes to (please check one box below):


           ACCEPT (vote FOR) the Plan                          REJECT (vote AGAINST) the Plan



THE DEBTORS RECOMMEND THAT YOU VOTE TO ACCEPT THE PLAN.

     IMPORTANT INFORMATION REGARDING THE RELEASE OF CLAIMS BY THIRD PARTIES

 ARTICLE X OF THE PLAN CONTAINS RELEASE, EXCULPATION AND INJUNCTION PROVISIONS,
WHICH ARE SET FORTH AT THE END OF THIS BALLOT. YOU SHOULD REVIEW THESE PROVISIONS
                                    CAREFULLY.

Check the box below if you elect not to grant the Third Party Release contained in Article X.B.2 of the Plan. If
you are not a signatory to the Restructuring Support Agreement, election to withhold consent is at your option.
If you submit your Ballot with this box checked, then you will be deemed NOT to consent to the Third Party
Release set forth in Article X.B.2 of the Plan. PLEASE BE ADVISED THAT BY NOT CHECKING THE BOX
BELOW YOU ELECT TO GRANT THE THIRD-PARTY RELEASE IN EACH AND EVERY CAPACITY
IN WHICH YOU HOLD A CLAIM AGAINST, OR EQUITY INTEREST IN, ANY OF THE DEBTORS. YOU
MUST AFFIRMATIVELY CHECK THE BOX BELOW IN ORDER TO OPT-OUT OF THE THIRD PARTY
RELEASE.

PLEASE ALSO BE ADVISED THAT THE DEBTOR RELEASE CONTAINED IN ARTICLE X.B.1 OF THE
PLAN WILL BE INCLUDED IN THE CONFIRMATION ORDER AND THAT IT IS SEPARATE FROM
AND INDEPENDENT OF THE THIRD PARTY RELEASE. IF YOU OBJECT TO THE DEBTOR
RELEASE, YOU MUST FILE A SEPARATE OBJECTION WITH THE BANKRUPTCY COURT IN
ACCORDANCE WITH THE PROCEDURES DESCRIBED IN THE DISCLOSURE STATEMENT ORDER.

         OPT-OUT ELECTION: The undersigned elects to opt-out of the Third Party Releases contained in Article
          X.B.2 of the Plan.


Item 3.     Certifications as to Class 10 – Existing Common Stock Held in Additional Accounts.



US-DOCS\107885595
                                                        76
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 77 of 97



By completing and returning this Class 10 Beneficial Holder Ballot, the undersigned Beneficial Common Stockholder
certifies that either (1) it has not submitted any other Ballots for other Class 10 – Existing Common Stock held in
other accounts or other record names or (2) it has provided the information specified in the following table for all
other Class 10 – Existing Common Stock for which it has submitted additional Class 10 Beneficial Holder Ballots,
each of which indicates the same vote to accept or reject the Plan (please use additional sheets of paper if necessary):

ONLY COMPLETE THIS SECTION IF YOU HAVE VOTED CLASS 10 – EXISTING COMMON STOCK ON A
   CLASS 10 BENEFICIAL HOLDER BALLOT OTHER THAN THIS CLASS 10 BENEFICIAL HOLDER
                                     BALLOT.

  Name of Beneficial Common                                                Shares of Other Class 10 – Existing
                                           Account Number
         Stockholder                                                            Common Stock Voted
 1.
 2.
 3.
 4.
 5.
 6.
 7.
 8.
 9.
 10.


Item 4. Certifications.

By signing this Class 10 Beneficial Holder Ballot, the undersigned Beneficial Common Stockholder certifies to the
Bankruptcy Court and the Debtors:

         a.       that either: (i) the undersigned is the Beneficial Common Stockholder of the Class 10 – Existing
                  Common Stock being voted; or (ii) the undersigned is an authorized signatory for an Entity that is
                  a Beneficial Common Stockholder of the Class 10 – Existing Common Stock being voted, and, in
                  either case, has the full power and authority to vote to accept or reject the Plan with respect to the
                  Equity Interests identified in Item 1 above;

         b.       that the undersigned (or in the case of an authorized signatory, the Beneficial Common Stockholder)
                  has received a copy of the Disclosure Statement and the Solicitation Package and acknowledges that
                  the solicitation is being made pursuant to the terms and conditions set forth therein;

         c.       that the undersigned has cast the same vote with respect to all Class 10 – Existing Common Stock
                  in a single Class; and

By signing this Class 10 Beneficial Holder Ballot, the undersigned authorizes and instructs its Nominee (unless this
is a pre-validated Class 10 Beneficial Holder Ballot or the Class 10 Beneficial Holder Ballot of a Registered Record
Owner to be forwarded directly by the undersigned to the Voting and Claims Agent) (a) to furnish the voting
information and the amount of Class 10 – Existing Common Stock the Nominee holds on its behalf in a Class 10
Master Ballot to be transmitted to the Voting and Claims Agent and (b) to retain this Class 10 Beneficial Holder Ballot
and related information in its records for at least one year after the Effective Date of the Plan.




US-DOCS\107885595
                                                          77
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 78 of 97




               Name of
   Beneficial Common
          Stockholder:
                                                                                                   (Print or Type)
  Social Security or Federal Tax Identification Number:
     Signature:
    Name of Signatory:
                                               (If other than Beneficial Common Stockholder)
      Title:
  Address:




   Date Completed:




No fees, commissions or other remuneration will be payable to any person for soliciting votes on the Plan.

If your address or contact information has changed, please note the new information here.

    PLEASE COMPLETE, SIGN AND DATE THIS CLASS 10 BENEFICIAL HOLDER BALLOT AND
     RETURN IT PROMPTLY IN THE ENVELOPE PROVIDED TO THE ADDRESSEE SPECIFIED
                                    THEREON.


 IF THE VOTING AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS CLASS 10 BENEFICIAL
HOLDER BALLOT (IF PRE-VALIDATED OR IF OF A REGISTERED RECORD OWNER) OR THE CLASS 10
   MASTER BALLOT INCORPORATING THE VOTE CAST BY THIS CLASS 10 BENEFICIAL HOLDER
 BALLOT ON OR BEFORE 5:00 P.M. PREVAILING CENTRAL TIME ON AUGUST 13, 2019, THEN YOUR
  VOTE TRANSMITTED BY THIS CLASS 10 BENEFICIAL HOLDER BALLOT WILL NOT BE COUNTED
                        TOWARD CONFIRMATION OF THE PLAN.

IF YOU ARE RETURNING THIS CLASS 10 BENEFICIAL HOLDER BALLOT TO YOUR NOMINEE PLEASE
 ALLOW SUFFICIENT TIME FOR YOUR NOMINEE TO RECEIVE YOUR BALLOT AND PROCESS YOUR
 VOTE ON A CLASS 10 MASTER BALLOT SUCH THAT THE CLASS 10 MASTER BALLOT IS RECEIVED
  BY THE VOTING AND CLAIMS AGENT ON OR BEFORE 5:00 P.M. PREVAILING CENTRAL TIME ON
                                    AUGUST 13, 2019.

    BALLOTS SENT BY FACSIMILE, TELECOPY OR ELECTRONIC MAIL WILL NOT BE ACCEPTED




                                       Class 10 – Existing Common Stock

        INSTRUCTIONS FOR COMPLETING THIS CLASS 10 BENEFICIAL HOLDER BALLOT




US-DOCS\107885595
                                                          78
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 79 of 97



1.      The Debtors are soliciting the votes of Beneficial Common Stockholders with respect to the Plan attached as
        Exhibit A to the Disclosure Statement. Capitalized terms used in the Class 10 Beneficial Holder Ballot or in
        these instructions (the “Ballot Instructions”) but not otherwise defined therein or herein shall have the
        meaning set forth in the Plan, a copy of which also accompanies the Beneficial Holder Ballot.

2.      To ensure that your vote is counted, you must complete the Ballot and take the following steps: (a) make
        sure that the information required by Item 1 above has been inserted (if you do not know the amount of your
        claim, please contact the Voting and Claims Agent); (b) clearly indicate your decision either to accept or
        reject the Plan in the boxes provided in Item 2 above; (c) provide the information required by Item 3 above
        and (d) sign, date and return an original of your Class 10 Beneficial Holder Ballot in accordance with
        paragraph 3 directly below.

3.      Return of Class 10 Beneficial Holder Ballots: Your Class 10 Beneficial Holder Ballot (if pre-validated or
        if you are a Registered Record Owner) and/or the Master Ballot incorporating the vote cast on your Class 10
        Beneficial Holder Ballot MUST be returned to the Voting and Claims Agent so as to be actually received
        by the Voting and Claims Agent on or before the Common Stock Voting Deadline, which is 5:00 p.m.
        prevailing Central Time on AUGUST 13, 2019. To ensure your vote is counted toward confirmation of the
        Plan, please read the following information carefully so that you understand where your Class 10 Beneficial
        Holder Ballot must be sent in order for it to be received before the Common Stock Voting Deadline:

                     Pre-validated Class 10 Beneficial Holder Ballots and Class 10 Beneficial Holder Ballots of
                      Registered Record Owners: If you received a Class 10 Beneficial Holder Ballot and a return
                      envelope addressed to the Voting and Claims Agent, then you must return your completed
                      Class 10 Beneficial Holder Ballot directly to the Voting and Claims Agent so that it is actually
                      received by the Voting and Claims Agent on or before the Common Stock Voting Deadline.

                     Not pre-validated Class 10 Beneficial Holder Ballot: If you received a Class 10 Beneficial
                      Holder Ballot and a return envelope addressed to your Nominee, you must return your
                      completed Class 10 Beneficial Holder Ballot directly to your Nominee so that it is actually
                      received by the Nominee in sufficient time to permit your Nominee to deliver a Class 10
                      Master Ballot including your vote to the Voting and Claims Agent by the Common Stock
                      Voting Deadline.

4.      If a Class 10 Master Ballot or Class 10 Beneficial Holder Ballot is received by the Voting and Claims Agent
        after the Common Stock Voting Deadline, it will not be counted, unless the Debtors have granted an extension
        of the Common Stock Voting Deadline in writing with respect to such Class 10 Master Ballot or Class 10
        Beneficial Holder Ballot. Additionally, the following Class 10 Beneficial Holder Ballots will NOT be
        counted:

                     any Class 10 Beneficial Holder Ballot that is illegible or contains insufficient information to
                      permit the identification of the claimant;

                     any Class 10 Beneficial Holder Ballot cast by a person or entity that does not hold a claim or
                      equity interest in a class that is entitled to vote to accept or reject the Plan;

                     any Class 10 Beneficial Holder Ballot that is properly completed, executed and timely filed,
                      but (a) does not indicate an acceptance or rejection of the Plan, (b) indicates both an acceptance
                      and rejection of the Plan, or (c) partially accepts and partially rejects the Plan;

                     any Class 10 Beneficial Holder Ballot submitted by facsimile, telecopy or electronic mail;

                     any unsigned Class 10 Beneficial Holder Ballot;




US-DOCS\107885595
                                                         79
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 80 of 97



                      any Class 10 Beneficial Holder Ballot sent to the Debtors, the Debtors’ agents/representatives
                       (other than the Voting and Claims Agent), any indenture trustee, or the Debtors’ financial or
                       legal advisors; and/or

                      any Class 10 Beneficial Holder Ballot not cast in accordance with the procedures approved in
                       the Disclosure Statement Order.

5.      The method of delivery of Class 10 Beneficial Holder Ballots to the Voting and Claims Agent or your
        Nominee is at the election and risk of each Beneficial Common Stockholder. Except as otherwise provided
        herein, such delivery will be deemed made to the Voting and Claims Agent only when the Voting and Claims
        Agent actually receives the originally executed Class 10 Beneficial Holder Ballot or Class 10 Master Ballot
        incorporating the Class 10 Beneficial Holder Ballot. Instead of effecting delivery by first-class mail, it is
        recommended, though not required, that Holders use an overnight or hand delivery service. In all cases,
        Beneficial Common Stockholders should allow sufficient time to assure timely delivery.

6.      If multiple Class 10 Beneficial Holder Ballots are received from the same Beneficial Common Stockholder,
        with respect to the same Class 10 Equity Interest prior to the Common Stock Voting Deadline, the last Class
        10 Beneficial Holder Ballot timely received will supersede and revoke any earlier received Class 10
        Beneficial Holder Ballots.

7.      You must vote all of your Existing Common Stock within Class 10 either to accept or reject the Plan and
        may not split your vote. Further, if a Beneficial Common Stockholder has multiple Equity Interests within
        Class 10, the Debtors may, in their discretion, aggregate the Equity Interests of any particular Beneficial
        Common Stockholders with multiple Equity Interests within Class 10 for the purpose of counting votes.

8.      The Class 10 Beneficial Holder Ballot is not a letter of transmittal and may not be used for any purpose other
        than (i) to vote to accept or reject the Plan and (ii) opt-out of the Third Party Release. Accordingly, at this
        time, Beneficial Common Stockholders should not surrender certificates or instruments representing or
        evidencing their Equity Interests, and neither the Debtors nor the Voting and Claims Agent will accept
        delivery of any such certificates or instruments surrendered together with a Class 10 Beneficial Holder Ballot.

9.      This Class 10 Beneficial Holder Ballot does not constitute, and shall not be deemed to be, (a) a proof of an
        Equity Interest or (b) an assertion or admission of an Equity Interest.

10.     Please be sure to sign and date your Class 10 Beneficial Holder Ballot. If you are signing a Class 10
        Beneficial Holder Ballot in your capacity as a trustee, executor, administrator, guardian, attorney in fact,
        officer of a corporation or otherwise acting in a fiduciary or representative capacity, you must indicate such
        capacity when signing and, if required or requested by the Voting and Claims Agent, the Debtors or the
        Bankruptcy Court, must submit proper evidence to the requesting party to so act on behalf of such Beneficial
        Common Stockholder. In addition, please provide your name and mailing address if it is different from that
        set forth on the attached mailing label or if no such mailing label is attached to the Class 10 Beneficial Holder
        Ballot.

11.     If you hold Claims or Equity Interests in more than one Class under the Plan you may receive more than one
        Ballot coded for each different Class. Each Ballot votes only your Claims or Equity Interests indicated on
        that Ballot, so please complete and return each applicable Beneficial Holder Ballot and/or Ballot that you
        received.

                 PLEASE MAIL YOUR CLASS 10 BENEFICIAL HOLDER BALLOT PROMPTLY

           IF YOU HAVE ANY QUESTIONS REGARDING THIS CLASS 10 BENEFICIAL HOLDER
             BALLOT, THESE VOTING INSTRUCTIONS OR THE PROCEDURES FOR VOTING,
         PLEASE CALL THE VOTING AND CLAIMS AGENT AT: 844-233-5155 (Domestic) or 917-942-
                                      6392 (International).




US-DOCS\107885595
                                                          80
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 81 of 97



          IF THE VOTING AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS CLASS 10
             BENEFICIAL HOLDER BALLOT FROM YOU OR THE CLASS 10 MASTER BALLOT
            CONTAINING YOUR VOTE FROM YOUR NOMINEE ON OR BEFORE THE COMMON
            STOCK VOTING DEADLINE, WHICH IS 5:00 P.M. PREVAILING CENTRAL TIME ON
          AUGUST 13, 2019, THEN YOUR VOTE TRANSMITTED HEREBY WILL NOT BE COUNTED.


               NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR
         TO MAKE ANY REPRESENTATION, REGARDING THE DEBTORS OR THE PLAN, OTHER THAN
              WHAT IS CONTAINED IN THE SOLICITATION PACKAGE MAILED HEREWITH.

        RELEASE, EXCULPATION, AND INJUNCTION PROVISIONS CONTAINED IN THE PLAN

Article X.B – Release of Claims and Causes of Action

          1.      Release by the Debtors and their Estates. Pursuant to section 1123(b) and any other applicable
provisions of the Bankruptcy Code, and except as otherwise expressly provided in the Plan, effective as of the
Effective Date, for good and valuable consideration provided by each of the Released Parties, the adequacy and
sufficiency of which is hereby confirmed, the Debtors and the Reorganized Debtors, in their respective
individual capacities and as debtors-in-possession, and on behalf of themselves and their respective Estates,
including, without limitation, any successor to the Debtors or any Estate representative appointed or selected
pursuant to section 1123(b)(3) of the Bankruptcy Code (collectively, the “Debtor Releasing Parties”) shall be
deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever provided a full discharge,
waiver and release to each of the Released Parties (and each such Released Party so released shall be deemed
forever released, waived and discharged by the Debtor Releasing Parties) and their respective assets and
properties (the “Debtor Release”) from any and all Claims, Causes of Action, Litigation Claims and any other
debts, obligations, rights, suits, damages, actions, remedies, and liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, whether directly or derivatively held, existing as of the Effective Date or
thereafter arising, in law, at equity or otherwise, whether for tort, contract, violations of federal or state
securities laws, or otherwise, based in whole or in part upon any act or omission, transaction, or other
occurrence or circumstances existing or taking place prior to or on the Effective Date arising from or related
in any way in whole or in part to any of the Debtors or their Affiliates, including, without limitation, (i) the
Chapter 11 Cases, the Disclosure Statement, the Plan, the Restructuring Support Agreement, the Restructuring
Documents, and the DIP Financing Documents, (ii) the subject matter of, or the transactions or events giving
rise to, any Claim or Equity Interest that is treated in the Plan, (iii) the business or contractual arrangements
between any Debtor and any Released Parties, (iv) the negotiation, formulation or preparation of the
Restructuring Support Agreement, the Plan, the Disclosure Statement, the Plan Supplement, the Restructuring
Documents, the DIP Financing Documents, or related agreements, instruments or other documents, (v) the
restructuring of Claims or Equity Interests prior to or during the Chapter 11 Cases, (vi) the purchase, sale, or
rescission of the purchase or sale of any Equity Interest of the Debtors or the Reorganized Debtors, and/or (vii)
the Confirmation or Consummation of the Plan or the solicitation of votes on the Plan that such Debtor
Releasing Party would have been legally entitled to assert (whether individually or collectively) or that any
Holder of a Claim or Equity Interest or other Entity would have been legally entitled to assert for, or on behalf
or in the name of, any Debtor, its respective Estate or any Reorganized Debtor (whether directly or derivatively)
against any of the Released Parties; provided, however, that the foregoing provisions of this Debtor Release shall
not operate to waive or release: (i) any Causes of Action arising from willful misconduct, actual fraud, or gross
negligence of such applicable Released Party as determined by Final Order of the Bankruptcy Court or any
other court of competent jurisdiction; and/or (ii) the rights of such Debtor Releasing Party to enforce the Plan
and the contracts, instruments, releases, indentures, and other agreements or documents delivered under or in
connection with the Plan or assumed pursuant to the Plan or assumed pursuant to Final Order of the
Bankruptcy Court. The foregoing release shall be effective as of the Effective Date without further notice to or
order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the vote,
consent, authorization or approval of any Person and the Confirmation Order shall permanently enjoin the
commencement or prosecution by any Person or Entity, whether directly, derivatively or otherwise, of any
claims, obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, or liabilities released



US-DOCS\107885595
                                                       81
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 82 of 97



pursuant to this Debtor Release. Notwithstanding the foregoing, nothing in this Article X.B shall or shall be
deemed to (i) prohibit the Debtors or the Reorganized Debtors from asserting and enforcing any claims,
obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they may have against any
Person that is based upon an alleged breach of a confidentiality or non-compete obligation owed to the Debtors
or the Reorganized Debtors and/or (ii) operate as a release or waiver of any Intercompany Claims or any
obligations of any Entity arising after the Effective Date under the Exit Facility Loan Documents or any
document, instrument or agreement set forth in the Plan Supplement, in each case unless otherwise expressly
provided for in the Plan.
         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related provisions and
definitions contained herein, and further, shall constitute the Bankruptcy Court’s finding that the Debtor
Release is: (i) in exchange for the good and valuable consideration provided by the Released Parties; (ii) a good
faith settlement and compromise of the Claims released by the Debtor Release; (iii) in the best interest of the
Debtors and their Estates; (iv) fair, equitable and reasonable; and (v) given and made after due notice and
opportunity for hearing.
          2.      Release By Third Parties. Except as otherwise expressly provided in the Plan, effective as of
the Effective Date, to the fullest extent permitted by applicable law, for good and valuable consideration
provided by each of the Released Parties, the adequacy and sufficiency of which is hereby confirmed, and
without limiting or otherwise modifying the scope of the Debtor Release provided by the Debtor Releasing
Parties above, each Non-Debtor Releasing Party (together with the Debtor Releasing Parties, the “Releasing
Parties”) shall be deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever provided
a full discharge, waiver and release to each of the Released Parties (and each such Released Party so released
shall be deemed forever released, waived and discharged by the Non-Debtor Releasing Parties) and their
respective assets and properties (the “Third Party Release”) from any and all Claims, Causes of Action,
Litigation Claims and any other debts, obligations, rights, suits, damages, actions, remedies, and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, whether directly or derivatively held, existing
as of the Effective Date or thereafter arising, in law, at equity or otherwise, whether for tort, contract, violations
of federal or state securities laws, or otherwise, based in whole or in part upon any act or omission, transaction,
or other occurrence or circumstances existing or taking place prior to or on the Effective Date arising from or
related in any way in whole or in part to any of the Debtors or their Affiliates, including, without limitation, (i)
the Chapter 11 Cases, the Disclosure Statement, the Plan, the Restructuring Support Agreement, the
Restructuring Documents, and the DIP Financing Documents, (ii) the subject matter of, or the transactions or
events giving rise to, any Claim or Equity Interest that is treated in the Plan, (iii) the business or contractual
arrangements between any Debtor and any Released Parties, (iv) the negotiation, formulation or preparation
of the Restructuring Support Agreement, the Plan, the Disclosure Statement, the Plan Supplement, the
Restructuring Documents, the DIP Financing Documents, or related agreements, instruments or other
documents, (v) the restructuring of Claims or Equity Interests prior to or during the Chapter 11 Cases, (vi) the
purchase, sale or rescission of the purchase or sale of any Equity Interest of the Debtors or the Reorganized
Debtors, and/or (vii) the Confirmation or Consummation of the Plan or the solicitation of votes on the Plan that
such Non-Debtor Releasing Party would have been legally entitled to assert (whether individually or
collectively) against any of the Released Parties; provided, however, that the foregoing provisions of this Third
Party Release shall not operate to waive or release (i) any Causes of Action arising from willful misconduct,
actual fraud, or gross negligence of such applicable Released Party as determined by Final Order of the
Bankruptcy Court or any other court of competent jurisdiction; (ii) the rights of such Non-Debtor Releasing
Party to enforce the Plan and the contracts, instruments, releases, indentures, and other agreements and
documents delivered under or in connection with the Plan or assumed pursuant to the Plan or Final Order of
the Bankruptcy Court; and/or (iii) any obligations of any Entity arising after the Effective Date under the Exit
Facility Loan Documents or any document, instrument or agreement set forth in the Plan Supplement. The
foregoing release shall be effective as of the Effective Date without further notice to or order of the Bankruptcy
Court, act or action under applicable law, regulation, order, or rule or the vote, consent, authorization or
approval of any Person and the Confirmation Order shall permanently enjoin the commencement or
prosecution by any Person or Entity, whether directly, derivatively or otherwise, of any claims, obligations,
suits, judgments, damages, demands, debts, rights, Causes of Action, or liabilities released pursuant to this
Third Party Release.




US-DOCS\107885595
                                                         82
         Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 83 of 97



         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the Third Party
Release, which includes by reference each of the related provisions and definitions contained herein, and
further, shall constitute the Bankruptcy Court’s finding that the Third Party Release is: (i) in exchange for the
good and valuable consideration provided by the Released Parties; (ii) a good faith settlement and compromise
of the Claims released by the Third Party Release; (iii) in the best interest of the Debtors and all Holders of
Claims and Equity Interests; (iv) fair, equitable and reasonable; and (v) given and made after due notice and
opportunity for hearing.
Article X.E – Exculpation

          Effective as of the Effective Date, to the fullest extent permitted by law, the Exculpated Parties shall neither
have nor incur any liability to any Person or Entity for any claims or Causes of Action arising prior to or on the
Effective Date for any act taken or omitted to be taken in connection with, or related to, formulating, negotiating,
preparing, disseminating, implementing, administering, confirming or effecting the Confirmation or Consummation
of the Plan, the Disclosure Statement, the Restructuring Documents, the DIP Financing Documents, or any contract,
instrument, release or other agreement or document created or entered into in connection with the Plan, including the
Restructuring Support Agreement, or any other prepetition or postpetition act taken or omitted to be taken in
connection with or in contemplation of the restructuring of the Debtors, the approval of the Disclosure Statement or
Confirmation or Consummation of the Plan; provided, however, that the foregoing provisions of this exculpation shall
not operate to waive or release: (i) any Causes of Action arising from willful misconduct, actual fraud, or gross
negligence of such applicable Exculpated Party as determined by Final Order of the Bankruptcy Court or any other
court of competent jurisdiction; and/or (ii) the rights of any Person or Entity to enforce the Plan and the contracts,
instruments, releases, indentures, and other agreements and documents delivered under or in connection with the Plan
or assumed pursuant to the Plan or Final Order of the Bankruptcy Court; provided, further, that each Exculpated Party
shall be entitled to rely upon the advice of counsel concerning its respective duties pursuant to, or in connection with,
the above referenced documents, actions or inactions. The foregoing exculpation shall be effective as of the Effective
Date without further notice to or order of the Bankruptcy Court, act or action under applicable law, regulation, order,
or rule or the vote, consent, authorization or approval of any Person. Notwithstanding the foregoing, nothing in this
Article X.E shall or shall be deemed to prohibit the Debtors or the Reorganized Debtors from asserting and enforcing
any claims, obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they may have against
any Person that is based upon an alleged breach of a confidentiality or non-compete obligation owed to the Debtors
or the Reorganized Debtors, in each case unless otherwise expressly provided for in the Plan.

Article X.G – Injunction

       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR THE CONFIRMATION
ORDER, FROM AND AFTER THE EFFECTIVE DATE, ALL PERSONS AND ENTITIES ARE, TO THE
FULLEST EXTENT PROVIDED UNDER SECTION 524 AND OTHER APPLICABLE PROVISIONS OF
THE BANKRUPTCY CODE, PERMANENTLY ENJOINED FROM (I) COMMENCING OR
CONTINUING, IN ANY MANNER OR IN ANY PLACE, ANY SUIT, ACTION OR OTHER PROCEEDING;
(II) ENFORCING, ATTACHING, COLLECTING, OR RECOVERING IN ANY MANNER ANY
JUDGMENT, AWARD, DECREE, OR ORDER; (III) CREATING, PERFECTING, OR ENFORCING ANY
LIEN OR ENCUMBRANCE; (IV) ASSERTING A SETOFF OR RIGHT OF SUBROGATION OF ANY
KIND; OR (V) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER
PROCEEDING OF ANY KIND, IN EACH CASE ON ACCOUNT OF OR WITH RESPECT TO ANY
CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, EQUITY
INTEREST, OR REMEDY RELEASED OR TO BE RELEASED, EXCULPATED OR TO BE
EXCULPATED, SETTLED OR TO BE SETTLED OR DISCHARGED OR TO BE DISCHARGED
PURSUANT TO THE PLAN OR THE CONFIRMATION ORDER AGAINST ANY PERSON OR ENTITY
SO RELEASED, DISCHARGED, OR EXCULPATED (OR THE PROPERTY OR ESTATE OF ANY
PERSON OR ENTITY SO RELEASED, DISCHARGED, OR EXCULPATED). ALL INJUNCTIONS OR
STAYS PROVIDED FOR IN THE CHAPTER 11 CASES UNDER SECTION 105 OR SECTION 362 OF THE
BANKRUPTCY CODE, OR OTHERWISE, AND IN EXISTENCE ON THE CONFIRMATION DATE,
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL THE EFFECTIVE DATE.




US-DOCS\107885595
                                                           83
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 84 of 97



Article X.H – Binding Nature Of Plan

      ON THE EFFECTIVE DATE, AND EFFECTIVE AS OF THE EFFECTIVE DATE, THE PLAN
SHALL BIND, AND SHALL BE DEEMED BINDING UPON, THE DEBTORS, THE REORGANIZED
DEBTORS, ANY AND ALL HOLDERS OF CLAIMS AGAINST AND EQUITY INTERESTS IN THE
DEBTORS, ALL PERSONS AND ENTITIES THAT ARE PARTIES TO OR ARE SUBJECT TO THE
SETTLEMENTS, COMPROMISES, RELEASES, DISCHARGES, AND INJUNCTIONS DESCRIBED IN
THE PLAN, EACH PERSON AND ENTITY ACQUIRING PROPERTY UNDER THE PLAN, ANY AND
ALL NON-DEBTOR PARTIES TO EXECUTORY CONTRACTS AND UNEXPIRED LEASES WITH THE
DEBTORS AND THE RESPECTIVE SUCCESSORS AND ASSIGNS OF EACH OF THE FOREGOING, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND NOTWITHSTANDING
WHETHER OR NOT SUCH PERSON OR ENTITY (I) WILL RECEIVE OR RETAIN ANY PROPERTY,
OR INTEREST IN PROPERTY, UNDER THE PLAN, (II) HAS FILED A PROOF OF CLAIM OR
INTEREST IN THE CHAPTER 11 CASES OR (III) FAILED TO VOTE TO ACCEPT OR REJECT THE
PLAN, AFFIRMATIVELY VOTED TO REJECT THE PLAN OR IS CONCLUSIVELY PRESUMED TO
REJECT THE PLAN.

YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND CONSIDER THE PLAN,
INCLUDING THE RELEASE, EXCULPATION AND INJUNCTION PROVISIONS, AS YOUR RIGHTS
MIGHT BE AFFECTED.

Relevant Definitions Related to Release and Exculpation Provisions:

         “Exculpated Parties” means, collectively: (a) the Debtors; (b) the Reorganized Debtors; (c) the Prepetition
Agents; (d) the New Senior Unsecured Notes Indenture Trustee; (e) the DIP Agent; (f) the DIP Lenders; (g) the
Prepetition Notes Indenture Trustee; (h) the Ad Hoc Noteholder Committee and the members thereof in their capacities
as such; (i) the Consenting Noteholders; (j) the Backstop Parties; (k) the Distribution Agents; (l) the Exit Facility
Lenders; (m) the Exit Facility Agent, and (n) with respect to each of the foregoing Entities in clauses (a) through (m),
each such Entity’s Related Persons, in each case solely in their capacity as such.

        “Indemnified Parties” means each of the Debtors’ and their respective Subsidiaries’ respective current and
former directors, officers, and managers in their respective capacities as such.

         “Non-Debtor Releasing Parties” means, collectively: (a) the Prepetition Agents; (b) the New Senior
Unsecured Notes Indenture Trustee; (c) the DIP Agent; (d) the DIP Lenders; (e) the Prepetition Notes Indenture
Trustee; (f) the Ad Hoc Noteholder Committee and the members thereof in their capacities as such; (g) the Consenting
Noteholders; (h) the Backstop Parties; (i) the Distribution Agents; (j) the Exit Facility Lenders; (k) the Exit Facility
Agent; (l) the Holders of Existing Common Stock and Unexercised Equity Interests that do not affirmatively opt out
of the Release; and (m) the Prepetition Noteholders that are not party to the Restructuring Support Agreement and do
not affirmatively opt out of the Release.

         “Released Party” means, collectively: (a) the Debtors; (b) the Reorganized Debtors; (c) the Prepetition
Agents; (d) the New Senior Unsecured Notes Indenture Trustee; (e) the DIP Agent; (f) the DIP Lenders; (g) the
Prepetition Notes Indenture Trustee; (h) the Ad Hoc Noteholder Committee and the members thereof in their capacities
as such; (i) the Consenting Noteholders; (j) the Backstop Parties; (k) the Distribution Agents; (l) the Exit Facility
Lenders; (m) the Exit Facility Agent, and (n) with respect to each of the foregoing Entities in clauses (a) through (m),
each such Entity’s Related Persons, in each case solely in their capacity as such.
.




US-DOCS\107885595
                                                          84
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 85 of 97



                                   EXHIBIT 3E

                             Class 10 Master Ballot for
                          Beneficial Common Stockholders




US-DOCS\107885595
           Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 86 of 97




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                                     §
                                                                     §        Chapter 11
    WEATHERFORD INTERNATIONAL                                        §
    PLC, et al.,                                                     §        (Jointly Administered)
                                                                     §
                                   Debtors. 1                        §
                                                                     §

                          MASTER BALLOT FOR NOMINEES OF
         BENEFICIAL COMMON STOCKHOLDERS OF CLASS 10 - EXISTING COMMON STOCK
______________________________________________________________________________
    PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR COMPLETING THIS MASTER
       HOLDER BALLOT CAREFULLY BEFORE COMPLETING THIS CLASS 10 MASTER BALLOT.

THIS CLASS 10 MASTER BALLOT MUST BE COMPLETED, EXECUTED AND RETURNED SO THAT
IT IS ACTUALLY RECEIVED BY THE VOTING AND CLAIMS AGENT (PRIME CLERK LLC) ON OR
 BEFORE 5:00 P.M. PREVAILING CENTRAL TIME ON AUGUST 13, 2019 (THE “COMMON STOCK
                                    VOTING DEADLINE”):
_____________________________________________________________________________________________

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”) are soliciting votes with
respect to the Joint Prepackaged Plan of Reorganization for Weatherford International plc and Its Affiliate Debtors
Under Chapter 11 of the Bankruptcy Code (as may be amended from time to time, the “Plan”) as set forth in the
Disclosure Statement for the Plan (as may be amended from time to time, the “Disclosure Statement”). Capitalized
terms used but not otherwise defined herein shall have the meanings set forth in the Plan.

          This Class 10 Master Ballot is being sent to you because the Debtors’ records indicate that, as of the Common
Stock Voting Record Date (the close of business on July 2, 2019), you are a bank, brokerage firm, or the agent thereof
(each, a “Nominee”) of a beneficial holder of Existing Common Stock of Weatherford International plc (a “Beneficial
Common Stockholder”).

         Pursuant to the Plan, the Existing Common Stock will be cancelled without further notice to, approval of or
action by any Entity. Each Holder of Existing Common Stock shall receive its Pro Rata share of (i) 1.0% of the New
Common Stock, subject to dilution on account of the equity issued pursuant to the New Management Incentive Plan,
the Tranche B Equity Conversion and the New Common Stock issuable pursuant to the New Warrants and (ii) the
New Warrants.

         As a Nominee, you are required, within five (5) business days of your receipt of the Solicitation Packages,
to deliver a Solicitation Package, including a Class 10 Beneficial Holder Ballot, to each Beneficial Common
Stockholder for whom you hold Existing Common Stock as of the Common Stock Voting Record Date and take any
action required to enable such Beneficial Common Stockholder to timely vote its Claim to accept or reject the Plan.
You should include in each Solicitation Package a return envelope addressed to you (and not include a return envelope
addressed to the Voting and Claims Agent), unless you choose to pre-validate such Class 10 Beneficial Holder Ballot,


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: Weatherford International plc
(6750); Weatherford International Ltd. (1344); and Weatherford International, LLC (5019). The location of the Debtors’ U.S. corporate
headquarters and the Debtors’ service address is: 2000 St. James Place, Houston, TX 77056.



US-DOCS\107885595
         Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 87 of 97



in which case the Solicitation Package should include a return envelope addressed only to the Voting and Claims
Agent (Prime Clerk LLC). With respect to any Class 10 Beneficial Holder Ballots returned to you, you must
(1) execute this Class 10 Master Ballot so as to reflect the voting instructions given to you and the Third Party Release
election set forth in the Class 10 Beneficial Holder Ballots by the Beneficial Common Stockholders for whom you
hold Existing Common Stock and (2) forward this Class 10 Master Ballot to the Voting and Claims Agent in
accordance with the Class 10 Master Ballot Instructions accompanying this Class 10 Master Ballot.

         If you are both the Registered Record Owner and Beneficial Common Stockholder and you wish to vote such
Existing Common Stock, you MUST complete a Class 10 Beneficial Holder Ballot and return it to the Voting and
Claims Agent prior to the Common Stock Voting Deadline.

         If you need to obtain additional solicitation materials, you may contact the Debtors’ Voting and Claims Agent
by: (1) visiting the Debtors’ restructuring website at https://cases.primeclerk.com/weatherford/; (2) writing to
Weatherford International plc Ballot Processing, c/o Prime Clerk LLC, One Grand Central Place, 60 East 42nd Street,
Suite 1440, New York, NY 10165; and/or (3) calling the Debtors’ restructuring hotline at 844-233-5155 (Toll Free)
or 917-942-6392 (International) or via email at weatherfordballots@primeclerk.com. You may also obtain these
documents (other than a Ballot) and any other pleadings filed in the Debtors’ Chapter 11 Cases (for a fee) via PACER
at: www.deb.uscourts.gov or free of charge at cases.primeclerk.com/weatherford.

          This Class 10 Master Ballot may not be used for any purpose other than (i) for casting votes to accept or
reject the Plan and (ii) transmitting the Third Party Release elections. If you believe you have received this Class 10
Master Ballot in error, or if you believe that you have received the wrong Ballot, please contact the Voting and Claims
Agent immediately at the address or telephone number set forth above.

      If the Voting and Claims Agent does not actually receive this Class 10 Master Ballot on or before
   the Common Stock Voting Deadline, which is 5:00 p.m. prevailing Central Time on AUGUST 13, 2019,
  then the Beneficial Common Stockholders’ votes transmitted on such Class 10 Master Ballot will NOT be
                                                 counted.

         Before completing this Class 10 Master Ballot, please read and follow the enclosed “Instructions for
Completing this Class 10 Master Ballot” carefully to ensure that you complete, execute and return this Class 10 Master
Ballot properly.

           ARTICLE X OF THE PLAN CONTAINS RELEASE, EXCULPATION AND INJUNCTION
PROVISIONS, WHICH ARE SET FORTH AT THE END OF THIS BALLOT. YOU SHOULD REVIEW THESE
                               PROVISIONS CAREFULLY.


Item 1. Certification of Authority to Vote.

The undersigned hereby certifies that, as of the Common Stock Voting Record Date (the close of business on July 2,
2019), the undersigned (please check the applicable box):

        is a Nominee the Beneficial Common Stockholder in the amount of Class 10 – Existing Common Stock listed
         in Item 2 below and is the registered Beneficial Common Stockholder of any such Class 10 – Existing
         Common Stock; or

        is acting under a power of attorney and/or agency agreement (a copy of which will be provided upon request)
         granted by a Nominee that is the registered Beneficial Common Stockholder in the amount of Class 10 –
         Existing Common Stock listed in Item 2 below; or

        has been granted a proxy (an original of which is annexed hereto) from (1) a Nominee or (2) a Beneficial
         Common Stockholder, that is the registered Beneficial Common Stockholder in the amount of Class 10 –
         Existing Common Stock listed in Item 2 below;




US-DOCS\107885595
                                                          87
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 88 of 97



and, accordingly, has full power and authority to vote to accept or reject the Plan on behalf of the Beneficial Common
Stockholder as described in Item 2 below.

Item 2. Class 10 Equity Interests Vote.

          Number of Beneficial Common Stockholders: The undersigned transmits the following votes of Beneficial
Common Stockholders in respect of their Class 10 Existing Common Stock Equity Interests. The undersigned certifies
that the following Beneficial Common Stockholders of Class 10 Existing Common Stock Equity Interests, as identified
by their respective customer account numbers set forth below, are Beneficial Common Stockholders of the Debtors’
Existing Common Stock as of the Common Stock Voting Record Date and have delivered to the undersigned, as
Nominee, Class 10 Beneficial Holder Ballots casting such votes.

         To Properly Complete the Following Table: Indicate in the appropriate column below the amount of common
stock, as denominated in shares, voted for each account (please use additional sheets of paper if necessary and, if
possible, attach such information to this Class 10 Master Ballot in the form of the following table). Please note:
(1) each account of a Beneficial Common Stockholder must vote all such Beneficial Common Stockholder’s Class 10
– Existing Common Stock to accept or reject the Plan and may not split such vote; and (2) do not count any Class 10
Beneficial Holder Ballot executed by the Beneficial Common Stockholder that does not indicate an acceptance or
rejection of the Plan or that indicates both an acceptance and a rejection of the Plan.


  Your Customer Account                        Amount of Existing Common Stock                                  Consent to Third Party
                                  In order to vote on the Plan, the Beneficial Common Stockholder must have
          Number                  checked a box in Item 2 on the Class 10 Beneficial Holder Ballot to                  Release
    For Each Beneficial           ACCEPT or REJECT the Plan. In addition, if the Beneficial Common              Check below if the Beneficial
                                  Stockholder returned a signed Class 10 Beneficial Holder Ballot but did not   Common Stockholder checked
  Common Stockholder of                                                                                         the “Opt-Out Election” box in
                                  check a box in Item 2 or checked both boxes in Item 2, the Class 10
           Voting                 Beneficial Holder Ballot will not be counted for purposes of determining          Item 2 on the Class 10
Class 10 – Existing Common        acceptance or rejection of the Plan.                                            Beneficial Holder Ballot?
            Stock
                                   ACCEPT THE PLAN                         REJECT THE PLAN
1.                                  $                                      $                                           

2.                                  $                                      $                                           

3.                                  $                                      $                                           

4.                                  $                                      $                                           

5.                                  $                                      $                                           

6.                                  $                                      $                                           

7.                                  $                                      $                                           

8.                                  $                                      $                                           

9.                                  $                                      $                                           

10.                                 $                                      $                                           
      TOTALS:                       $                                      $                                           



Item 3. Certification as to Transcription of Information from Item 3 of the Class 10 Beneficial Holder Ballots
as to Class 10 – Existing Common Stock Equity Interests Voted Through Other Class 10 Beneficial Holder
Ballots.

         The undersigned certifies that it has transcribed in the following table the information, if any, provided by
Beneficial Common Stockholders in Item 3 of each of the Beneficial Common Stockholder’s original Class 10
Beneficial Holder Ballots, identifying any Class 10 Existing Common Stock Equity Interests for which such Beneficial
Common Stockholders have submitted other Class 10 Beneficial Holder Ballots other than to the undersigned:




US-DOCS\107885595
                                                                 88
          Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 89 of 97



                                                        TRANSCRIBE FROM ITEM 3 OF
        Your Customer Account                   THE CLASS 10 BENEFICIAL HOLDER BALLOTS:
       Number For Each Beneficial                                                 Shares of Other
       Holder of Voting Class 10 –                            Name of Beneficial Class 10 – Existing
        Existing Common Stock                                    Common           Common Stock
                                            Account Number      Stockholder            Voted
 1.
 2.
 3.
 4.
 5.
 6.
 7.
 8.
 9.
 10.


Item 4. Certification.

By signing this Class 10 Master Ballot, the undersigned certifies to the Bankruptcy Court and the Debtors that:

          (a)     it has received a copy of the Disclosure Statement, the Class 10 Beneficial Holder Ballots and the
                  Solicitation Package and has delivered the same to the Beneficial Common Stockholders listed on
                  the Beneficial Holder Ballots;
          (b)     it has received a completed and signed Beneficial Holder Ballot from each Beneficial Common
                  Stockholder listed in Item 2 of this Class 10 Master Ballot;
          (c)     it is the registered Beneficial Common Stockholder of the Existing Common Stock being voted;
          (d)     it has been authorized by each such Beneficial Common Stockholder to vote on the Plan and to
                  make applicable elections;
          (e)     it has properly disclosed:
                  i)         the number of Beneficial Common Stockholders who completed Class 10 Beneficial
                             Holder Ballots;
                  ii)        the respective amounts of the Class 10 – Existing Common Stock owned, as the case may
                             be, by each Beneficial Common Stockholder who completed a Class 10 Beneficial Holder
                             Ballot;
                  iii)       each such Beneficial Common Stockholder’s respective vote concerning the Plan and
                             election to opt-out or not to opt-out of the Third Party Release;
                  iv)        the customer account or other identification number for each such Beneficial Common
                             Stockholder;
          (f)     each such Beneficial Common Stockholder has certified to the undersigned that it is eligible to vote
                  on the Plan; and
          (g)     it will maintain Class 10 Beneficial Holder Ballots and evidence of separate transactions returned
                  by Beneficial Common Stockholders (whether properly completed or defective) for at least one year
                  after the Effective Date of the Plan and disclose all such information to the Bankruptcy Court or the
                  Debtors, as the case may be, if so ordered.




US-DOCS\107885595
                                                         89
          Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 90 of 97




 Name of Nominee:
                                                     (Print or Type)
 Participant Number:
 Name of Proxy Holder or Agent for Nominee:
                                                                                  (Print or Type)
 Social Security or Federal Tax Identification Number:
 Signature:
 Name of Signatory:
                                                             (If other than Nominee)
 Title:
 Address:




 Date Completed:




PLEASE COMPLETE, SIGN, AND DATE THIS CLASS 10 MASTER BALLOT AND RETURN IT (WITH
AN ORIGINAL SIGNATURE) PROMPTLY IN THE ENVELOPE PROVIDED VIA FIRST CLASS MAIL,
                   OVERNIGHT COURIER, OR HAND DELIVERY TO:

                                   Weatherford International plc Ballot Processing
                                               c/o Prime Clerk LLC
                                             One Grand Central Place
                                          60 East 42nd Street, Suite 1440
                                              New York, NY 10165
                                                 OR VIA EMAIL
                                    email: weatherfordballots@primeclerk.com
                                      Telephone: 844-233-5155 (Toll Free)
                                           917-942-6392 (International)


IF THE VOTING AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS CLASS 10 MASTER
   BALLOT ON OR BEFORE 5:00 P.M. PREVAILING CENTRAL TIME ON AUGUST 13, 2019, THE
                    VOTES CAST HEREBY WILL NOT BE COUNTED.

              BALLOTS SENT BY FACSIMILE OR TELECOPY WILL NOT BE ACCEPTED.




                         Class 10— Nominees of Beneficial Holders of Prepetition Equity
                 INSTRUCTIONS FOR COMPLETING THIS CLASS 10 MASTER BALLOT
         1.        The Debtors are soliciting the votes of Holders of Claims and Equity Interests with respect to the
Plan attached as Exhibit A to the Disclosure Statement. Capitalized terms used in the Class 10 Master Ballot or in
these instructions (the “Class 10 Master Ballot Instructions”) but not otherwise defined therein or herein shall have
the meaning set forth in the Plan, a copy of which also accompanies the Class 10 Master Ballot.


US-DOCS\107885595
                                                          90
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 91 of 97



HOW TO VOTE:

          2.      Within five (5) business days of your receipt of the Solicitation Packages, you must distribute
Solicitation Package(s), including Class 10 Beneficial Holders Ballots, to each Beneficial Common Stockholder of
Class 10 – Existing Common Stock as of the Common Stock Voting Record Date and take any action required to
enable each such Beneficial Common Stockholder to timely vote their Equity Interests.

         3.       If you are both the record holder and the Beneficial Common Stockholder of any principal amount
of the Prepetition Notes and you wish to vote any Class 10 Equity Interests on account thereof, then you MUST
complete and execute an individual Class 10 Beneficial Holder Ballot and return the same to the Voting and Claims
Agent in accordance with these instructions and the instructions attached to such Class 10 Beneficial Holder Ballot.

          4.       If you are transmitting the votes of any Beneficial Common Stockholders other than yourself (i.e.
you are a Nominee), you may, at your option, elect to pre-validate the Class 10 Beneficial Holder Ballots sent to you
by the Voting and Claims Agent. Based on your decision as to whether or not to pre-validate Beneficial Holders
Ballots, the instructions in either paragraph (5) or paragraph (6) below apply (but not both).

         5.       PRE-VALIDATED CLASS 10 BENEFICIAL HOLDER BALLOTS: A Nominee “pre-
validates” a Class 10 Beneficial Holder Ballot by indicating thereon the record holder of the Existing Common Stock
voted, the amount of the Existing Common Stock held by the Beneficial Common Stockholder and the appropriate
account numbers through which the Beneficial Common Stockholder’s holdings are derived. The Nominee must also
complete and execute the Class 10 Beneficial Holders Ballot (other than Item 2 and Item 3 therein). If you choose to
pre-validate individual Class 10 Beneficial Holder Ballots, you must immediately: (a) “pre-validate” the individual
Class 10 Beneficial Holder Ballot contained in the Solicitation Package sent to you by the Voting and Claims Agent
and (b) forward the Solicitation Package to the Beneficial Common Stockholder for voting, including:

                 iv.      the pre-validated Class 10 Beneficial Holder Ballot;

                 v.       a return envelope addressed to the Voting and Claims Agent as follows:
                          Weatherford International plc Ballot Processing, c/o Prime Clerk LLC, One
                          Grand Central Place, 60 East 42nd Street, Suite 1440, New York, NY 10165; and

                 vi.      clear instructions stating that Beneficial Common Stockholders must return their
                          pre-validated Class 10 Beneficial Holder Ballots directly to the Voting and Claims
                          Agent so that it is actually received by the Voting and Claims Agent on or before
                          the Common Stock Voting Deadline.

         6.       NON-PRE-VALIDATED CLASS 10 BENEFICIAL HOLDER BALLOTS: If you do NOT
choose to pre-validate individual Class 10 Beneficial Holder Ballots, you must:

                 iii.     immediately forward the Solicitation Package(s) sent to you by the Voting and
                          Claims Agent to each Beneficial Common Stockholder for voting, including:
                          (a) the Class 10 Beneficial Holder Ballot; (b) a return envelope addressed to the
                          Nominee; and (c) clear instructions stating that Beneficial Common Stockholders
                          must return their Class 10 Beneficial Holder Ballot directly to the Nominee so
                          that it is actually received by the Nominee with enough time for the Nominee to
                          prepare the Class 10 Master Ballot in accordance with paragraph (ii) directly
                          below and return the Class 10 Master Ballot to the Voting and Claims Agent so it
                          is actually received by the Voting and Claims Agent on or before the Common
                          Stock Voting Deadline; and

                 iv.      upon receipt of completed, executed Class 10 Beneficial Holder Ballots returned
                          to you by a Beneficial Common Stockholder you must:




US-DOCS\107885595
                                                        91
           Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 92 of 97



                                             check the appropriate box in Item 1 of the Class 10 Master Ballot;

                                             compile and validate the votes, elections, and other relevant information
                                              of each such Beneficial Common Stockholder in Item 2 and Item 3 of
                                              the Class 10 Master Ballot using the customer account number or other
                                              identification number assigned by you to each such Beneficial Common
                                              Stockholder;

                                             date and execute the Class 10 Master Ballot;

                                             transmit such Class 10 Master Ballot to the Voting and Claims Agent by
                                              the Common Stock Voting Deadline; and

                                             retain such Class 10 Beneficial Holder Ballots in your files for a period
                                              of at least one year after the Effective Date of the Plan (as you may be
                                              ordered to produce the Class 10 Beneficial Holder Ballots to the Debtors
                                              or the Bankruptcy Court).2

         7.       If a Class 10 Master Ballot is received after the Common Stock Voting Deadline, it will not be
counted, unless the Debtors have granted an extension of the Common Stock Voting Deadline in writing with respect
to such Class 10 Master Ballot. Additionally, the following Class 10 Master Ballots (and therefore Class 10 Beneficial
Holder Ballots reflected thereon) will NOT be counted:

                             any Class 10 Master Ballot that is illegible or contains insufficient information to permit the
                              identification of the claimant;

                             any Class 10 Master Ballot cast by a person or entity that does not hold a claim or equity
                              interest in a class that is entitled to vote to accept or reject the Plan;

                             any Class 10 Master Ballot that is properly completed, executed and timely filed, but (a) does
                              not indicate an acceptance or rejection of the Plan, (b) with respect to a single account number,
                              indicates both an acceptance and rejection of the Plan, or (c) with respect to a single account
                              number, partially accepts and partially rejects the Plan;

                             any Class 10 Master Ballot submitted by facsimile, telecopy or electronic mail;

                             any unsigned Class 10 Master Ballot;

                             any Class 10 Master Ballot sent to the Debtors, the Debtors’ agents/representatives (other than
                              the Voting and Claims Agent), any indenture trustee, or the Debtors’ financial or legal
                              advisors; and/or

                             any Class 10 Master Ballot not cast in accordance with the procedures approved in the
                              Disclosure Statement Order.

         8.        Any Ballot returned to you by a Beneficial Common Stockholder shall not be counted for purposes
of accepting or rejecting the Plan until you properly complete and deliver to the Voting and Claims Agent a Class 10
Master Ballot that reflects the vote of such Beneficial Common Stockholders by the Common Stock Voting Deadline
or otherwise validate the Class 10 Beneficial Holder Ballot in a manner acceptable to the Voting and Claims Agent.




2
  In addition, you are authorized to collect votes to accept or to reject the Plan from beneficial owners in accordance with their customary practices,
including the use of a “voting instruction form” in lieu of (or in addition to) a Beneficial Owner Ballot, and collecting votes from beneficial owners
through online voting, by phone, facsimile, or other electronic means.



US-DOCS\107885595
                                                                         92
         Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 93 of 97



         9.        The method of delivery of Class 10 Master Ballots to the Voting and Claims Agent is at the election
and risk of each Nominee. Except as otherwise provided herein, such delivery will be deemed made only when the
Voting and Claims Agent actually receives the originally executed Class 10 Master Ballot. Instead of effecting
delivery by first-class mail, it is recommended, though not required, that Nominees use an overnight or hand delivery
service. In all cases, Nominees should allow sufficient time to assure timely delivery.

         10.      If multiple Class 10 Master Ballots are received from the same Nominees with respect to the same
Class 10 Beneficial Holder Ballot belonging to a Beneficial Common Stockholder prior to the Common Stock Voting
Deadline, the last Class 10 Master Ballot timely received will supersede and revoke any earlier received Class 10
Master Ballots. If you receive more than one Class 10 Beneficial Holder Ballot from the same Beneficial Common
Stockholder, the latest dated Class 10 Beneficial Holder Ballot you receive before you submit the Class 10 Master
Ballot shall be deemed to supersede any prior Class 10 Beneficial Holder Ballots submitted by such Beneficial
Common Stockholder and you should complete the Class 10 Master Ballot accordingly.

          11.       The Class 10 Master Ballot is not a letter of transmittal and may not be used for any purpose other
than to vote to accept or reject the Plan. Accordingly, at this time, Holders of Equity Interests should not surrender
certificates or instruments representing or evidencing their Equity Interests and you should not accept delivery of any
such certificates or instruments surrendered together with a Class 10 Beneficial Holder Ballot.

          12.      This Class 10 Master Ballot does not constitute, and shall not be deemed to be, (a) a proof of Claim
or (b) an assertion or admission of a Claim.

          13.      Please be sure to properly execute your Class 10 Master Ballot. You must: (a) sign and date your
Class 10 Master Ballot; (b) if applicable, indicate that you are signing a Class 10 Master Ballot in your capacity as a
trustee, executor, administrator, guardian, attorney in fact, officer of a corporation or otherwise acting in a fiduciary
or representative capacity and, if required or requested by the Voting and Claims Agent, the Debtors or the Bankruptcy
Court, submit proper evidence to the requesting party to so act on behalf of such Beneficial Common Stockholder;
and (c) provide your name and mailing address if it is different from that set forth on the attached mailing label or if
no such mailing label is attached to the Class 10 Master Ballot.

         14.     No fees or commissions or other remuneration will be payable to any Nominee for soliciting Class
10 Beneficial Holder Ballots accepting or rejecting the Plan. The Debtors will, however, upon request, reimburse you
for customary mailing and handling expenses incurred by you in forwarding the Class 10 Beneficial Holder Ballots
and other enclosed materials to your customers.

                     PLEASE MAIL YOUR CLASS 10 MASTER BALLOT PROMPTLY!

           IF YOU HAVE ANY QUESTIONS REGARDING THIS CLASS 10 MASTER BALLOT
                OR THE VOTING INSTRUCTIONS OR PROCEDURES, PLEASE CALL:

                    THE VOTING AND CLAIMS AGENT AT: 844-233-5155 (TOLL FREE)
                                        917-942-6392 (INTERNATIONAL)
                          OR VIA EMAIL: WEATHERFORDBALLOTS@PRIMECLERK.COM.




US-DOCS\107885595
                                                          93
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 94 of 97




   NOTHING CONTAINED HEREIN OR IN THE ENCLOSED DOCUMENTS SHALL RENDER YOU
    OR ANY OTHER ENTITY THE AGENT OF THE DEBTORS OR THE VOTING AND CLAIMS
   AGENT OR AUTHORIZE YOU OR ANY OTHER ENTITY TO USE ANY DOCUMENT OR MAKE
      ANY STATEMENTS ON BEHALF OF THE DEBTORS WITH RESPECT TO THE PLAN.

 IF THE VOTING AND CLAIMS AGENT DOES NOT ACTUALLY RECEIVE THIS MASTER BALLOT
  ON OR BEFORE THE COMMON STOCK VOTING DEADLINE, WHICH IS 5:00 P.M. PREVAILING
  CENTRAL TIME ON AUGUST 13, 2019, THEN THE VOTES TRANSMITTED THEREBY WILL NOT
                                    BE COUNTED.
        NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR ADVICE, OR TO
 MAKE ANY REPRESENTATION, REGARDING THE DEBTORS OR THE PLAN, OTHER THAN WHAT IS
             CONTAINED IN THE SOLICITATION PACKAGE MAILED HEREWITH.

      RELEASE, EXCULPATION, AND INJUNCTION PROVISIONS CONTAINED IN THE PLAN

Article X.B – Release of Claims and Causes of Action

          1.      Release by the Debtors and their Estates. Pursuant to section 1123(b) and any other applicable
provisions of the Bankruptcy Code, and except as otherwise expressly provided in the Plan, effective as of the
Effective Date, for good and valuable consideration provided by each of the Released Parties, the adequacy and
sufficiency of which is hereby confirmed, the Debtors and the Reorganized Debtors, in their respective
individual capacities and as debtors-in-possession, and on behalf of themselves and their respective Estates,
including, without limitation, any successor to the Debtors or any Estate representative appointed or selected
pursuant to section 1123(b)(3) of the Bankruptcy Code (collectively, the “Debtor Releasing Parties”) shall be
deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever provided a full discharge,
waiver and release to each of the Released Parties (and each such Released Party so released shall be deemed
forever released, waived and discharged by the Debtor Releasing Parties) and their respective assets and
properties (the “Debtor Release”) from any and all Claims, Causes of Action, Litigation Claims and any other
debts, obligations, rights, suits, damages, actions, remedies, and liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, whether directly or derivatively held, existing as of the Effective Date or
thereafter arising, in law, at equity or otherwise, whether for tort, contract, violations of federal or state
securities laws, or otherwise, based in whole or in part upon any act or omission, transaction, or other
occurrence or circumstances existing or taking place prior to or on the Effective Date arising from or related
in any way in whole or in part to any of the Debtors or their Affiliates, including, without limitation, (i) the
Chapter 11 Cases, the Disclosure Statement, the Plan, the Restructuring Support Agreement, the Restructuring
Documents, and the DIP Financing Documents, (ii) the subject matter of, or the transactions or events giving
rise to, any Claim or Equity Interest that is treated in the Plan, (iii) the business or contractual arrangements
between any Debtor and any Released Parties, (iv) the negotiation, formulation or preparation of the
Restructuring Support Agreement, the Plan, the Disclosure Statement, the Plan Supplement, the Restructuring
Documents, the DIP Financing Documents, or related agreements, instruments or other documents, (v) the
restructuring of Claims or Equity Interests prior to or during the Chapter 11 Cases, (vi) the purchase, sale, or
rescission of the purchase or sale of any Equity Interest of the Debtors or the Reorganized Debtors, and/or (vii)
the Confirmation or Consummation of the Plan or the solicitation of votes on the Plan that such Debtor
Releasing Party would have been legally entitled to assert (whether individually or collectively) or that any
Holder of a Claim or Equity Interest or other Entity would have been legally entitled to assert for, or on behalf
or in the name of, any Debtor, its respective Estate or any Reorganized Debtor (whether directly or derivatively)
against any of the Released Parties; provided, however, that the foregoing provisions of this Debtor Release shall
not operate to waive or release: (i) any Causes of Action arising from willful misconduct, actual fraud, or gross
negligence of such applicable Released Party as determined by Final Order of the Bankruptcy Court or any
other court of competent jurisdiction; and/or (ii) the rights of such Debtor Releasing Party to enforce the Plan
and the contracts, instruments, releases, indentures, and other agreements or documents delivered under or in
connection with the Plan or assumed pursuant to the Plan or assumed pursuant to Final Order of the
Bankruptcy Court. The foregoing release shall be effective as of the Effective Date without further notice to or



US-DOCS\107885595
                                                       94
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 95 of 97



order of the Bankruptcy Court, act or action under applicable law, regulation, order, or rule or the vote,
consent, authorization or approval of any Person and the Confirmation Order shall permanently enjoin the
commencement or prosecution by any Person or Entity, whether directly, derivatively or otherwise, of any
claims, obligations, suits, judgments, damages, demands, debts, rights, Causes of Action, or liabilities released
pursuant to this Debtor Release. Notwithstanding the foregoing, nothing in this Article X.B shall or shall be
deemed to (i) prohibit the Debtors or the Reorganized Debtors from asserting and enforcing any claims,
obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they may have against any
Person that is based upon an alleged breach of a confidentiality or non-compete obligation owed to the Debtors
or the Reorganized Debtors and/or (ii) operate as a release or waiver of any Intercompany Claims or any
obligations of any Entity arising after the Effective Date under the Exit Facility Loan Documents or any
document, instrument or agreement set forth in the Plan Supplement, in each case unless otherwise expressly
provided for in the Plan.
         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval, pursuant to
Bankruptcy Rule 9019, of the Debtor Release, which includes by reference each of the related provisions and
definitions contained herein, and further, shall constitute the Bankruptcy Court’s finding that the Debtor
Release is: (i) in exchange for the good and valuable consideration provided by the Released Parties; (ii) a good
faith settlement and compromise of the Claims released by the Debtor Release; (iii) in the best interest of the
Debtors and their Estates; (iv) fair, equitable and reasonable; and (v) given and made after due notice and
opportunity for hearing.
          2.      Release By Third Parties. Except as otherwise expressly provided in the Plan, effective as of
the Effective Date, to the fullest extent permitted by applicable law, for good and valuable consideration
provided by each of the Released Parties, the adequacy and sufficiency of which is hereby confirmed, and
without limiting or otherwise modifying the scope of the Debtor Release provided by the Debtor Releasing
Parties above, each Non-Debtor Releasing Party (together with the Debtor Releasing Parties, the “Releasing
Parties”) shall be deemed to have conclusively, absolutely, unconditionally, irrevocably, and forever provided
a full discharge, waiver and release to each of the Released Parties (and each such Released Party so released
shall be deemed forever released, waived and discharged by the Non-Debtor Releasing Parties) and their
respective assets and properties (the “Third Party Release”) from any and all Claims, Causes of Action,
Litigation Claims and any other debts, obligations, rights, suits, damages, actions, remedies, and liabilities
whatsoever, whether known or unknown, foreseen or unforeseen, whether directly or derivatively held, existing
as of the Effective Date or thereafter arising, in law, at equity or otherwise, whether for tort, contract, violations
of federal or state securities laws, or otherwise, based in whole or in part upon any act or omission, transaction,
or other occurrence or circumstances existing or taking place prior to or on the Effective Date arising from or
related in any way in whole or in part to any of the Debtors or their Affiliates, including, without limitation, (i)
the Chapter 11 Cases, the Disclosure Statement, the Plan, the Restructuring Support Agreement, the
Restructuring Documents, and the DIP Financing Documents, (ii) the subject matter of, or the transactions or
events giving rise to, any Claim or Equity Interest that is treated in the Plan, (iii) the business or contractual
arrangements between any Debtor and any Released Parties, (iv) the negotiation, formulation or preparation
of the Restructuring Support Agreement, the Plan, the Disclosure Statement, the Plan Supplement, the
Restructuring Documents, the DIP Financing Documents, or related agreements, instruments or other
documents, (v) the restructuring of Claims or Equity Interests prior to or during the Chapter 11 Cases, (vi) the
purchase, sale or rescission of the purchase or sale of any Equity Interest of the Debtors or the Reorganized
Debtors, and/or (vii) the Confirmation or Consummation of the Plan or the solicitation of votes on the Plan that
such Non-Debtor Releasing Party would have been legally entitled to assert (whether individually or
collectively) against any of the Released Parties; provided, however, that the foregoing provisions of this Third
Party Release shall not operate to waive or release (i) any Causes of Action arising from willful misconduct,
actual fraud, or gross negligence of such applicable Released Party as determined by Final Order of the
Bankruptcy Court or any other court of competent jurisdiction; (ii) the rights of such Non-Debtor Releasing
Party to enforce the Plan and the contracts, instruments, releases, indentures, and other agreements and
documents delivered under or in connection with the Plan or assumed pursuant to the Plan or Final Order of
the Bankruptcy Court; and/or (iii) any obligations of any Entity arising after the Effective Date under the Exit
Facility Loan Documents or any document, instrument or agreement set forth in the Plan Supplement. The
foregoing release shall be effective as of the Effective Date without further notice to or order of the Bankruptcy
Court, act or action under applicable law, regulation, order, or rule or the vote, consent, authorization or
approval of any Person and the Confirmation Order shall permanently enjoin the commencement or



US-DOCS\107885595
                                                         95
         Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 96 of 97



prosecution by any Person or Entity, whether directly, derivatively or otherwise, of any claims, obligations,
suits, judgments, damages, demands, debts, rights, Causes of Action, or liabilities released pursuant to this
Third Party Release.
         Entry of the Confirmation Order shall constitute the Bankruptcy Court’s approval of the Third Party
Release, which includes by reference each of the related provisions and definitions contained herein, and
further, shall constitute the Bankruptcy Court’s finding that the Third Party Release is: (i) in exchange for the
good and valuable consideration provided by the Released Parties; (ii) a good faith settlement and compromise
of the Claims released by the Third Party Release; (iii) in the best interest of the Debtors and all Holders of
Claims and Equity Interests; (iv) fair, equitable and reasonable; and (v) given and made after due notice and
opportunity for hearing.
Article X.E – Exculpation

          Effective as of the Effective Date, to the fullest extent permitted by law, the Exculpated Parties shall neither
have nor incur any liability to any Person or Entity for any claims or Causes of Action arising prior to or on the
Effective Date for any act taken or omitted to be taken in connection with, or related to, formulating, negotiating,
preparing, disseminating, implementing, administering, confirming or effecting the Confirmation or Consummation
of the Plan, the Disclosure Statement, the Restructuring Documents, the DIP Financing Documents, or any contract,
instrument, release or other agreement or document created or entered into in connection with the Plan, including the
Restructuring Support Agreement, or any other prepetition or postpetition act taken or omitted to be taken in
connection with or in contemplation of the restructuring of the Debtors, the approval of the Disclosure Statement or
Confirmation or Consummation of the Plan; provided, however, that the foregoing provisions of this exculpation shall
not operate to waive or release: (i) any Causes of Action arising from willful misconduct, actual fraud, or gross
negligence of such applicable Exculpated Party as determined by Final Order of the Bankruptcy Court or any other
court of competent jurisdiction; and/or (ii) the rights of any Person or Entity to enforce the Plan and the contracts,
instruments, releases, indentures, and other agreements and documents delivered under or in connection with the Plan
or assumed pursuant to the Plan or Final Order of the Bankruptcy Court; provided, further, that each Exculpated Party
shall be entitled to rely upon the advice of counsel concerning its respective duties pursuant to, or in connection with,
the above referenced documents, actions or inactions. The foregoing exculpation shall be effective as of the Effective
Date without further notice to or order of the Bankruptcy Court, act or action under applicable law, regulation, order,
or rule or the vote, consent, authorization or approval of any Person. Notwithstanding the foregoing, nothing in this
Article X.E shall or shall be deemed to prohibit the Debtors or the Reorganized Debtors from asserting and enforcing
any claims, obligations, suits, judgments, demands, debts, rights, Causes of Action or liabilities they may have against
any Person that is based upon an alleged breach of a confidentiality or non-compete obligation owed to the Debtors
or the Reorganized Debtors, in each case unless otherwise expressly provided for in the Plan.

Article X.G – Injunction

       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR THE CONFIRMATION
ORDER, FROM AND AFTER THE EFFECTIVE DATE, ALL PERSONS AND ENTITIES ARE, TO THE
FULLEST EXTENT PROVIDED UNDER SECTION 524 AND OTHER APPLICABLE PROVISIONS OF
THE BANKRUPTCY CODE, PERMANENTLY ENJOINED FROM (I) COMMENCING OR
CONTINUING, IN ANY MANNER OR IN ANY PLACE, ANY SUIT, ACTION OR OTHER PROCEEDING;
(II) ENFORCING, ATTACHING, COLLECTING, OR RECOVERING IN ANY MANNER ANY
JUDGMENT, AWARD, DECREE, OR ORDER; (III) CREATING, PERFECTING, OR ENFORCING ANY
LIEN OR ENCUMBRANCE; (IV) ASSERTING A SETOFF OR RIGHT OF SUBROGATION OF ANY
KIND; OR (V) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION OR OTHER
PROCEEDING OF ANY KIND, IN EACH CASE ON ACCOUNT OF OR WITH RESPECT TO ANY
CLAIM, DEMAND, LIABILITY, OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, EQUITY
INTEREST, OR REMEDY RELEASED OR TO BE RELEASED, EXCULPATED OR TO BE
EXCULPATED, SETTLED OR TO BE SETTLED OR DISCHARGED OR TO BE DISCHARGED
PURSUANT TO THE PLAN OR THE CONFIRMATION ORDER AGAINST ANY PERSON OR ENTITY
SO RELEASED, DISCHARGED, OR EXCULPATED (OR THE PROPERTY OR ESTATE OF ANY
PERSON OR ENTITY SO RELEASED, DISCHARGED, OR EXCULPATED). ALL INJUNCTIONS OR
STAYS PROVIDED FOR IN THE CHAPTER 11 CASES UNDER SECTION 105 OR SECTION 362 OF THE




US-DOCS\107885595
                                                           96
        Case 19-33694 Document 89 Filed in TXSB on 07/02/19 Page 97 of 97



BANKRUPTCY CODE, OR OTHERWISE, AND IN EXISTENCE ON THE CONFIRMATION DATE,
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL THE EFFECTIVE DATE.

Article X.H – Binding Nature Of Plan

      ON THE EFFECTIVE DATE, AND EFFECTIVE AS OF THE EFFECTIVE DATE, THE PLAN
SHALL BIND, AND SHALL BE DEEMED BINDING UPON, THE DEBTORS, THE REORGANIZED
DEBTORS, ANY AND ALL HOLDERS OF CLAIMS AGAINST AND EQUITY INTERESTS IN THE
DEBTORS, ALL PERSONS AND ENTITIES THAT ARE PARTIES TO OR ARE SUBJECT TO THE
SETTLEMENTS, COMPROMISES, RELEASES, DISCHARGES, AND INJUNCTIONS DESCRIBED IN
THE PLAN, EACH PERSON AND ENTITY ACQUIRING PROPERTY UNDER THE PLAN, ANY AND
ALL NON-DEBTOR PARTIES TO EXECUTORY CONTRACTS AND UNEXPIRED LEASES WITH THE
DEBTORS AND THE RESPECTIVE SUCCESSORS AND ASSIGNS OF EACH OF THE FOREGOING, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND NOTWITHSTANDING
WHETHER OR NOT SUCH PERSON OR ENTITY (I) WILL RECEIVE OR RETAIN ANY PROPERTY,
OR INTEREST IN PROPERTY, UNDER THE PLAN, (II) HAS FILED A PROOF OF CLAIM OR
INTEREST IN THE CHAPTER 11 CASES OR (III) FAILED TO VOTE TO ACCEPT OR REJECT THE
PLAN, AFFIRMATIVELY VOTED TO REJECT THE PLAN OR IS CONCLUSIVELY PRESUMED TO
REJECT THE PLAN.

YOU ARE ADVISED AND ENCOURAGED TO CAREFULLY REVIEW AND CONSIDER THE PLAN,
INCLUDING THE RELEASE, EXCULPATION AND INJUNCTION PROVISIONS, AS YOUR RIGHTS
MIGHT BE AFFECTED.

Relevant Definitions Related to Release and Exculpation Provisions:

         “Exculpated Parties” means, collectively: (a) the Debtors; (b) the Reorganized Debtors; (c) the Prepetition
Agents; (d) the New Senior Unsecured Notes Indenture Trustee; (e) the DIP Agent; (f) the DIP Lenders; (g) the
Prepetition Notes Indenture Trustee; (h) the Ad Hoc Noteholder Committee and the members thereof in their capacities
as such; (i) the Consenting Noteholders; (j) the Backstop Parties; (k) the Distribution Agents; (l) the Exit Facility
Lenders; (m) the Exit Facility Agent, and (n) with respect to each of the foregoing Entities in clauses (a) through (m),
each such Entity’s Related Persons, in each case solely in their capacity as such.

        “Indemnified Parties” means each of the Debtors’ and their respective Subsidiaries’ respective current and
former directors, officers, and managers in their respective capacities as such.

         “Non-Debtor Releasing Parties” means, collectively: (a) the Prepetition Agents; (b) the New Senior
Unsecured Notes Indenture Trustee; (c) the DIP Agent; (d) the DIP Lenders; (e) the Prepetition Notes Indenture
Trustee; (f) the Ad Hoc Noteholder Committee and the members thereof in their capacities as such; (g) the Consenting
Noteholders; (h) the Backstop Parties; (i) the Distribution Agents; (j) the Exit Facility Lenders; (k) the Exit Facility
Agent; (l) the Holders of Existing Common Stock and Unexercised Equity Interests that do not affirmatively opt out
of the Release; and (m) the Prepetition Noteholders that are not party to the Restructuring Support Agreement and do
not affirmatively opt out of the Release.

         “Released Party” means, collectively: (a) the Debtors; (b) the Reorganized Debtors; (c) the Prepetition
Agents; (d) the New Senior Unsecured Notes Indenture Trustee; (e) the DIP Agent; (f) the DIP Lenders; (g) the
Prepetition Notes Indenture Trustee; (h) the Ad Hoc Noteholder Committee and the members thereof in their capacities
as such; (i) the Consenting Noteholders; (j) the Backstop Parties; (k) the Distribution Agents; (l) the Exit Facility
Lenders; (m) the Exit Facility Agent, and (n) with respect to each of the foregoing Entities in clauses (a) through (m),
each such Entity’s Related Persons, in each case solely in their capacity as such.




US-DOCS\107885595
                                                          97
